Exhibit 10.1

 

 

 

 

$500,000,000

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 2, 2006

among

BEACON SALES ACQUISITION, INC., as Borrower

BEACON ROOFING SUPPLY, INC., as one of the Guarantors

THE LENDERS AND L/C ISSUERS PARTY HERETO

and

GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent

 ¨ ¨ ¨

GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Bookrunner

 

 


--------------------------------------------------------------------------------


EXECUTION VERSION

TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

1

 

 

 

SECTION 1.1

DEFINED TERMS

1

SECTION 1.2

UCC TERMS

39

SECTION 1.3

ACCOUNTING TERMS AND PRINCIPLES

39

SECTION 1.4

PAYMENTS

41

SECTION 1.5

INTERPRETATION

41

 

 

 

ARTICLE II THE FACILITIES

42

 

 

 

SECTION 2.1

THE COMMITMENTS

42

SECTION 2.2

BORROWING PROCEDURES

43

SECTION 2.3

SWING LOANS

45

SECTION 2.4

LETTERS OF CREDIT

47

SECTION 2.5

REDUCTION AND TERMINATION OF THE COMMITMENTS

50

SECTION 2.6

REPAYMENT OF OBLIGATIONS

50

SECTION 2.7

OPTIONAL PREPAYMENTS

51

SECTION 2.8

MANDATORY PREPAYMENTS

52

SECTION 2.9

INTEREST

52

SECTION 2.10

CONVERSION AND CONTINUATION OPTIONS

53

SECTION 2.11

FEES

54

SECTION 2.12

APPLICATION OF PAYMENTS

54

SECTION 2.13

PAYMENTS AND COMPUTATIONS

58

SECTION 2.14

EVIDENCE OF DEBT

59

SECTION 2.15

SUSPENSION OF EURODOLLAR RATE OPTION

61

SECTION 2.16

BREAKAGE COSTS; INCREASED COSTS; CAPITAL REQUIREMENTS

61

SECTION 2.17

TAXES

63

SECTION 2.18

SUBSTITUTION OF LENDERS

66

 

 

 

ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT

67

 

 

 

SECTION 3.1

CONDITIONS PRECEDENT TO INITIAL LOANS AND LETTERS OF CREDIT

67

SECTION 3.2

CONDITIONS PRECEDENT TO EACH LOAN AND LETTER OF CREDIT

69

SECTION 3.3

CONDITIONS PRECEDENT TO EACH FACILITIES INCREASE

71

SECTION 3.4

DETERMINATIONS OF INITIAL BORROWING CONDITIONS

72

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

72

 

 

 

SECTION 4.1

CORPORATE EXISTENCE; COMPLIANCE WITH LAW

72

SECTION 4.2

LOAN DOCUMENTS

73

SECTION 4.3

OWNERSHIP OF GROUP MEMBERS

73

SECTION 4.4

FINANCIAL STATEMENTS

74

SECTION 4.5

MATERIAL ADVERSE EFFECT

75

SECTION 4.6

SOLVENCY

75

SECTION 4.7

LITIGATION

75

SECTION 4.8

TAXES

75

SECTION 4.9

MARGIN REGULATIONS

76

SECTION 4.10

NO BURDENSOME OBLIGATIONS; NO DEFAULTS

76

SECTION 4.11

INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT

76

SECTION 4.12

LABOR MATTERS

76

SECTION 4.13

ERISA

76

SECTION 4.14

ENVIRONMENTAL MATTERS

77

SECTION 4.15

INTELLECTUAL PROPERTY

78

 

i


--------------------------------------------------------------------------------




 

SECTION 4.16

TITLE; REAL PROPERTY

78

SECTION 4.17

INACTIVE SUBSIDIARY

78

SECTION 4.18

FULL DISCLOSURE

79

 

 

 

ARTICLE V FINANCIAL COVENANTS

79

 

 

 

SECTION 5.1

MAXIMUM CONSOLIDATED LEVERAGE RATIO

79

SECTION 5.2

CAPITAL EXPENDITURES

79

 

 

 

ARTICLE VI REPORTING COVENANTS

80

 

 

 

SECTION 6.1

FINANCIAL STATEMENTS

80

SECTION 6.2

OTHER EVENTS

82

SECTION 6.3

COPIES OF NOTICES AND REPORTS

83

SECTION 6.4

TAXES

83

SECTION 6.5

LABOR MATTERS

83

SECTION 6.6

ERISA MATTERS

83

SECTION 6.7

ENVIRONMENTAL MATTERS

83

SECTION 6.8

OTHER INFORMATION

84

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

84

 

 

 

SECTION 7.1

MAINTENANCE OF CORPORATE EXISTENCE

85

SECTION 7.2

COMPLIANCE WITH LAWS, ETC.

85

SECTION 7.3

PAYMENT OF OBLIGATIONS

85

SECTION 7.4

MAINTENANCE OF PROPERTY

85

SECTION 7.5

MAINTENANCE OF INSURANCE

85

SECTION 7.6

KEEPING OF BOOKS

86

SECTION 7.7

ACCESS TO BOOKS AND PROPERTY; FIELD EXAMS

86

SECTION 7.8

ENVIRONMENTAL

86

SECTION 7.9

USE OF PROCEEDS

87

SECTION 7.10

ADDITIONAL COLLATERAL AND GUARANTIES

87

SECTION 7.11

DEPOSIT ACCOUNTS; SECURITIES ACCOUNTS AND CASH COLLATERAL ACCOUNTS

88

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

89

 

 

 

SECTION 8.1

INDEBTEDNESS

90

SECTION 8.2

LIENS

91

SECTION 8.3

INVESTMENTS

91

SECTION 8.4

ASSET SALES

92

SECTION 8.5

RESTRICTED PAYMENTS

93

SECTION 8.6

PREPAYMENT OF INDEBTEDNESS

94

SECTION 8.7

FUNDAMENTAL CHANGES

94

SECTION 8.8

CHANGE IN NATURE OF BUSINESS

94

SECTION 8.9

TRANSACTIONS WITH AFFILIATES

96

SECTION 8.10

THIRD-PARTY RESTRICTIONS ON INDEBTEDNESS, LIENS, INVESTMENTS OR RESTRICTED
PAYMENTS

96

SECTION 8.11

MODIFICATION OF CERTAIN DOCUMENTS

96

SECTION 8.12

ACCOUNTING CHANGES; FISCAL YEAR

97

SECTION 8.13

MARGIN REGULATIONS

97

SECTION 8.14

COMPLIANCE WITH ERISA

97

SECTION 8.15

HAZARDOUS MATERIALS

97

SECTION 8.16

INACTIVE SUBSIDIARY

97

 

 

 

ARTICLE IX EVENTS OF DEFAULT

97

 

 

 

SECTION 9.1

DEFINITION

97

SECTION 9.2

REMEDIES

99

SECTION 9.3

ACTIONS IN RESPECT OF LETTERS OF CREDIT

100

 

ii


--------------------------------------------------------------------------------




 

ARTICLE X THE ADMINISTRATIVE AGENT

100

 

 

 

SECTION 10.1

APPOINTMENT AND DUTIES

100

SECTION 10.2

BINDING EFFECT

102

SECTION 10.3

USE OF DISCRETION

102

SECTION 10.4

DELEGATION OF RIGHTS AND DUTIES

102

SECTION 10.5

RELIANCE AND LIABILITY

102

SECTION 10.6

ADMINISTRATIVE AGENT INDIVIDUALLY

105

SECTION 10.7

LENDER CREDIT DECISION

105

SECTION 10.8

EXPENSES; INDEMNITIES

105

SECTION 10.9

RESIGNATION OF ADMINISTRATIVE AGENT OR L/C ISSUER

106

SECTION 10.10

RELEASE OF COLLATERAL OR GUARANTORS

107

SECTION 10.11

ADDITIONAL SECURED PARTIES

109

SECTION 10.12

CANADIAN FACILITY INTERCREDITOR AGREEMENT

109

 

 

 

ARTICLE XI MISCELLANEOUS

110

 

 

 

SECTION 11.1

AMENDMENTS, WAIVERS, ETC.

110

SECTION 11.2

ASSIGNMENTS AND PARTICIPATIONS; BINDING EFFECT

112

SECTION 11.3

COSTS AND EXPENSES

116

SECTION 11.4

INDEMNITIES

116

SECTION 11.5

SURVIVAL

117

SECTION 11.6

LIMITATION OF LIABILITY FOR CERTAIN DAMAGES

118

SECTION 11.7

LENDER-CREDITOR RELATIONSHIP

118

SECTION 11.8

RIGHT OF SETOFF

118

SECTION 11.9

SHARING OF PAYMENTS, ETC.

119

SECTION 11.10

MARSHALING; PAYMENTS SET ASIDE

119

SECTION 11.11

NOTICES

119

SECTION 11.12

ELECTRONIC TRANSMISSIONS

120

SECTION 11.13

GOVERNING LAW

122

SECTION 11.14

JURISDICTION

122

SECTION 11.15

WAIVER OF JURY TRIAL

122

SECTION 11.16

SEVERABILITY

123

SECTION 11.17

EXECUTION IN COUNTERPARTS

123

SECTION 11.18

ENTIRE AGREEMENT

123

SECTION 11.19

USE OF NAME

123

SECTION 11.20

NON-PUBLIC INFORMATION; CONFIDENTIALITY

123

SECTION 11.21

PATRIOT ACT NOTICE

125

SECTION 11.22

RESTATEMENT OF EXISTING LOAN AGREEMENT

125

 

iii


--------------------------------------------------------------------------------




SCHEDULES

 

Schedule I

–

Commitments

Schedule II

–

Addresses for Notices

Schedule 4.2

–

Consents

Schedule 4.3

–

Ownership of Borrower and Subsidiaries

Schedule 4.7

–

Litigation

Schedule 4.8

–

Tax Audits

Schedule 4.12

–

Labor Matters

Schedule 4.13

–

List of Plans

Schedule 4.14

–

Environmental Matters

Schedule 4.16

–

Real Property

Schedule 8.1

–

Existing Indebtedness

Schedule 8.2

–

Existing Liens

Schedule 8.3

–

Existing Investments

 

EXHIBITS

 

Exhibit A

–

Form of Assignment

Exhibit B

–

Form of Note

Exhibit C

–

Form of Notice of Borrowing

Exhibit D

–

Form of Swingline Request

Exhibit E

–

Form of L/C Request

Exhibit F

–

Form of Notice of Conversion or Continuation

Exhibit G

–

Form of Compliance Certificate

Exhibit H

–

Form of Guaranty and Security Agreement

Exhibit I

–

Consolidated Borrowing Base Certificate and

 

 

Consolidating Borrowing Base Certificate

Exhibit J

–

Closing Checklist

 

iv


--------------------------------------------------------------------------------


EXECUTION VERSION

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 2, 2006,
is entered into among BEACON SALES ACQUISITION, INC., a Delaware corporation
(the “Borrower”), BEACON ROOFING SUPPLY, INC., a Delaware corporation
(“Holdings”), the Lenders (as defined below), the L/C Issuers (as defined below)
and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as administrative agent
and collateral agent for the Lenders and the L/C Issuers (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”).

The parties hereto agree as follows:


1


DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS


1.1 DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:

“Accounts” means, with respect to any Person, all “accounts” (as defined in the
UCC), accounts receivable, contract rights and general intangibles relating
thereto, notes, drafts and other forms of obligations owed to or owned by such
Person arising or resulting from the sale of goods or the rendering of services,
whether or not earned by performance.

“Activation Notice” means written notice from the Administrative Agent to the
financial institution or other Person under a Control Agreement that the
Administrative Agent is exercising exclusive control of the applicable
Controlled Deposit Accounts or Controlled Securities Accounts.

“Affected Lender” has the meaning specified in Section 2.18.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower.  For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Agreement” means this Credit Agreement.

“Applicable Margin” means:

1


--------------------------------------------------------------------------------




(a)           with respect to Revolving Loans and Swing Loans, (i) if a Base
Rate Loan, 0.00% and (ii) if a Eurodollar Rate Loan, 1.00%;

(b)           with respect to Term B Loans, (i) if a Base Rate Loan, 0.75% and
(ii) if a Eurodollar Rate Loan, 2.00%; and

(c)           with respect to the Unused Commitment Fee, 0.25%.

Notwithstanding anything herein to the contrary, Swing Loans may not be
Eurodollar Rate Loans.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by Section
11.2), accepted by the Administrative Agent, in substantially the form of
Exhibit A, or any other form approved by the Administrative Agent.

“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Amount exceeds (b) the aggregate Revolving Credit
Outstandings.

“Banking Services” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
returned items, overdrafts and interstate depository network services) provided
to any Loan Party by any Lender (or Affiliate of a Lender).

“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s largest banks” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and (b)
the sum of 0.5% per annum and the Federal Funds Rate.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

2


--------------------------------------------------------------------------------




“Beacon Canada” means Beacon Roofing Supply Canada Company, a Nova Scotia
unlimited liability company.

“Beacon Canada Accounts” means all “Accounts” of Beacon Canada and each
“Domestic Subsidiary Guarantor,” in each case as defined in the Canadian
Facility Credit Agreement.

“Beacon Canada Borrowing Base Certificate” means the “Canadian Borrowing Base
Certificate”, as defined in the Canadian Facility Credit Agreement.

“Beacon Canada Consolidating Borrowing Base” means the “Canadian Borrowing
Base”, as defined under the Canadian Facility Credit Agreement.

“Beacon Canada Guaranty and Security Agreement” means a guaranty and security
agreement, in substantially the form of the Guaranty and Security Agreement,
among the Administrative Agent, Beacon Canada and the other parties from time to
time party thereto.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“BofA Leasing Agreements” has the meaning specified in Section 4.17.

“Borrowing” means a borrowing consisting of Loans (other than Swing Loans and
Loans deemed made pursuant to Section 2.3 or 2.4) made in one Facility on the
same day by the Lenders according to their respective Commitments under such
Facility.

“Borrowing Base Certificates” means the Consolidating Borrowing Base
Certificates, the Consolidated Borrowing Base Certificate and the Beacon Canada
Borrowing Base Certificate.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.

“C Dollars”, “C$” and “Canadian Dollars” each means the lawful money of Canada.

“Canadian Acknowledgement and Confirmation” means that certain acknowledgement
and confirmation dated as of the Closing Date among Administrative

3


--------------------------------------------------------------------------------




Agent, Beacon Canada and Beacon Canada, Inc. in form and substance acceptable to
the Administrative Agent.

“Canadian Facility Agent” means GE Canada Finance Holding Company as the
administrative agent and collateral agent under the Canadian Facility Loan
Documents and any successor in such capacity appointed pursuant to Section 10.9
under the Canadian Facility Credit Agreement.

“Canadian Facility Credit Agreement” means the Fourth Amended and Restated
Credit Agreement dated as of the Closing Date among Beacon Canada, the Canadian
Facility Agent and the Canadian Facility Lenders.

“Canadian Facility Intercreditor Agreement” means the Intercreditor Agreement
dated as of the Closing Date among the Administrative Agent, the Canadian
Facility Agent, the Lenders and the Canadian Facility Lenders party thereto.

“Canadian Facility Lenders” means the lenders party to the Canadian Facility
Credit Agreement.

“Canadian Facility Loan Documents” means the Canadian Facility Credit Agreement
and the other “Loan Documents” as defined therein.

“Canadian Facility Obligations” means the “Obligations”, as defined under the
Canadian Facility Credit Agreement.

“Canadian Facility Revolving Credit Commitment” means the aggregate “Revolving
Credit Commitments”, as defined under the Canadian Facility Credit Agreement.

“Canadian Facility Revolving Credit Outstandings” means the “Revolving Credit
Outstandings”, as defined under the Canadian Facility Credit Agreement.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding (a) interest capitalized during construction and (b) any
expenditure to the extent, for purpose of the definition of Permitted
Acquisition, such expenditure is part of the aggregate amounts payable in
connection with, or other consideration for, any Permitted Acquisition
consummated during or prior to such period.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed)

4


--------------------------------------------------------------------------------




by such Person as lessee that has been or should be accounted for as a capital
lease on a balance sheet of such Person prepared in accordance with GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent and (a) in the case of a deposit account, from
which the Borrower may not make withdrawals except as permitted by the
Administrative Agent and (b) in the case of a securities account, with respect
to which the Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Change of Control” means the occurrence of any of the following:  (a) any
Person or group of Persons (within the meaning of the Securities Exchange Act of
1934) other than the underwriters in a public offering shall acquire beneficial
ownership

5


--------------------------------------------------------------------------------




(within the meaning of Rule 13d-3 promulgated by the Securities Exchange
Commission under the Securities Exchange Act of 1934) of 25% or more of the
issued and outstanding shares of Stock of Holdings having the right to vote for
the election of directors of Holdings under ordinary circumstances; or (b)
Holdings ceases to beneficially and of record own and control all of the issued
and outstanding Stock of the Borrower free and clear of all Liens other than
Liens in favor of the Administrative Agent and Canadian Facility Agent; or (c)
the Borrower ceases to beneficially own and control, directly or indirectly,
free and clear of all Liens other than Liens in favor of the Administrative
Agent and the Canadian Facility Agent, 100% of the issued and outstanding shares
of each class of capital stock or other equity securities entitled (without
regard to the occurrence of any contingency) to vote for the election of a
majority of the members of the boards of directors of any Loan Party other than
the Borrower and Holdings.

“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is Issued hereunder.

“Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term B Loan Commitment.

“Commitment Termination Date” means, (a) with respect to any Revolving Credit
Commitment, the Scheduled Revolving Credit Termination Date and (b) with respect
to any Term B Loan Commitment of any existing or prospective Lender, (i) if such
commitment is entered into as part of a Facilities Increase, the earliest of (A)
the date agreed by the Borrower and the Administrative Agent to be the date of
termination of the commitments for such Facilities Increase, (B) any termination
date expressly set forth in the commitment letter for such commitment and (C)
the Facilities Increase Date for such Facilities Increase (after giving effect
to the incurrence of any Term B Loan on such date) and (ii) otherwise, the
Closing Date (after giving effect to any Borrowing occurring on such date).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Availability” means, as of any date of determination, the sum of
(a) Availability plus (b) “Availability”, as such term is defined in the
Canadian Facility Credit Agreement.

6


--------------------------------------------------------------------------------




“Consolidated Borrowing Base” means, as of any date of determination, an amount
equal to the sum of the aggregate Consolidating Borrowing Bases plus the Beacon
Canada Consolidating Borrowing Base (converted from Canadian Dollars into an
Equivalent Amount of U.S. Dollars).

“Consolidated Borrowing Base Certificate” means a certificate and schedule duly
executed on behalf of the Borrower by an officer of the Borrower appropriately
completed and in substantially the form of Exhibit I.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the
book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income and for capital or franchise
taxes, (ii) Consolidated Interest Expense, amortization of debt discount and
commissions and other fees and charges associated with Indebtedness (except
amortization and expenses related to the consummation of the initial Borrowings
and Issuance of Letters of Credit on the Closing Date and the Related
Transactions and the payment of all fees, costs and expenses associated with the
foregoing), (iii) any loss from extraordinary items, (iv) any depreciation,
depletion and amortization expense, (v) any aggregate net loss on the Sale of
property (other than accounts (as defined under the applicable UCC) and
inventory) outside the ordinary course of business, (vi) any other non-cash
expenditure, charge or loss for such period (other than any non-cash
expenditure, charge or loss relating to write-offs, write-downs or reserves with
respect to accounts and inventory), including the amount of any compensation
deduction as the result of any grant of Stock or Stock Equivalents to employees,
officers, directors or consultants and (vii) out-of-pocket expenses incurred in
connection with the consummation of any primary public offering of Stock by
Holdings and minus (c) the sum of, in each case to the extent included in the
calculation of such Consolidated Net Income and without duplication, (i) any
credit for United States federal income taxes or other taxes measured by net
income, (ii) any interest income, (iii) any gain from extraordinary items and
any other non-recurring gain, (iv) any aggregate net gain from the Sale of
property (other than accounts (as defined in the applicable UCC) and inventory)
out of the ordinary course of business by such Person, (v) any other non-cash
gain, including any reversal of a charge referred to in clause (b)(vi) above by
reason of a decrease in the value of any Stock or Stock Equivalent, and (vi) any
other cash payment in respect of expenditures, charges and losses that have been
added to Consolidated EBITDA of such Person pursuant to clause (b)(vi) above in
any prior period.

7


--------------------------------------------------------------------------------




“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person for such period to
(b) Consolidated Cash Interest Expense of such Person for such period.

“Consolidated Interest Expense” means, for any Person for any period, (a)
Consolidated total interest expense of such Person and its Subsidiaries for such
period and including, in any event, (i) interest capitalized during such period
and net costs under Interest Rate Contracts for such period and (ii) all fees,
charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period.

“Consolidated Leverage Ratio” means, with respect to any Person as of any date,
the ratio of (a) Consolidated Total Debt of such Person outstanding as of such
date (net of all unrestricted cash and Cash Equivalents of such Person as of
such date) to (b) Consolidated EBITDA for such Person for the last period of
four consecutive Fiscal Quarters ending on or before such date.

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d) or (f) of the definition thereof and,
without duplication, all Guaranty Obligations with respect to any such
Indebtedness, in each case of such Person and its Subsidiaries on a Consolidated
basis.

“Consolidating Borrowing Base” means, for the Borrower or any Domestic
Subsidiary Guarantor as of any date of determination, an amount equal to the sum
of up to 85% (90% as of any date of determination during the period from January
1 through April 30 of each year) of such Person’s Eligible Accounts less such
Person’s Dilution Reserve and less such Person’s Credit Memoranda Reserve, less
a reserve in the amount of Secured Hedging Reimbursement Obligations and
Obligations under Secured Hedging Documents marked-to-market on a monthly basis,
and less such other Reserves

8


--------------------------------------------------------------------------------




(excluding Credit Memoranda Reserves and Dilution Reserves included in the
definition thereof) as the Administrative Agent in its reasonable credit
judgment may elect to establish with prior or contemporaneous written notice to
the Borrower.

“Consolidating Borrowing Base Certificate” mean, with respect to the Borrower
and each Domestic Subsidiary Guarantor, a certificate and schedule duly executed
on behalf of the Borrower by an officer of the Borrower appropriately completed
and substantially in the form of Exhibit I.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution reasonably
satisfactory to the Administrative Agent.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary reasonably
satisfactory to the Administrative Agent.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and

9


--------------------------------------------------------------------------------




all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person (other than Holdings)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.

“Credit Memoranda Reserve” means, for the Borrower or any Domestic Subsidiary
Guarantor as of any date of determination, a reserve equal to the aggregate
credits to account debtors provided under credit memoranda issued by such Person
more than thirty (30) days after the creation of the Accounts giving rise to
such credits.  The Credit Memoranda Reserve for the Borrower and the Domestic
Subsidiary Guarantors as of the Closing Date is reflected in the Borrowing Base
Certificate delivered as of such date and shall thereafter be adjusted after
each field examination audit of the Collateral conducted by the Administrative
Agent or any duly authorized representative of the Administrative Agent.

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

(a)           Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business, and, for each of the Liens
in clauses (i) and (ii) above for amounts that are not more than 30 days
delinquent or that are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;

(b)           Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC as in effect in the State of Illinois or
any similar section under any applicable UCC or any similar Requirement of Law
of any foreign jurisdiction;

(c)           pledges or cash deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance or other
types of social security benefits (other than any Lien imposed by ERISA),
(ii) to secure the performance of bids, tenders, leases (other than Capital
Leases) sales or other trade contracts (other than for the repayment of borrowed
money), (iii) made in lieu of, or to

10


--------------------------------------------------------------------------------




secure the performance of, surety, customs, reclamation or performance bonds (in
each case not related to judgments or litigation) or (iv) to secure liability to
insurance carriers (not related to judgments or litigation);

(d)           judgment liens (other than for the payment of taxes, assessments
or other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(f) and pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;

(e)           Liens (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of real property or (ii) consisting of leases,
licenses or subleases granted by a lessor, licensor or sublessor on its property
(in each case other than Capital Leases) otherwise permitted under Section 8.2
that, for each of the Liens in clauses (i) and (ii) above, do not, in the
aggregate, materially (x) impair the value or marketability of such real
property or (y) interfere with the ordinary conduct of the business conducted
and proposed to be conducted at such real property;

(f)            Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not more than 30 days delinquent or that are being contested in good
faith by appropriate proceedings diligently conducted and (iv) for which
adequate reserves or other appropriate provisions are maintained on the books of
such Person in accordance with GAAP; and

(g)           the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capital Lease), in each case
extending only to such personal property.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Dilution Reserve” means, for the Borrower or any Domestic Subsidiary Guarantor
as of any date of determination, a reserve for the amount by which the total
dilution of such Person’s Accounts exceeds five percent (5%); with dilution
referring to all actual and potential offsets to an Account of such Person,
including, without limitation, customer payment and/or volume discounts,
write-offs, credit memoranda, returns and allowances, and billing errors.  The
Dilution Reserve for the Borrower or any Domestic Subsidiary Guarantor shall be
adjusted after each field examination audit of the Collateral conducted by the
Administrative Agent or any authorized representative designated by the
Administrative Agent.

11


--------------------------------------------------------------------------------




“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facilities and (b) all other documents filed by any Group Member with the
United States Securities and Exchange Commission.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“Domestic Subsidiary Guarantor” means any Wholly Owned Subsidiary of the
Borrower which is both a Domestic Person and a Guarantor.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Eligible Accounts” means, for the Borrower or any Domestic Subsidiary Guarantor
as at any date of determination, the aggregate of all Accounts of such Person
that the Administrative Agent, in its reasonable credit judgment, deems to be
eligible for borrowing purposes.  Without limiting the generality of the
foregoing, the Administrative Agent may determine that the following Accounts
are not Eligible Accounts:

(1)           Accounts which, at the date of issuance of the respective invoice
therefor, were payable more than ninety (90) days after the date of issuance;

(2)           Accounts which remain unpaid for more than the earlier of sixty
(60) days after the due date specified in the original invoice or one hundred
twenty (120) days after invoice date;

(3)           Accounts which are otherwise eligible with respect to which the
account debtor is owed a credit by any Group Member, but only to the extent of
such credit;

(4)           Accounts due from an account debtor whose principal place of
business is located outside the United States of America or Canada unless such
Account is backed by a letter of credit, in form and substance acceptable to the
Administrative Agent and issued or confirmed by a bank that is organized under
the laws of the United States of America or a State thereof, that is acceptable
to the Administrative Agent; provided that such letter of credit has been
delivered to the Administrative Agent as additional Collateral;

12


--------------------------------------------------------------------------------




(5)           Accounts due from an account debtor which the Administrative
Agent, in the exercise of its reasonable credit judgment, has notified the
Borrower does not have a satisfactory credit standing;

(6)           Accounts in excess of $20,000 in the aggregate with respect to
which the account debtor is the United States of America, any state or any
municipality, or any department, agency or instrumentality thereof, unless the
applicable Loan Party has, with respect to such Accounts, complied with the
Federal Assignment of Claims Act of 1940 as amended (31 U.S.C. Section 3727 et.
seq.) or any applicable statute or municipal ordinance of similar purpose and
effect;

(7)           Accounts with respect to which the account debtor is an Affiliate
of any Group Member or a director, officer, agent, stockholder or employee of
any Group Member or any of its Affiliates;

(8)           Accounts due from an account debtor if more than fifty percent
(50%) of the aggregate amount of all Accounts of the Borrower and the Domestic
Subsidiary Guarantors (together with all Beacon Canada Accounts) due from such
account debtor have at the time remained unpaid for more than the earlier of
sixty (60) days after due date or one hundred twenty (120) days after the
invoice date;

(9)           Accounts with respect to which there is any unresolved dispute
with the respective account debtor (but only to the extent of such dispute);

(10)         Accounts evidenced by an “instrument” or “chattel paper” (as
defined in the UCC) not in the possession of the Administrative Agent, on behalf
of itself and Lenders;

(11)         Accounts with respect to which the Administrative Agent, on behalf
of itself and the Lenders, does not have a valid, first priority and fully
perfected security interest;

(12)         Accounts subject to any Lien except those in favor of the
Administrative Agent, on behalf of itself and the Lenders, and those in favor of
the Canadian Facility Agent, on behalf of itself and the Canadian Facility
Lenders;

(13)         Accounts with respect to which the account debtor is the subject of
any bankruptcy or other insolvency proceeding;

(14)         Accounts due from an account debtor to the extent that such
Accounts exceed in the aggregate an amount equal to ten percent (10%) of the
aggregate of all Accounts of the Borrower and the Domestic Subsidiary Guarantors
(together with all Beacon Canada Accounts) at said date;

(15)         Accounts with respect to which the account debtor’s obligation to
pay is conditional or subject to a repurchase obligation or right to return or
with respect to

13


--------------------------------------------------------------------------------




which the goods or services giving rise to such Account have not been delivered
(or performed, as applicable) and accepted by such account debtor, including
progress billings, bill and hold sales, guarantied sales, sale or return
transactions, sales on approval or consignment sales;

(16)         Accounts with respect to which the account debtor is located in New
Jersey, or any other state denying creditors access to its courts in the absence
of a Notice of Business Activities Report or other similar filing, unless the
applicable Loan Party has either qualified as a foreign corporation authorized
to transact business in such state or has filed a Notice of Business Activities
Report or similar filing with the applicable state agency for the then current
year;

(17)         Accounts with respect to which the account debtor is a creditor of
any Group Member; provided, however, that any such Account shall only be
ineligible as to that portion of such Account which is less than or equal to the
amount owed by the Group Members to such Person; and

(18)         that portion of Accounts which represents service charges, late
fees or similar charges.

“Eligible Assignee” has the meaning specified in Section 11.2.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.

14


--------------------------------------------------------------------------------




“Equivalent Amount” means, on any date of determination, with respect to amounts
denominated in Canadian Dollars, the amount of U.S. Dollars which would result
from the conversion of Canadian Dollars into U.S. Dollars at the 12:00 noon
(Toronto time) rate quoted on the Reuters Screen Page BOFC on the date of the
most recent Borrowing Base Certificates required to be delivered hereunder or,
at the discretion of the Administrative Agent, on a more recent date (or if such
display or service ceases to exist, any other display and service in existence
as of the relevant time designated by the Administrative Agent).

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

15


--------------------------------------------------------------------------------




“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m. (London
time) on the second full Business Day next preceding the first day of each
Interest Period.  In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen) at
such time, the “Eurodollar Base Rate” shall be determined (a) in the case of
Secured Hedging Reimbursement Obligations, by such other method to determine the
cost of funds of the applicable Secured Hedging Counterparty as may be selected
by such Secured Hedging Counterparty in its sole discretion, and (b) otherwise,
by reference to such other comparable publicly available service for displaying
the offered rate for deposit in Dollars in the London interbank market as may be
selected by the Administrative Agent and, in the absence of availability, such
other method to determine such offered rate as may be selected by the
Administrative Agent in its sole discretion.

“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of (a)
the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.

“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of Holdings
for such period, minus (b) without duplication, (i) any cash principal payment
on the Loans during such period (but only, in the case of payment in respect of
Revolving

16


--------------------------------------------------------------------------------




Loans, to the extent that the Revolving Credit Commitments are permanently
reduced by the amount of such payment) other than any mandatory prepayment
required pursuant to Section 2.8(a) because of the existence of Excess Cash
Flow, (ii) any scheduled or other mandatory cash principal payment made by the
Borrower or any of its Subsidiaries during such period on any Capitalized Lease
Obligation or other Indebtedness (but only, if such Indebtedness may be
reborrowed, to the extent such payment results in a permanent reduction in
commitments thereof), (iii) any Capital Expenditure made by such Person or any
of its Subsidiaries during such period to the extent permitted by this
Agreement, excluding any such Capital Expenditure to the extent financed through
the incurrence of Capitalized Lease Obligations or any long-term Indebtedness
other than the Obligations and any Capitalized Lease Obligations, (iv) the
Consolidated Interest Expense of such Person for such period, (v) any cash
losses from extraordinary items, (vi) any cash payment made during such period
to satisfy obligations for United States federal income taxes or other taxes
measured by net income or for capital and franchise taxes and (vii) the
aggregate amounts paid during such period in connection with Permitted
Acquisitions (except for amounts financed with the proceeds of Term B Loans or
other long-term Indebtedness other than Revolving Loans) and plus, (c) to the
extent included in the calculation of Consolidated EBITDA pursuant to clause
(b)(i) of the definition thereof, any provision for United States federal income
taxes or other taxes measured by net income or for capital or franchise taxes.

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic Person
or a Subsidiary organized under the laws of Canada or any political subdivision
thereof and in respect of which any of (a) the pledge of all of the Stock of
such Subsidiary as Collateral for any Obligation of the Borrower, (b) the grant
by such Subsidiary of a Lien on any of its property as Collateral for any
Obligation of the Borrower or (c) such Subsidiary incurring Guaranty Obligations
with respect to any Obligation of Holdings, the Borrower or any Domestic Person
would, in the good faith judgment of the Borrower, result in materially adverse
tax consequences to the Loan Parties and their Subsidiaries, taken as a whole;
provided, however, that (x) the Administrative Agent and the Borrower may agree
that, despite the foregoing, any such Subsidiary shall not be an “Excluded
Foreign Subsidiary” and (y) no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.

“Existing Lenders” means, collectively, all “Lenders” (as defined in the
Existing Loan Agreement) under the Existing Loan Agreement on the date hereof.

“Existing Letter of Credit” means each letter of credit previously issued under
the terms of the Existing Loan Agreement that is outstanding on the Closing
Date.

“Existing Loan Agreement” means that certain Third Amended and Restated Loan
Agreement dated as of October 14, 2005 among the Borrower, certain of

17


--------------------------------------------------------------------------------




the Guarantors, the institutions party thereto as lenders and GE Capital, as
administrative agent thereunder.

“Existing Obligations” means the “Obligations”, as defined in the Existing Loan
Agreement.

“Facilities” means (a) the Term Loan B Facility and (b) the Revolving Credit
Facility.

“Facilities Increase” has the meaning specified in Section 2.1(c).

“Facilities Increase Date” has the meaning specified in Section 2.1(c).

“Facilities Increase Notice” means a notice from the Borrower to the
Administrative Agent requesting a Facilities Increase, which may include any
proposed term and condition for such proposed Facilities Increase but shall
include in any event the amount of such proposed Facilities Increase.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Fee Letters” means (a) the letter agreement, dated as of September 22, 2006,
addressed to the Administrative Agent and the Canadian Facility Agent from the
Borrower and Beacon Canada and accepted by the Administrative Agent and the
Canadian Facility Agent, with respect to certain fees to be paid from time to
time to the Administrative Agent and the Canadian Facility Agent and their
respective Related Persons and (b) any additional fee letter entered into as
part of a Facilities Increase and executed by, among others, the Borrower and
the Administrative Agent.

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

“Fiscal Quarter” means each 3 fiscal month period ending on December 31, March
31, June 30 or the last Saturday in September.

“Fiscal Year” means the twelve month period ending on the last Saturday in
September.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of

18


--------------------------------------------------------------------------------




Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.3, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members” means, collectively, the Borrower, its Subsidiaries and
Holdings.

“Group Members’ Accountants” means Ernst & Young or other nationally-recognized
independent registered certified public accountants.

“Guarantor” means Holdings, each Wholly Owned Subsidiary of the Borrower listed
on Schedule 4.3 that is not an Excluded Foreign Subsidiary and each other Person
that enters into any Guaranty Obligation with respect to any Obligation of any
Loan Party.

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and other Guarantors from time to time party thereto.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such

19


--------------------------------------------------------------------------------




primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business.  The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, if the purchase price is
due more than 6 months from the date the obligation is incurred, including
“earn-outs” and similar payment obligations, (e) all obligations created or
arising under any conditional sale or other title retention agreement,
regardless of whether the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property, (f) all Capitalized Lease Obligations, (g) all obligations, whether or
not contingent, to purchase, redeem, retire, defease or otherwise acquire for
value any of its own Stock or Stock Equivalents (or any Stock or Stock
Equivalent of a direct or indirect parent entity thereof) prior to the date

20


--------------------------------------------------------------------------------




that is 180 days after the Scheduled Maturity Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends, (h) all payments that would be required to be made in respect of any
Hedging Agreement in the event of a termination (including an early termination)
on the date of determination and (i) all Guaranty Obligations for obligations of
any other Person constituting Indebtedness of such other Person; provided,
however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item, (y) any
such item is secured by a Lien on such Person’s property or (z) any other Person
has a right, contingent or otherwise, to cause such Person to become liable for
any part of any such item or to grant such a Lien; provided, further, that
“earn-outs” and similar payment obligations shall be valued based upon the
amount thereof required to be recorded on a balance sheet prepared in accordance
with GAAP.

“Indemnified Matter” has the meaning specified in Section 11.4.

“Indemnitee” has the meaning specified in Section 11.4.

“Initial Projections” means those financial projections covering the Fiscal
Years ending in 2007 through 2013 and delivered to the Administrative Agent by
the Borrower prior to the date hereof.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Interest Period” means, (a) with respect to any Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is made or converted to
a Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2, 3
or 6 months thereafter, as selected by the Borrower pursuant hereto and (b) with
respect to any Secured Hedging Reimbursement Obligation, the period commencing
on the date such Secured Hedging Reimbursement Obligation first becomes
outstanding or, for all successive Interest Periods, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1 month
thereafter; provided, however, that (v) if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day, unless the result of such extension would
be to extend such Interest Period into another such Business Day falls in the
next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (w) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month, (x) the Borrower
may not select any Interest Period for Eurodollar Rate Loans (A) in the case of
Revolving Loans, ending after the Scheduled Revolving Credit Termination

21


--------------------------------------------------------------------------------




Date and (B) in the case of Term B Loans, ending after the Term B Loan Maturity
Date, (y) the Borrower may not select any Interest Period in respect of Loans
having an aggregate principal amount of less than $5,000,000 and (z) there shall
be outstanding at any one time no more than 10 Interest Periods for Eurodollar
Rate Loans.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or Cash Equivalents
in exchange for consideration of lesser value); provided, however, that such
Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

22


--------------------------------------------------------------------------------


“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Administrative Agent and
(b) from and after the effectiveness of such notice, not containing any funds
other than those required under the Loan Documents to be placed therein.

“L/C Issuer” means (a) GE Capital or any of its Affiliates and (b) each Person
that hereafter becomes an L/C Issuer with the approval of, and pursuant to an
agreement with and in form and substance reasonably satisfactory to, the
Administrative Agent and the Borrower, in each case in their capacity as L/C
Issuers hereunder and together with their successors, and including, with
respect to the Existing Letters of Credit, the issuers of such Letters of
Credit.

“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.

“L/C Request” has the meaning specified in Section 2.4(b).

“L/C Sublimit” means $20,000,000.

“Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender”, (b) from time to time becomes a party hereto by execution of an
Assignment,

23


--------------------------------------------------------------------------------




in each case together with its successors or (c) becomes a party hereto in
connection with a Facilities Increase by execution of an assumption agreement in
connection with such Facilities Increase.

“Letter of Credit” means any Existing Letter of Credit and any letter of credit
Issued pursuant to Section 2.4.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Beacon Canada Guaranty and Security Agreement, the
Master Reaffirmation Agreement, the Canadian Acknowledgement and Confirmation,
the Mortgages, the Control Agreements, the Fee Letters, the L/C Reimbursement
Agreements, the Secured Hedging Documents, the Quebec Security, the Canadian
Facility Intercreditor Agreement and, when executed, each document executed by a
Loan Party and delivered to the Administrative Agent, any Lender or any L/C
Issuer in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.

“Loan Party” means Borrower and each Guarantor.

“Master Reaffirmation Agreement” means that certain master reaffirmation and
amendment to collateral documents dated as of the Closing Date among
Administrative Agent, Borrower, Holdings and the Domestic Subsidiary Guarantors
party thereto in form and substance acceptable to the Administrative Agent.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects,
operations or

24


--------------------------------------------------------------------------------




property of the Group Members, taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document and (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties under any Loan
Document.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$5,000,000 in the aggregate.

“Maximum Revolving Loan Amount” means, as of any date of determination, the
lesser of (a) the Revolving Credit Commitments of all Lenders and (b) the
Consolidated Borrowing Base less the outstanding balance of the Canadian
Facility Revolving Credit Outstandings (converted from Canadian Dollars into an
Equivalent Amount of U.S. Dollars).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations.

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports and evidence
regarding recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of real property in favor of the Administrative Agent
for the benefit of the Secured Parties, subject only to Customary Permitted
Liens and such other Liens as the Administrative Agent may approve.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith, (ii) taxes paid or reasonably estimated to be payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations and Indebtedness owing to any Group
Member) secured by the property subject thereto or (b) any sale or issuance of
Stock or incurrence of Indebtedness, in each case net of brokers’,

25


--------------------------------------------------------------------------------




advisors’ and investment banking fees and other customary out-of-pocket
underwriting discounts, commissions and other customary out-of-pocket cash
costs, fees and expenses, in each case incurred in connection with such
transaction; provided, however, that any such proceeds received by any
Subsidiary of the Borrower that is not a Wholly Owned Subsidiary of the Borrower
shall constitute “Net Cash Proceeds” only to the extent of the aggregate direct
and indirect beneficial ownership interest of the Borrower therein.

“Non-Funding Lender” has the meaning specified in Section 2.2(c).

“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each L/C Issuer, each SPV and each participant, in each case that is not a
Domestic Person.

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in any Facility in a principal
amount equal to the amount of such Lender’s Commitment under such Facility (or,
in the case of the Term B Loan Facility, the aggregate initial principal amount
of the Term B Loans).

“Notice of Borrowing” has the meaning specified in Section 2.2.

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10.

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any SPV or, in the case of any Secured Hedging
Documents, any Secured Hedging Counterparty therefor, in each case arising out
of, under, or in connection with, any Loan Document, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money, including, without duplication, (a) if such Loan Party is the
Borrower, all Loans and L/C Obligations, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, (c) all Secured Hedging Reimbursement Obligations and (d)
all other fees, expenses (including fees, charges and disbursement of counsel),
interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Loan Party under
any Loan Document (including those payable to L/C Issuers as described in
Section 2.11).  “Obligations” shall also include all obligations of the Loan
Parties to any Lender (or any Affiliate of any Lender) in respect of Banking
Services.

“Other Taxes” has the meaning specified in Section 2.17(c).

26


--------------------------------------------------------------------------------




“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Acquisition” means any Proposed Acquisition (including any Proposed
Acquisition which constitutes a Permitted Small Acquisition) satisfying each of
the following conditions:

1.1.1.A   THE ADMINISTRATIVE AGENT SHALL RECEIVE AT LEAST 10 BUSINESS DAYS’
PRIOR WRITTEN NOTICE OF SUCH PROPOSED ACQUISITION, WHICH NOTICE SHALL INCLUDE A
REASONABLY DETAILED DESCRIPTION OF SUCH PROPOSED ACQUISITION;

1.1.1.A   SUCH PROPOSED ACQUISITION SHALL ONLY INVOLVE ASSETS LOCATED IN THE
UNITED STATES OR CANADA AND COMPRISING A BUSINESS, OR THOSE ASSETS OF A
BUSINESS, OF A SIMILAR TYPE ENGAGED IN BY THE BORROWER AND THE DOMESTIC
SUBSIDIARY GUARANTORS AS OF THE CLOSING DATE, AND WHICH BUSINESS WOULD NOT
SUBJECT THE ADMINISTRATIVE AGENT OR ANY LENDER TO REGULATORY OR THIRD PARTY
APPROVALS IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS AND REMEDIES UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS OTHER THAN APPROVALS APPLICABLE TO THE
EXERCISE OF SUCH RIGHTS AND REMEDIES WITH RESPECT TO THE BORROWER AND THE
DOMESTIC SUBSIDIARY GUARANTORS PRIOR TO SUCH PROPOSED ACQUISITION;

1.1.1.A   NO ADDITIONAL INDEBTEDNESS, GUARANTY OBLIGATIONS OR OTHER MATERIAL
LIABILITIES SHALL BE INCURRED, ASSUMED OR OTHERWISE BE REFLECTED ON A
CONSOLIDATED BALANCE SHEET OF HOLDINGS AND THE PROPOSED ACQUISITION TARGET AFTER
GIVING EFFECT TO SUCH PROPOSED ACQUISITION, EXCEPT (A) ORDINARY COURSE TRADE
PAYABLES, ACCRUED EXPENSES AND CONTINGENT LIABILITIES OF THE TARGET AND (B)
PERMITTED INDEBTEDNESS;

1.1.1.A   THE BUSINESS AND ASSETS ACQUIRED IN SUCH PROPOSED ACQUISITION SHALL BE
FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED LIENS);

1.1.1.A   AT OR PRIOR TO THE CLOSING OF SUCH PROPOSED ACQUISITION, THE
ADMINISTRATIVE AGENT WILL BE GRANTED A FIRST PRIORITY PERFECTED LIEN (SUBJECT TO
PERMITTED LIENS) IN SUBSTANTIALLY ALL ASSETS ACQUIRED PURSUANT THERETO OR IN THE
ASSETS AND STOCK OF THE PROPOSED ACQUISITION TARGET, AND THE LOAN PARTIES AND
THE PROPOSED ACQUISITION TARGET SHALL HAVE EXECUTED SUCH DOCUMENTS AND TAKEN
SUCH ACTIONS AS MAY BE REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION THEREWITH;

1.1.1.A   AT THE TIME OF SUCH PROPOSED ACQUISITION (BEFORE AND AFTER GIVING
EFFECT TO SUCH PROPOSED ACQUISITION AND ALL LOANS FUNDED IN CONNECTION
THEREWITH), CONSOLIDATED AVAILABILITY SHALL EXCEED $20,000,000;

1.1.1.A   WITHIN FIVE (5) BUSINESS DAYS FOLLOWING DELIVERY OF THE NOTICE
REFERRED TO IN CLAUSE (1) ABOVE WITH RESPECT TO ANY PROPOSED ACQUISITION OTHER
THAN A PERMITTED SMALL ACQUISITION (UNLESS OTHERWISE REQUESTED BY THE
ADMINISTRATIVE AGENT WITH RESPECT TO ANY PERMITTED SMALL ACQUISITION), OR UNLESS
AT THE TIME OF SUCH PROPOSED ACQUISITION (BEFORE AND AFTER GIVING EFFECT TO SUCH
PROPOSED ACQUISITION

27


--------------------------------------------------------------------------------




AND ALL LOANS FUNDED IN CONNECTION THEREWITH) CONSOLIDATED AVAILABILITY SHALL
EXCEED $25,000,000, THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT:

(a)           a Consolidated balance sheet, income statement and cash flow
statement of Holdings (the “Acquisition Pro Forma”), based on recent Financial
Statements, which shall be complete and shall fairly present in all material
respects the assets, liabilities, financial condition and results of operations
of Holdings and its Subsidiaries in accordance with GAAP consistently applied,
but taking into account on a Pro Forma Basis such Proposed Acquisition and the
funding of all Loans in connection therewith, and such Acquisition Pro Forma
shall reflect that average daily Consolidated Availability for the 30-day period
preceding the consummation of such Proposed Acquisition would have exceeded
$20,000,000 on a Pro Forma Basis (after giving effect to such Proposed
Acquisition and all Loans funded in connection therewith as if made on the first
day of such period) and the Acquisition Projections (as hereinafter defined)
shall reflect that such Consolidated Availability of $20,000,000 shall continue
for at least 30 days after the consummation of such Proposed Acquisition and on
a Pro Forma Basis, no Event of Default has occurred and is continuing or would
result after giving effect to such Proposed Acquisition and the Borrower would
have been in compliance on a Pro Forma Basis with the financial covenants set
forth in Article V, and on a Pro Forma Basis would have a Consolidated Interest
Coverage Ratio of not less than 2:00:1.0, for the twelve month period ending on
the last day of the most recent fiscal quarter for which Agent has received the
quarterly financial statements required to be delivered pursuant to Section
6.1(a) (after giving effect to such Proposed Acquisition and all Loans funded in
connection therewith as if made on the first day of such period);

(b)       updated versions of the most recently delivered Projections covering
the 1 year period commencing on the date of such Proposed Acquisition and
otherwise prepared in accordance with the Projections (the “Acquisition
Projections”) and based upon historical financial data of a recent date
reasonably satisfactory to the Administrative Agent, taking into account such
Proposed Acquisition;

(c)           a certificate of the chief financial officer of the Borrower on
behalf of the Borrower to the effect that: (w) the Loan Parties will be Solvent
upon the consummation of the Proposed Acquisition; (x) the Acquisition Pro Forma
fairly presents the Consolidated financial condition of Holdings and its
Subsidiaries on a Pro Forma Basis as of the date thereof after giving effect to
the Proposed Acquisition; (y) the Acquisition Projections are reasonable
estimates of the future financial performance of Holdings and its Subsidiaries
subsequent to the date thereof based upon the historical performance of Holdings
and its Subsidiaries and the Proposed Acquisition Target and show that Holdings
and its Subsidiaries shall continue to be in compliance with the financial
covenants set forth in Article V for the 1 year period thereafter; and (z)
Holdings and its Subsidiaries have completed their due diligence investigation
with respect to the Proposed Acquisition Target and such Proposed Acquisition,
which investigation was conducted in a manner similar to that which would have
been conducted by a prudent purchaser of a comparable business and the results
of which investigation were delivered to the Administrative Agent; and

28


--------------------------------------------------------------------------------




(d)           any documentation required to be delivered in accordance with
Section 7.10;

1.1.1.A   ON OR PRIOR TO THE DATE OF SUCH PROPOSED ACQUISITION, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, ENVIRONMENTAL ASSESSMENTS SATISFACTORY
TO THE ADMINISTRATIVE AGENT (IF REQUESTED BY THE ADMINISTRATIVE AGENT), COPIES
OF THE ACQUISITION AGREEMENT AND RELATED AGREEMENTS AND INSTRUMENTS, AND ALL
OPINIONS, CERTIFICATES, LIEN SEARCH RESULTS AND OTHER DOCUMENTS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, INCLUDING ANY LANDLORD WAIVERS REQUESTED
BY THE ADMINISTRATIVE AGENT;

1.1.1.A   AT THE TIME OF SUCH PROPOSED ACQUISITION AND AFTER GIVING EFFECT
THERETO, NO DEFAULT HAS OCCURRED AND IS CONTINUING; AND

1.1.1.A   THE PROPOSED ACQUISITION TARGET SHALL HAVE CONSOLIDATED EBITDA, TAKING
INTO ACCOUNT VERIFIABLE COST ADDBACKS APPROVED BY THE ADMINISTRATIVE AGENT, FOR
THE MOST RECENT FOUR QUARTERS PRIOR TO THE ACQUISITION DATE FOR WHICH FINANCIAL
STATEMENTS ARE AVAILABLE, GREATER THAN ZERO.

Notwithstanding the foregoing, the Accounts of the Proposed Acquisition Target
shall not be included in Eligible Accounts unless the Administrative Agent shall
have received the reports, listings and agings set forth in Section 6.1(j) with
respect to the Proposed Acquisition Target.

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, (d) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness and (e) is otherwise on terms no less favorable to the Group
Members, taken as a whole, than those of such Permitted Indebtedness; provided,
however, that, notwithstanding the foregoing, (x) the terms of such Permitted
Indebtedness may be modified as part of such Permitted Refinancing if such
modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted Permitted Indebtedness prior to
such refinancing or extension.

29


--------------------------------------------------------------------------------




“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries (including through a Permitted Acquisition) or, if
such Property Loss Event involves loss or damage to property, to repair such
loss or damage.

“Permitted Small Acquisition” means a Proposed Acquisition in which the
aggregate amounts payable in connection with, and other consideration for (in
each case, including all transaction costs and all Indebtedness, liabilities and
Guaranty Obligations assumed or incurred in connection therewith or otherwise
reflected on a Consolidated balance sheet of Holdings and the Proposed
Acquisition Target), such Proposed Acquisition does not exceed $50,000,000.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Pro Forma Balance Sheet” has the meaning specified in Section 4.4(d).

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.

“Pro Forma Transaction” means any transaction consummated as part of any
Permitted Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Indebtedness.

“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target, of all
or substantially all of the assets or Stock of any Proposed Acquisition Target
by the Borrower or any Domestic Subsidiary Guarantor (or by Holdings to the
extent such assets and Stock are transferred to the Borrower or any Domestic
Subsidiary of Guarantor

30


--------------------------------------------------------------------------------




contemporaneously with such acquisition) or (b) any proposed merger of any
Proposed Acquisition Target with or into the Borrower or any Domestic Subsidiary
Guarantor (and, in the case of a merger with the Borrower, with the Borrower
being the surviving corporation).

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

“Pro Rata Outstandings”, of any Lender at any time, means (a) in the case of the
Term B Loan Facility, the outstanding principal amount of the Term B Loans owing
to such Lender and (b) in the case of the Revolving Credit Facility, the sum of
(i) the outstanding principal amount of Revolving Loans owing to such Lender and
(ii) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit.

“Pro Rata Share” means, with respect to any Lender and any Facility or
Facilities at any time, the percentage obtained by dividing (a) the sum of the
Commitments (or, if such Commitments in any such Facility are terminated, the
Pro Rata Outstandings therein) of such Lender then in effect under such
Facilities by (b) the sum of the Commitments (or, if such Commitments in any
such Facility are terminated, the Pro Rata Outstandings therein) of all Lenders
then in effect under such Facilities; provided, however, that, if there are no
Commitments and no Pro Rata Outstandings in any of such Facilities, such
Lender’s Pro Rata Share in such Facilities shall be determined based on the Pro
Rata Share in such Facilities most recently in effect, after giving effect to
any subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to Section 2.18.

“Quebec Security” means, collectively, the debenture, the pledge of debenture
and the deed of hypothec each dated August 30, 2000 (each as amended, restated,
supplemented or otherwise modified from time to time) and executed and delivered
by Beacon Canada in favor of the Administrative Agent.

“Register” has the meaning specified in Section 2.14(b).

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.

“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the
180th day after the completion of the portion of such Sale or Property Loss
Event corresponding to such Net Cash Proceeds, (b) the date that is 5 Business
Days after the date on which the Borrower shall have notified the Administrative
Agent of the

31


--------------------------------------------------------------------------------




Borrower’s determination not to make Permitted Reinvestments with such Net Cash
Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.

“Related Transaction” means the closing of the transactions under the Canadian
Facility Loan Documents.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means, at any time, Lenders (including for purposes hereof,
Canadian Facility Lenders) having at such time in excess of 50% of the sum of
(i) the aggregate Revolving Credit Commitments (or, if such Commitments are
terminated, the sum of the amounts of the participations in Swing Loans, the
principal amount of unparticipated portions of the Swing Loans and the Pro Rata
Outstandings in the Revolving Credit Facility) and Term B Loan Commitments (or,
if such Commitments are terminated, the Pro Rata Outstandings in the Term B Loan
Facility) then in effect plus (ii) the Canadian Facility Revolving Credit
Commitment (expressed in U.S. Dollars) (or if the Canadian Facility Revolving
Credit Commitment is terminated, the aggregate Canadian Facility Revolving
Credit Outstandings, expressed in U.S. Dollars) then in effect, ignoring in each
case, in such calculation, the amounts held by any Non-Funding Lender (including
for purposes hereof, any “Non-Funding Lender”, as defined in the Canada Facility
Credit Agreement).

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
(including for purposes hereof, Canadian Facility Lenders) having at such

32


--------------------------------------------------------------------------------




time in excess of 50% of the sum of (i) the aggregate Revolving Credit
Commitments (or, if such Commitments are terminated, the sum of the amounts of
the participations in Swing Loans, the principal amount of the unparticipated
portions of the Swing Loans and the Pro Rata Outstandings in the Revolving
Credit Facility) then in effect plus (ii) the Canadian Facility Revolving Credit
Commitment (expressed in U.S. Dollars) (or, if the Canadian Facility Revolving
Credit Commitment is terminated, the aggregate Canadian Facility Revolving
Credit Outstandings, expressed in U.S. Dollars) then in effect, ignoring in each
case, in such calculation, the amounts held by any Non-Funding Lender (including
for purposes hereof, any “Non-Funding Lender” as defined in the Canadian
Facility Credit Agreement); provided, that at any time when there are two or
more Revolving Credit Lenders (including for purposes hereof, Canadian Facility
Lenders) in addition to GE Capital and GE Canada Finance Holding Company and GE
Capital and GE Canada Finance Holding Company would otherwise constitute the
Required Revolving Credit Lenders, then “Required Revolving Credit Lenders”
shall include at least two Revolving Credit Lenders (including for purposes
hereof, any Canadian Facility Lender) in addition to GE Capital and GE Canada
Finance Holding Company.

“Required Term B Loan Lenders” means, at any time, Lenders having at such time
in excess of 50% of the aggregate Term B Loan Commitments (or, if such
Commitments are terminated, the Pro Rata Outstandings in the Term B Loan
Facility) then in effect, ignoring, in such calculation, the Commitments and Pro
Rata Outstandings of any Non-Funding Lender.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Reserves” means, with respect to the Consolidating Borrowing Bases (a) the
Credit Memoranda Reserve and the Dilution Reserve, and (b) reserves against
Eligible Accounts or the Consolidating Borrowing Bases that the Administrative
Agent may, in its reasonable credit judgment, establish from time to time, with
prior or contemporaneous notice to the Borrower.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the Corporate
Chart and other documents delivered pursuant to Section 6.1(e), documents
delivered on the Closing Date and documents delivered pursuant to Section 7.10,
the secretary or assistant secretary of such

33


--------------------------------------------------------------------------------




Person or any other officer responsible for maintaining the corporate and
similar records of such Person.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of any Group Member, in each case now or hereafter
outstanding, including with respect to a claim for rescission of a Sale of such
Stock or Stock Equivalent and (b) any redemption, retirement, termination,
defeasance, cancellation, purchase or other acquisition for value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations), of any Stock or Stock Equivalent of any Group Member or of any
direct or indirect parent entity of the Borrower, now or hereafter outstanding,
and any payment or other transfer setting aside funds for any such redemption,
retirement, termination, cancellation, purchase or other acquisition, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment”, as amended to reflect Assignments and each
additional commitment by such Revolving Credit Lender in the Revolving Credit
Facility that is made as part of any Facilities Increase and as such amount may
be reduced pursuant to this Agreement.  The aggregate amount of the Revolving
Credit Commitments on the date hereof equals $150,000,000.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

“Revolving Credit Facility First Priority Collateral” means all Collateral
constituting cash, accounts receivable, chattel paper, documents, instruments,
and investment property, and all general intangibles, supporting obligations,
letter of credit rights, commercial tort claims and insurance policies related
to the foregoing and all proceeds of the foregoing, but excluding any of the
foregoing which constitute proceeds of inventory or other Term B Loan First
Priority Collateral sold or otherwise disposed of after any or all of the
Obligations or the Canadian Facility Obligations have been accelerated (as long
as such acceleration has not been rescinded) or which are received by the
Administrative Agent as a result of the exercise of its remedies under the Loan
Documents after the occurrence and during the continuance of an Event of Default
or by the Canadian Facility Agent as a result of the exercise of its remedies
under the Canadian Facility Loan Documents after the occurrence and during the
occurrence of an “Event of Default” (as defined in the Canadian Facility Loan
Documents).

34


--------------------------------------------------------------------------------




“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.

“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swing Loans and (b) the L/C Obligations for all Letters of
Credit.

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on which the
Obligations become due and payable pursuant to Section 9.2.

“Revolving Loan” has the meaning specified in Section 2.1.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Scheduled Maturity Date” means the later of the Scheduled Revolving Credit
Termination Date and the Term B Loan Maturity Date.

“Scheduled Revolving Credit Termination Date” means September 30, 2013.

“Secured Hedging Counterparty” means GE Capital or any other Person (other than
any Group Member) that entered into a Hedging Agreement with the Borrower or has
provided a Secured Hedging Support Document at the request of the Borrower at a
time when such Person was the Administrative Agent, a Lender or an Affiliate of
a Lender.

“Secured Hedging Documents” means, collectively, (a) any Hedging Agreement that
(i) is entered into by the Borrower and any Secured Hedging Counterparty
therefor, (ii) in the case of any Person that is not the Administrative Agent or
an Affiliate of the Administrative Agent, is expressly identified as being a
“Secured Hedging Document” hereunder in a joint notice from such Loan Party and
such Person delivered to the Administrative Agent reasonably promptly after the
execution of such Hedging Agreement and (iii) meets the requirements of Section
8.1(f) and (b) any Secured Hedging Support Provision.

35


--------------------------------------------------------------------------------




“Secured Hedging Reimbursement Obligation” means any obligation of the Borrower
to make payments to any Secured Hedging Counterparty with respect to any Secured
Hedging Support Provision.

“Secured Hedging Support Documents” means any document (a) entered into to
provide credit enhancements for the benefit of the counterparty to an Interest
Rate Contract into which the Borrower entered, which credit enhancements are
provided (i) solely to support the payment obligations of the Borrower under
such Interest Rate Contract, and (ii) by GE Capital or any other Person at a
time when such Person is the Administrative Agent, a Lender or an Affiliate of a
Lender, and (b) is expressly identified as being a “Secured Hedging Support
Document” hereunder in a joint notice from such Loan Party and the Person
providing such credit enhancements delivered to the Administrative Agent
reasonably promptly after the execution or issuance of such document, unless
such Person is the Administrative Agent or an Affiliate of the Administrative
Agent at the time such credit enhancements are provided.

“Secured Hedging Support Provision” means any provision in any Secured Hedging
Support Document, Sections 2.6(c), 2.9(a) and 2.9(c) and any other provision of
this Agreement or any Loan Document to the extent applicable to any Secured
Hedging Reimbursement Obligation, any Secured Hedging Support Document or
affecting the rights or duties of, or any payment to, any Secured Hedging
Counterparty with respect to any Secured Hedging Support Document.

“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
each other Indemnitee and any other holder of any Obligation of any Loan Party.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable. 
Conjugated forms thereof and the noun “Sale” have correlative meanings.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person on a going
concern basis (both at fair value and present fair saleable value) is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person, (b) such Person is able to pay all liabilities of
such Person as such liabilities mature and (c) such Person does not have
unreasonably small capital.  In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the

36


--------------------------------------------------------------------------------




amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Swingline Commitment” means $35,000,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
GE Capital or, upon the resignation of GE Capital as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrower, to act as the
Swingline Lender hereunder.

“Swingline Request” has the meaning specified in Section 2.3(b).

“Swing Loan” has the meaning specified in Section 2.3.

37


--------------------------------------------------------------------------------




“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.17(a).

“Term B Loan” has the meaning specified in Section 2.1(b).

“Term B Loan Commitment” means, with respect to each Term B Loan Lender, the
commitment of such Lender to make Term B Loans to the Borrower, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “Term B Loan Commitment”, as amended to reflect Assignments and each
additional commitment by such Lender in the Term B Loan Facility that is made as
part of any Facilities Increase and as such amount may be reduced pursuant to
this Agreement.  The aggregate amount of the Term B Loan Commitments on the date
hereof equals $350,000,000.

“Term B Loan Facility” means the Term B Loan Commitments and the provisions
herein related to the Term B Loans.

“Term B Loan First Priority Collateral” means all Collateral constituting
inventory, real property, equipment, fixtures, patents, trademarks, copyrights
and Stock of the Loan Parties, and intercompany debt owed to each Loan Party,
and general intangibles, supporting obligations, letter of credit rights,
commercial tort claims, insurance policies and other personal property related
to the foregoing and all proceeds of the foregoing (excluding proceeds of the
foregoing which constitute Revolving Credit Facility First Priority Collateral).

“Term B Loan Lender” means each Lender that has a Term B Loan Commitment or that
holds a Term B Loan.

“Term B Loan Maturity Date” means September 30, 2013.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

38


--------------------------------------------------------------------------------




“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of Illinois.

“United States” means the United States of America.

“Unused Commitment Fee” has the meaning specified in Section 2.11.

“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is a Domestic
Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.


1.2   UCC TERMS.  THE FOLLOWING TERMS HAVE THE MEANINGS GIVEN TO THEM IN THE
APPLICABLE UCC:  “COMMODITY ACCOUNT”, “COMMODITY CONTRACT”, “COMMODITY
INTERMEDIARY”, “DEPOSIT ACCOUNT”, “ENTITLEMENT HOLDER”, “ENTITLEMENT ORDER”,
“EQUIPMENT”, “FINANCIAL ASSET”, “GENERAL INTANGIBLE”, “GOODS”, “INSTRUMENTS”,
“INVENTORY”, “SECURITIES ACCOUNT”, “SECURITIES INTERMEDIARY” AND “SECURITY
ENTITLEMENT”.


1.3   ACCOUNTING TERMS AND PRINCIPLES.  (A) GAAP.  ALL ACCOUNTING DETERMINATIONS
REQUIRED TO BE MADE PURSUANT HERETO SHALL, UNLESS EXPRESSLY OTHERWISE PROVIDED
HEREIN, BE MADE IN ACCORDANCE WITH GAAP.  NO CHANGE IN THE ACCOUNTING PRINCIPLES
USED IN THE PREPARATION OF ANY FINANCIAL STATEMENT HEREAFTER ADOPTED BY HOLDINGS
SHALL BE GIVEN EFFECT IF SUCH CHANGE WOULD AFFECT A CALCULATION THAT MEASURES
COMPLIANCE WITH ANY PROVISION OF ARTICLE V OR VIII UNLESS THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AGREE TO MODIFY SUCH PROVISIONS TO
REFLECT SUCH CHANGES IN GAAP AND, UNLESS SUCH PROVISIONS ARE MODIFIED, ALL
FINANCIAL STATEMENTS, COMPLIANCE CERTIFICATES AND SIMILAR DOCUMENTS PROVIDED
HEREUNDER SHALL BE PROVIDED TOGETHER WITH A

39


--------------------------------------------------------------------------------





RECONCILIATION BETWEEN THE CALCULATIONS AND AMOUNTS SET FORTH THEREIN BEFORE AND
AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

(b)           Pro Forma.  All components of financial calculations made to
determine compliance with Section 5.1 shall be adjusted on a Pro Forma Basis to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any Pro Forma Transaction consummated after
the first day of the applicable period of determination and prior to the end of
such period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.

40


--------------------------------------------------------------------------------





1.4   PAYMENTS.  THE ADMINISTRATIVE AGENT MAY SET UP STANDARDS AND PROCEDURES TO
DETERMINE OR REDETERMINE THE EQUIVALENT IN DOLLARS OF ANY AMOUNT EXPRESSED IN
ANY CURRENCY OTHER THAN DOLLARS AND OTHERWISE MAY, BUT SHALL NOT BE OBLIGATED
TO, RELY ON ANY DETERMINATION MADE BY ANY LOAN PARTY OR ANY L/C ISSUER.  ANY
SUCH DETERMINATION OR REDETERMINATION BY THE ADMINISTRATIVE AGENT SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT DEMONSTRABLE ERROR.  NO
DETERMINATION OR REDETERMINATION BY ANY SECURED PARTY OR LOAN PARTY AND NO OTHER
CURRENCY CONVERSION SHALL CHANGE OR RELEASE ANY OBLIGATION OF ANY LOAN PARTY OR
OF ANY SECURED PARTY (OTHER THAN THE ADMINISTRATIVE AGENT AND ITS RELATED
PERSONS) UNDER ANY LOAN DOCUMENT, EACH OF WHICH AGREES TO PAY SEPARATELY FOR ANY
SHORTFALL REMAINING AFTER ANY CONVERSION AND PAYMENT OF THE AMOUNT AS
CONVERTED.  THE ADMINISTRATIVE AGENT MAY ROUND UP OR DOWN, AND MAY SET UP
APPROPRIATE MECHANISMS TO ROUND UP OR DOWN, ANY AMOUNT HEREUNDER TO NEAREST
HIGHER OR LOWER AMOUNTS AND MAY DETERMINE REASONABLE DE MINIMIS PAYMENT
THRESHOLDS.


1.5   INTERPRETATION.  (A) CERTAIN TERMS.  EXCEPT AS SET FORTH IN ANY LOAN
DOCUMENT, ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED HEREIN SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP (EXCEPT FOR THE TERM “PROPERTY”, WHICH SHALL
BE INTERPRETED AS BROADLY AS POSSIBLE, INCLUDING, IN ANY CASE, CASH, SECURITIES,
OTHER ASSETS, RIGHTS UNDER CONTRACTUAL OBLIGATIONS AND PERMITS AND ANY RIGHT OR
INTEREST IN ANY PROPERTY).  THE TERMS “HEREIN”, “HEREOF” AND SIMILAR TERMS REFER
TO THIS AGREEMENT AS A WHOLE.  IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE IN ANY LOAN DOCUMENT, THE TERMS “FROM”
MEANS “FROM AND INCLUDING” AND THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT
EXCLUDING” AND THE WORD “THROUGH” MEANS “TO AND INCLUDING.”  IN ANY OTHER CASE,
THE TERM “INCLUDING” WHEN USED IN ANY LOAN DOCUMENT MEANS “INCLUDING WITHOUT
LIMITATION.”  THE TERM “DOCUMENTS” MEANS ALL WRITINGS, HOWEVER EVIDENCED AND
WHETHER IN PHYSICAL OR ELECTRONIC FORM, INCLUDING ALL DOCUMENTS, INSTRUMENTS,
AGREEMENTS, NOTICES, DEMANDS, CERTIFICATES, FORMS, FINANCIAL STATEMENTS,
OPINIONS AND REPORTS.  THE TERM “INCUR” MEANS INCUR, CREATE, MAKE, ISSUE, ASSUME
OR OTHERWISE BECOME DIRECTLY OR INDIRECTLY LIABLE IN RESPECT OF OR RESPONSIBLE
FOR, IN EACH CASE WHETHER DIRECTLY OR INDIRECTLY, AND THE TERMS “INCURRENCE” AND
“INCURRED” AND SIMILAR DERIVATIVES SHALL HAVE CORRELATIVE MEANINGS.

(b)           Certain References.  Unless otherwise expressly indicated,
references (i) in this Agreement to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in, this Agreement and (ii) in any Loan Document, to (A) any agreement
shall include, without limitation, all exhibits, schedules, appendixes and
annexes to such agreement and, unless the prior consent of any Secured Party
required therefor is not obtained, any modification to any term of such
agreement, (B) any statute shall be to such statute as modified from time to
time and to any successor legislation thereto, in each case as in effect at the
time any such reference is operative and (C) any time of day shall be a
reference to Illinois time.  Titles of articles, sections, clauses, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.  Unless otherwise expressly indicated, the meaning
of any term defined (including by reference) in any Loan Document shall be
equally applicable to both the singular and plural forms of such term.

41


--------------------------------------------------------------------------------



2


THE FACILITIES


2.1   THE COMMITMENTS.  (A) REVOLVING CREDIT COMMITMENTS.  ON THE TERMS AND
SUBJECT TO THE CONDITIONS CONTAINED IN THIS AGREEMENT, EACH REVOLVING CREDIT
LENDER SEVERALLY, BUT NOT JOINTLY, AGREES TO MAKE LOANS IN DOLLARS (EACH A
“REVOLVING LOAN”) TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE DATE HEREOF UNTIL THE REVOLVING CREDIT TERMINATION DATE IN
AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING FOR ALL SUCH LOANS BY SUCH
LENDER NOT TO EXCEED SUCH LENDER’S REVOLVING CREDIT COMMITMENT; PROVIDED,
HOWEVER, THAT AT NO TIME SHALL ANY REVOLVING CREDIT LENDER BE OBLIGATED TO MAKE
A REVOLVING LOAN IN EXCESS OF SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT BY
WHICH THE MAXIMUM REVOLVING LOAN AMOUNT EXCEEDS THE AGGREGATE REVOLVING CREDIT
OUTSTANDINGS AT SUCH TIME.  WITHIN THE LIMITS SET FORTH IN THE FIRST SENTENCE OF
THIS CLAUSE (A), AMOUNTS OF REVOLVING LOANS REPAID MAY BE REBORROWED UNDER THIS
SECTION 2.1.

(b)           Term B Loan Commitments.  (i) On the terms and subject to the
conditions contained in this Agreement, each Term B Loan Lender severally, but
not jointly, agrees to make a loan (each a “Term B Loan”) in Dollars to the
Borrower on the Closing Date, in an amount not to exceed such Lender’s Term B
Loan Commitment.  The parties hereto acknowledge and agree that, immediately
prior to the effectiveness of this Agreement, the sum of the aggregate
outstanding balance of the “Term Loans” under the Existing Loan Agreement is
$66,839,133, and that such amount is converted into a portion of the Term B
Loans hereunder, without constituting a novation.

(ii)           Each Lender or Eligible Assignee having, in its sole discretion,
committed to a Facilities Increase in the Term B Loan Facility shall agree as
part of such commitment that, on the Facilities Increase Date for such
Facilities Increase of the Term B Loan Facility, on the terms and subject to the
conditions set forth in such commitment or set forth in this Agreement as
amended in connection with such Facilities Increase, such Lender or Eligible
Assignee shall make a loan in Dollars to the Borrower in an amount not to exceed
such commitment to such Facilities Increase.

(iii)          Amounts of Term B Loans repaid may not be reborrowed.

(c)           Facilities Increase.  (i)  The Borrower may, after the Closing
Date, deliver to the Administrative Agent a Facilities Increase Notice to
request an increase in the aggregate Revolving Credit Commitments or the
disbursement of additional Term B Loans (in either case, a “Facilities
Increase”) in a principal amount not to exceed $200,000,000 in the aggregate for
all such requests; provided, however, that (A) no Facilities Increase shall be
effective later than the sixth anniversary of the Closing Date, (B) no
Facilities Increase shall be effective earlier than 10 Business Days after the
delivery of the Facilities Increase Notice to the Administrative Agent in
respect of such Facilities Increase and (C) no more than 5 Facilities Increases
shall be made pursuant to

42


--------------------------------------------------------------------------------




this clause (c).  Nothing in this Agreement shall be construed to obligate any
Lender to negotiate for (whether or not in good faith), solicit, provide or
consent to any increase in the Commitments, and any such increase may be subject
to changes in any term herein.

(ii)           The Administrative Agent shall promptly notify each Lender of the
proposed Facilities Increase and of the proposed terms and conditions therefor
agreed between the Borrower and the Administrative Agent.  Each such Lender (and
each of their Affiliates and Approved Funds) may, in its sole discretion, commit
to participate in such Facilities Increase by forwarding its commitment to the
Administrative Agent therefor in form and substance satisfactory to the
Administrative Agent.  The Administrative Agent shall allocate, in its sole
discretion but in amounts not to exceed for each such Lender the commitment
received from such Lender, Affiliate or Approved Fund for the applicable
Facility, the Commitments to be made as part of the Facilities Increase in such
Facility to the Lenders from which it has received such commitments to
participate in such Facility.  If the Administrative Agent does not receive
enough commitments from existing Lenders, their Affiliates or Approved Funds in
a Facility subject to a Facility Increase, it may allocate any excess in the
proper amount of such Facilities Increase first, to Lenders (or their Affiliates
or Approved Funds) participating in other Facilities having, in their sole
discretion, committed to participate in such Facility Increase for such Facility
and then, to other Eligible Assignees.

(iii)          Each Facilities Increase shall become effective after the
satisfaction of the conditions precedent set forth in Section 3.4, on a date
agreed by the Borrower and the Administrative Agent (a “Facilities Increase
Date”).  The Administrative Agent shall notify the Lenders and the Borrower, on
or before 1:00 p.m. on the Business Day following the Facilities Increase Date
of the effectiveness of the Facilities Increase and shall record in the Register
all applicable additional information required to be registered therein because
of such Facilities Increase.

(iv)          On the Facilities Increase Date for any Facilities Increase in the
Revolving Credit Facility, each Lender or Eligible Assignee participating in
such Facilities Increase shall purchase from each existing Revolving Credit
Lender having Revolving Loans outstanding on such Facilities Increase Date,
without recourse or warranty, an undivided interest and participation, to the
extent of such Revolving Credit Lender’s Pro Rata Share in the Revolving Credit
Facility of the new Revolving Credit Commitments (after giving effect to such
Facilities Increase), in the aggregate outstanding Revolving Loans, so as to
ensure that, on the Facilities Increase Date after giving effect to such
Facilities Increase, each Revolving Credit Lender holds its Pro Rata Share in
the Revolving Credit Facility and the Revolving Loans outstanding on such
Facilities Increase Date.


2.2          BORROWING PROCEDURES.  (A) NOTICE FROM THE BORROWER.  EACH
BORROWING SHALL BE MADE ON NOTICE GIVEN BY THE BORROWER TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 1:00 P.M. ON (I) THE FIRST BUSINESS DAY, IN THE CASE OF A
BORROWING OF BASE RATE LOANS AND (II) THE THIRD BUSINESS DAY, IN THE CASE OF A
BORROWING OF EURODOLLAR RATE LOANS,

43


--------------------------------------------------------------------------------





PRIOR TO THE DATE OF THE PROPOSED BORROWING.  EACH SUCH NOTICE MAY BE MADE IN A
WRITING SUBSTANTIALLY IN THE FORM OF EXHIBIT C (A “NOTICE OF BORROWING”) DULY
COMPLETED OR BY TELEPHONE IF CONFIRMED PROMPTLY, BUT IN ANY EVENT WITHIN ONE
BUSINESS DAY AND PRIOR TO SUCH BORROWING, WITH SUCH A NOTICE OF BORROWING. 
LOANS SHALL BE MADE AS BASE RATE LOANS UNLESS, OUTSIDE OF A SUSPENSION PERIOD
PURSUANT TO SECTION 2.15, THE NOTICE OF BORROWING SPECIFIES THAT ALL OR A
PORTION THEREOF SHALL BE EURODOLLAR RATE LOANS.  EACH BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000.

(b)           Notice to Each Lender.  The Administrative Agent shall give to
each Lender prompt notice of the Administrative Agent’s receipt of a Notice of
Borrowing and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate.  Each Lender shall,
before 11:00 a.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing.  Upon fulfillment or due waiver (i)
on the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) on the Closing Date and any time thereafter, of the applicable conditions
set forth in Section 3.2, the Administrative Agent shall make such funds
available to the Borrower.

(c)           Non-Funding Lenders.  Unless the Administrative Agent shall have
received notice from any Lender prior to the date such Lender is required to
make any payment hereunder with respect to any Loan or any participation in any
Swing Loan or Letter of Credit that such Lender will not make such payment (or
any portion thereof) available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such payment available to the
Administrative Agent on the date such payment is required to be made in
accordance with this Article II and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  The Borrower agrees to repay to the Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower, the
Swingline Lender or any L/C Issuer.  In addition, any Lender that shall not have
made available to the Administrative Agent any portion of any payment described
above (any such Lender, a “Non-Funding Lender”) agrees to pay such amount to the
Administrative Agent on demand together with interest thereon, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate for the
first Business Day and thereafter (i) in the case of a payment in respect of a
Loan, at the interest rate applicable at the time to such Loan and (ii)
otherwise, at the interest rate applicable to Base Rate Loans under the
Revolving Credit Facility.  Such repayment shall then constitute the funding of
the corresponding Loan (including any Loan deemed to have been made hereunder
with such payment) or participation.  The existence of any Non-Funding

44


--------------------------------------------------------------------------------




Lender shall not relieve any other Lender of its obligations under any Loan
Document, but no other Lender shall be responsible for the failure of any
Non-Funding Lender to make any payment required under any Loan Document.


2.3   SWING LOANS.  (A) AVAILABILITY.  ON THE TERMS AND SUBJECT TO THE
CONDITIONS CONTAINED IN THIS AGREEMENT, THE SWINGLINE LENDER MAY, IN ITS SOLE
DISCRETION, MAKE LOANS IN DOLLARS (EACH A “SWING LOAN”) AVAILABLE TO THE
BORROWER UNDER THE REVOLVING CREDIT FACILITY FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE PERIOD FROM THE DATE HEREOF UNTIL THE REVOLVING CREDIT
TERMINATION DATE IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO
EXCEED ITS SWINGLINE COMMITMENT; PROVIDED, HOWEVER, THAT THE SWINGLINE LENDER
MAY NOT MAKE ANY SWING LOAN (X) TO THE EXTENT THAT AFTER GIVING EFFECT TO SUCH
SWING LOAN, THE AGGREGATE REVOLVING CREDIT OUTSTANDINGS WOULD EXCEED THE MAXIMUM
REVOLVING LOAN AMOUNT AND (Y) IN THE PERIOD COMMENCING ON THE FIRST BUSINESS DAY
AFTER IT RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED REVOLVING
CREDIT LENDERS THAT ONE OR MORE OF THE CONDITIONS PRECEDENT CONTAINED IN
SECTION 3.2 ARE NOT SATISFIED AND ENDING WHEN SUCH CONDITIONS ARE SATISFIED OR
DULY WAIVED.  IN CONNECTION WITH THE MAKING OF ANY SWING LOAN, THE SWINGLINE
LENDER MAY BUT SHALL NOT BE REQUIRED TO DETERMINE THAT, OR TAKE NOTICE WHETHER,
THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3.2 HAVE BEEN SATISFIED OR
WAIVED.  EACH SWING LOAN SHALL BE A BASE RATE LOAN AND MUST BE REPAID IN FULL ON
THE EARLIEST OF (I) THE FUNDING DATE OF ANY BORROWING OF REVOLVING LOANS AND
(II) THE REVOLVING CREDIT TERMINATION DATE.  WITHIN THE LIMITS SET FORTH IN THE
FIRST SENTENCE OF THIS CLAUSE (A), AMOUNTS OF SWING LOANS REPAID MAY BE
REBORROWED UNDER THIS CLAUSE (A).

(b)           Borrowing Procedures.  In order to request a Swing Loan, the
Borrower shall give to the Administrative Agent a notice to be received not
later than 1:00 p.m. on the day of the proposed borrowing, which may be made in
a writing substantially in the form of Exhibit D duly completed (a “Swingline
Request”) or by telephone if confirmed promptly but, in any event, prior to such
borrowing, with such a Swingline Request.  In addition, if any Notice of
Borrowing requests a Borrowing of Base Rate Loans, the Swing Line Lender may,
notwithstanding anything else to the contrary in Section 2.2, make a Swing Loan
available to the Borrower in an aggregate amount not to exceed such proposed
Borrowing, and the aggregate amount of the corresponding proposed Borrowing
shall be reduced accordingly by the principal amount of such Swing Loan.  The
Administrative Agent shall promptly notify the Swingline Lender of the details
of the requested Swing Loan.  Upon receipt of such notice and subject to the
terms of this Agreement, the Swingline Lender may make a Swing Loan available to
the Borrower by making the proceeds thereof available to the Administrative
Agent and, in turn, the Administrative Agent shall make such proceeds available
to the Borrower on the date set forth in the relevant Swingline Request.

(c)           Refinancing Swing Loans.  The Swingline Lender may at any time
forward a demand to the Administrative Agent (which the Administrative Agent
shall, upon receipt, forward to each Revolving Credit Lender) that each
Revolving Credit Lender pay to the Administrative Agent, for the account of the
Swingline Lender, such

45


--------------------------------------------------------------------------------




Revolving Credit Lender’s Pro Rata Share of all or a portion of the outstanding
Swing Loans.  Each Revolving Credit Lender shall pay such Pro Rata Share to the
Administrative Agent for the account of the Swingline Lender.  Upon receipt by
the Administrative Agent of such payment (other than during the continuation of
any Event of Default under Section 9.1(e)), such Revolving Credit Lender shall
be deemed to have made a Revolving Loan to the Borrower, which, upon receipt of
such payment by the Swingline Lender from the Administrative Agent, the Borrower
shall be deemed to have used in whole to refinance such Swing Loan.  In
addition, regardless of whether any such demand is made, upon the occurrence of
any Event of Default under Section 9.1(e), each Revolving Credit Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Pro Rata
Share of such Swing Loan.  If any payment made by any Revolving Credit Lender as
a result of any such demand is not deemed a Revolving Loan, such payment shall
be deemed a funding by such Lender of such participation.  Such participation
shall not be otherwise required to be funded.  Upon receipt by the Swingline
Lender of any payment from any Revolving Credit Lender pursuant to this clause
(c) with respect to any portion of any Swing Loan, the Swingline Lender shall
promptly pay over to such Revolving Credit Lender all payments of principal (to
the extent received after such payment by such Lender) and interest (to the
extent accrued with respect to periods after such payment) received by the
Swingline Lender with respect to such portion.

(d)           Obligation to Fund Absolute.  Each Revolving Credit Lender’s
obligations pursuant to clause (c) above shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever, including (A) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that such Lender, any Affiliate thereof or any other Person may have against the
Swing Loan Lender, any other Secured Party or any other Person, (B) the failure
of any condition precedent set forth in Section 3.2 to be satisfied or the
failure of the Borrower to deliver any notice set forth in Section 2.2(a) (each
of which requirements the Revolving Credit Lenders hereby irrevocably waive) and
(C) any adverse change in the condition (financial or otherwise) of any Loan
Party.

46


--------------------------------------------------------------------------------





2.4   LETTERS OF CREDIT.  (A) COMMITMENT AND CONDITIONS.  ON THE TERMS AND
SUBJECT TO THE CONDITIONS CONTAINED HEREIN, EACH L/C ISSUER AGREES TO ISSUE, AT
THE REQUEST OF THE BORROWER, IN ACCORDANCE WITH SUCH L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES, AND FOR THE ACCOUNT OF THE BORROWER (OR, AS LONG
AS THE BORROWER REMAINS RESPONSIBLE FOR THE PAYMENT IN FULL OF ALL AMOUNTS DRAWN
THEREUNDER AND RELATED FEES, COSTS AND EXPENSES, FOR THE ACCOUNT OF ANY GROUP
MEMBER), LETTERS OF CREDIT (DENOMINATED IN DOLLARS) FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE THROUGH THE EARLIER OF THE
REVOLVING CREDIT TERMINATION DATE AND 7 DAYS PRIOR TO THE SCHEDULED REVOLVING
CREDIT TERMINATION DATE; PROVIDED, HOWEVER, THAT SUCH L/C ISSUER SHALL NOT BE
UNDER ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT UPON THE OCCURRENCE OF ANY OF
THE FOLLOWING, AFTER GIVING EFFECT TO SUCH ISSUANCE:

A.                                       (A) THE AGGREGATE REVOLVING CREDIT
OUTSTANDINGS WOULD EXCEED THE MAXIMUM REVOLVING LOAN AMOUNT OR (B) THE L/C
OBLIGATIONS FOR ALL LETTERS OF CREDIT WOULD EXCEED THE L/C SUBLIMIT;

B.                                      THE EXPIRATION DATE OF SUCH LETTER OF
CREDIT (A) IS NOT A BUSINESS DAY, (B) IS MORE THAN ONE YEAR AFTER THE DATE OF
ISSUANCE THEREOF OR (C) IS LATER THAN 7 DAYS PRIOR TO THE SCHEDULED REVOLVING
CREDIT TERMINATION DATE; PROVIDED, HOWEVER, THAT ANY LETTER OF CREDIT WITH A
TERM NOT EXCEEDING ONE YEAR MAY PROVIDE FOR ITS RENEWAL FOR ADDITIONAL PERIODS
NOT EXCEEDING ONE YEAR AS LONG AS (X) EACH OF THE BORROWER AND SUCH L/C ISSUER
HAVE THE OPTION TO PREVENT SUCH RENEWAL BEFORE THE EXPIRATION OF SUCH TERM OR
ANY SUCH PERIOD AND (Y) NEITHER SUCH L/C ISSUER NOR THE BORROWER SHALL PERMIT
ANY SUCH RENEWAL TO EXTEND SUCH EXPIRATION DATE BEYOND THE DATE SET FORTH IN
CLAUSE (C) ABOVE; OR

C.                                       (A) ANY FEE DUE IN CONNECTION WITH, AND
ON OR PRIOR TO, SUCH ISSUANCE HAS NOT BEEN PAID, (B) SUCH LETTER OF CREDIT IS
REQUESTED TO BE ISSUED IN A FORM THAT IS NOT ACCEPTABLE TO SUCH L/C ISSUER OR
(C) SUCH L/C ISSUER SHALL NOT HAVE RECEIVED, EACH IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO IT AND DULY EXECUTED BY THE BORROWER (AND, IF SUCH
LETTER OF CREDIT IS ISSUED FOR THE ACCOUNT OF ANY OTHER GROUP MEMBER, SUCH GROUP
MEMBER), THE DOCUMENTS THAT SUCH L/C ISSUER GENERALLY USES IN THE ORDINARY
COURSE OF ITS BUSINESS FOR THE ISSUANCE OF LETTERS OF CREDIT OF THE TYPE OF SUCH
LETTER OF CREDIT (COLLECTIVELY, THE “L/C REIMBURSEMENT AGREEMENT”).

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 3.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from the Administrative Agent or the Required
Revolving Credit Lenders that any condition

47


--------------------------------------------------------------------------------




precedent contained in Section 3.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.

(b)           Notice of Issuance.  The Borrower shall give the relevant L/C
Issuer and the Administrative Agent a notice of any requested Issuance of any
Letter of Credit, which shall be effective only if received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. on the third Business Day
prior to the date of such requested Issuance.  Such notice may be made in a
writing substantially the form of Exhibit E duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”) or by telephone
if confirmed promptly, but in any event within one Business Day and prior to
such Issuance, with such an L/C Request.

(c)           Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to
provide the Administrative Agent (which, after receipt, the Administrative Agent
shall provide to each Revolving Credit Lender), in form and substance
satisfactory to the Administrative Agent, each of the following on the following
dates:  (i) on or prior to (A) any Issuance of any Letter of Credit by such L/C
Issuer, (B) any drawing under any such Letter of Credit or (C) any payment (or
failure to pay when due) by the Borrower of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment, (ii) upon the request of the
Administrative Agent (or any Revolving Credit Lender through the Administrative
Agent), copies of any Letter of Credit Issued by such L/C Issuer and any related
L/C Reimbursement Agreement and such other documents and information as may
reasonably be requested by the Administrative Agent and (iii) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the L/C Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar week.

(d)           Acquisition of Participations.  Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the L/C Obligations, each Revolving Credit Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related L/C Obligations in an amount equal to
such Lender’s Pro Rata Share of such L/C Obligations.

(e)           Reimbursement Obligations of the Borrower.  The Borrower agrees to
pay to the L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation
owing with respect to such Letter of Credit no later than the first Business Day
after the Borrower receives notice from such L/C Issuer that payment has been
made under such Letter of Credit or that such L/C Reimbursement Obligation is
otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as
set forth in clause (i) below.  In the event that any L/C Issuer incurs any
L/C Reimbursement Obligation not repaid by the Borrower as provided in this
clause (e) (or any such payment by the Borrower is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify the Administrative Agent of
such failure (and, upon receipt of such notice, the

48


--------------------------------------------------------------------------------




Administrative Agent shall forward a copy to each Revolving Credit Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Borrower with interest thereon computed (i)
from the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) thereafter until payment in
full, at the interest rate applicable during such period to past due Revolving
Loans that are Base Rate Loans.

(f)            Reimbursement Obligations of the Revolving Credit Lenders.  Upon
receipt of the notice described in clause (e) above from the Administrative
Agent, each Revolving Credit Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Pro Rata Share of such L/C Reimbursement
Obligation.  By making such payment (other than during the continuation of an
Event of Default under Section 9.1(e)), such Lender shall be deemed to have made
a Revolving Loan to the Borrower, which, upon receipt thereof by such L/C
Issuer, the Borrower shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation.  Any such payment that is not deemed a Revolving Loan
shall be deemed a funding by such Lender of its participation in the applicable
Letter of Credit and the related L/C Obligations.  Such participation shall not
otherwise be required to be funded.  Upon receipt by any L/C Issuer of any
payment from any Lender pursuant to this clause (f) with respect to any portion
of any L/C Reimbursement Obligation, such L/C Issuer shall promptly pay over to
such Lender all payments received after such payment by such L/C Issuer with
respect to such portion.

(g)           Obligations Absolute.  The obligations of the Borrower and the
Revolving Credit Lenders pursuant to clauses (d), (e) and (f) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) in the case of the
obligations of any Revolving Credit Lender, (A) the failure of any condition
precedent set forth in Section 3.2 to be satisfied (each of which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive) or (B) any
adverse change in the condition (financial or otherwise) of any Loan Party and
(iv) any other act or omission to act or delay of any kind of any Secured Party
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.4, constitute a legal or

49


--------------------------------------------------------------------------------




equitable discharge of any obligation of the Borrower or any Revolving Credit
Lender hereunder.


2.5   REDUCTION AND TERMINATION OF THE COMMITMENTS.  (A) OPTIONAL.  THE BORROWER
MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE IN WHOLE OR REDUCE IN
PART RATABLY ANY UNUSED PORTION OF THE REVOLVING CREDIT COMMITMENTS; PROVIDED,
HOWEVER, THAT EACH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $1,000,000.

(b)           Mandatory.  All outstanding Commitments shall terminate on their
respective Commitment Termination Date.


2.6   REPAYMENT OF OBLIGATIONS.  (A) THE BORROWER PROMISES TO REPAY THE ENTIRE
UNPAID PRINCIPAL AMOUNT OF THE REVOLVING LOANS AND THE SWING LOANS ON THE
SCHEDULED REVOLVING CREDIT TERMINATION DATE.

(b)           The Borrower promises to repay the Term B Loans on the Term B Loan
Maturity Date and at the dates and in the amounts set forth below:

Date

 

Amount

 

December 31, 2006

 

$

875,000

 

March 31, 2007

 

$

875,000

 

June 30, 2007

 

$

875,000

 

September 30, 2007

 

$

875,000

 

December 31, 2007

 

$

875,000

 

March 31, 2008

 

$

875,000

 

June 30, 2008

 

$

875,000

 

September 30, 2008

 

$

875,000

 

December 31, 2008

 

$

875,000

 

March 31, 2009

 

$

875,000

 

June 30, 2009

 

$

875,000

 

September 30, 2009

 

$

875,000

 

December 31, 2009

 

$

875,000

 

March 31, 2010

 

$

875,000

 

June 30, 2010

 

$

875,000

 

September 30, 2010

 

$

875,000

 

December 31, 2010

 

$

875,000

 

March 31, 2011

 

$

875,000

 

June 30, 2011

 

$

875,000

 

September 30, 2011

 

$

875,000

 

December 31, 2011

 

$

875,000

 

March 31, 2012

 

$

875,000

 

June 30, 2012

 

$

875,000

 

September 30, 2012

 

$

875,000

 

 

50


--------------------------------------------------------------------------------




 

December 31, 2012

 

$

875,000

 

March 31, 2013

 

$

875,000

 

June 30, 2013

 

$

875,000

 

September 30, 2013

 

$

326,375,000

 

 

(c)           The Borrower promises to pay to the Secured Hedging Counterparty
under any Secured Hedging Support Document an amount equal to the amount of any
payment made by such Secured Hedging Counterparty under such Secured Hedging
Support Document within one Business Day after the date such payment by such
Secured Hedging Counterparty is made.


2.7   OPTIONAL PREPAYMENTS.  THE BORROWER MAY PREPAY THE OUTSTANDING PRINCIPAL
AMOUNT OF ANY LOAN IN WHOLE OR IN PART AT ANY TIME (TOGETHER WITH ANY BREAKAGE
COSTS THAT MAY BE OWING PURSUANT TO SECTION 2.16(A) AFTER GIVING EFFECT TO SUCH
PREPAYMENT); PROVIDED, HOWEVER, THAT EACH PARTIAL PREPAYMENT THAT IS NOT OF THE
ENTIRE OUTSTANDING AMOUNT UNDER ANY FACILITY SHALL BE IN AN AGGREGATE AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $1,000,000.


2.8   MANDATORY PREPAYMENTS.  (A) EXCESS CASH FLOW.  ON MAY 15 OF EACH FISCAL
YEAR COMMENCING ON MAY 15, 2008, THE BORROWER SHALL PAY OR CAUSE TO BE PAID TO
THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO 50% OF THE EXCESS CASH FLOW FOR THE
PRIOR FISCAL YEAR; PROVIDED, HOWEVER, THAT SUCH PREPAYMENT SHALL NOT EXCEED
$7,000,000 WITH RESPECT TO ANY FISCAL YEAR.

(b)           Equity Issuances.  Upon receipt on or after the Closing Date by
any Loan Party or any of its Subsidiaries of Net Cash Proceeds arising from the
issuance or Sale by Holdings of its own Stock (other than (1) proceeds of the
issuance of Stock or Stock Equivalent by Holdings to members of the management
of Holdings or any of its Subsidiaries, (2) proceeds of the issuance of Stock by
Holdings in connection with a Permitted Acquisition, and (3) proceeds of the
issuance of Stock by Holdings in a primary public offering in an aggregate
amount not to exceed, with respect to any such offering, the sum of $80,000,000
plus 50% of the amount of such proceeds in excess of $80,000,000, and not
otherwise described in the preceding clauses (1) and (2)), the Borrower shall
immediately pay or cause to be paid to the Administrative Agent an amount equal
to 100% of such Net Cash Proceeds.

(c)           Asset Sales and Property Loss Events.  Upon receipt on or after
the Closing Date by any Loan Party or any of its Subsidiaries of Net Cash
Proceeds (excluding Net Cash Proceeds received by Beacon Canada to the extent
required to reduce the outstanding principal balance of the Canadian Facility
Revolving Outstandings in accordance with the Canadian Facility Credit
Agreement) arising from (i) any Sale by any Group Member of any of its property
other than Sales of its own Stock and Sales of property permitted hereunder in
reliance upon any of clauses (a) through (d) of Section 8.4 or (ii) any Property
Loss Event with respect to any property of

51


--------------------------------------------------------------------------------




any Group Member to the extent resulting, in the aggregate with all other such
Property Loss Events, in the receipt by any of them of Net Cash Proceeds in
excess of $2,500,000, the Borrower shall immediately pay or cause to be paid to
the Administrative Agent an amount equal to 100% of such Net Cash Proceeds;
provided, however, that, upon any such receipt, as long as no Event of Default
shall be continuing, any Group Member may make Permitted Reinvestments with such
Net Cash Proceeds and the Borrower shall not be required to make or cause such
payment to the extent (x) such Net Cash Proceeds are intended to be used to make
Permitted Reinvestments and (y) on each Reinvestment Prepayment Date for such
Net Cash Proceeds, the Borrower shall pay or cause to be paid to the
Administrative Agent an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Prepayment Date and such Net Cash Proceeds.

(d)           Excess Outstandings.  On any date on which the aggregate principal
amount of Revolving Credit Outstandings exceeds the Maximum Revolving Loan
Amount, the Borrower shall pay to the Administrative Agent an amount equal to
such excess.

(e)           Application of Payments.  Any payments made to the Administrative
Agent pursuant to this Section 2.8 shall be applied to the Obligations in
accordance with Section 2.12(b).


2.9   INTEREST.  (A) RATE.  ALL LOANS AND THE OUTSTANDING AMOUNT OF ALL OTHER
OBLIGATIONS (INCLUDING SECURED HEDGING REIMBURSEMENT OBLIGATIONS BUT EXCLUDING
ANY OTHER OBLIGATIONS OWING PURSUANT TO SECURED HEDGING DOCUMENTS) SHALL BEAR
INTEREST, IN THE CASE OF LOANS, ON THE UNPAID PRINCIPAL AMOUNT THEREOF FROM THE
DATE SUCH LOANS ARE MADE AND, IN THE CASE OF SUCH OTHER OBLIGATIONS, FROM THE
DATE SUCH OTHER OBLIGATIONS ARE DUE AND PAYABLE UNTIL, IN ALL CASES, PAID IN
FULL, EXCEPT AS OTHERWISE PROVIDED IN CLAUSE (C) BELOW, AS FOLLOWS:  (I) IN THE
CASE OF BASE RATE LOANS, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE BASE RATE
AND THE APPLICABLE MARGIN, EACH AS IN EFFECT FROM TIME TO TIME, (II) IN THE CASE
OF EURODOLLAR RATE LOANS, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE EURODOLLAR
RATE AND THE APPLICABLE MARGIN, EACH AS IN EFFECT FOR THE APPLICABLE INTEREST
PERIOD, (III) IN THE CASE OF SECURED HEDGING REIMBURSEMENT OBLIGATIONS, AT A
RATE PER ANNUM EQUAL TO THE SUM OF EURODOLLAR RATE AS IN EFFECT FOR THE
APPLICABLE INTEREST PERIOD AND 1% AND (IV) IN THE CASE OF OTHER OBLIGATIONS, AT
A RATE PER ANNUM EQUAL TO THE SUM OF THE BASE RATE AND THE APPLICABLE MARGIN FOR
REVOLVING LOANS THAT ARE BASE RATE LOANS, EACH AS IN EFFECT FROM TIME TO TIME.

(b)           Payments.  Interest accrued shall be payable in arrears (i) if
accrued on the principal amount of any Loan, (A) at maturity (whether by
acceleration or otherwise), (B) if such Loan is a Term B Loan, upon the payment
or prepayment of the principal amount on which such interest has accrued and
(C)(1) if such Loan is a Base Rate Loan (including a Swing Loan), on the last
day of each calendar quarter commencing on the first such day following the
making of such Loan, (2) if such Loan is a Eurodollar Rate Loan, on the last day
of each Interest Period applicable to such Loan and, if applicable, on each date
during such Interest Period occurring every 3 months

52


--------------------------------------------------------------------------------




from the first day of such Interest Period and (ii) if accrued on any other
Obligation, on demand from and after the time such Obligation is due and payable
(whether by acceleration or otherwise).

(c)           Default Interest.  Notwithstanding the rates of interest specified
in clause (a) above or elsewhere in any Loan Document, effective immediately
upon (A) the occurrence of any Event of Default under Section 9.1(e)(ii) or (B)
the delivery of a notice by the Administrative Agent, at the request or with the
consent of the Required Lenders, to the Borrower during the continuance of any
other Event of Default and, in each case, for as long as such Event of Default
shall be continuing, the principal balance of all Obligations (including any
Obligation that bears interest by reference to the rate applicable to any other
Obligation) then due and payable (other than any Secured Hedging Reimbursement
Obligation) shall bear interest at a rate that is 2% per annum in excess of the
interest rate applicable to such Obligations from time to time, payable on
demand or, in the absence of demand, on the date that would otherwise be
applicable.


2.10 CONVERSION AND CONTINUATION OPTIONS.  (A) OPTION.  THE BORROWER MAY ELECT
(I) IN THE CASE OF ANY EURODOLLAR RATE LOAN, (A) TO CONTINUE SUCH EURODOLLAR
RATE LOAN OR ANY PORTION THEREOF FOR AN ADDITIONAL INTEREST PERIOD ON THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE THERETO AND (B) TO CONVERT SUCH EURODOLLAR
RATE LOAN OR ANY PORTION THEREOF INTO A BASE RATE LOAN AT ANY TIME ON ANY
BUSINESS DAY, SUBJECT TO THE PAYMENT OF ANY BREAKAGE COSTS REQUIRED BY
SECTION 2.16(A), AND (II) IN THE CASE OF BASE RATE LOANS (OTHER THAN SWING
LOANS), TO CONVERT SUCH BASE RATE LOANS OR ANY PORTION THEREOF INTO EURODOLLAR
RATE LOANS AT ANY TIME ON ANY BUSINESS DAY UPON 3 BUSINESS DAYS’ PRIOR NOTICE;
PROVIDED, HOWEVER, THAT, (X) FOR EACH INTEREST PERIOD, THE AGGREGATE AMOUNT OF
EURODOLLAR RATE LOANS HAVING SUCH INTEREST PERIOD MUST BE AN INTEGRAL MULTIPLE
OF $100,000 AND (Y) NO CONVERSION IN WHOLE OR IN PART OF BASE RATE LOANS TO
EURODOLLAR RATE LOANS AND NO CONTINUATION IN WHOLE OR IN PART OF EURODOLLAR RATE
LOANS SHALL BE PERMITTED AT ANY TIME AT WHICH (1) AN EVENT OF DEFAULT SHALL BE
CONTINUING AND THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL HAVE
DETERMINED IN THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSIONS OR
CONTINUATIONS OR (2) SUCH CONTINUATION OR CONVERSION WOULD BE MADE DURING A
SUSPENSION IMPOSED BY SECTION 2.15.

(b)           Procedure.  Each such election shall be made by giving the
Administrative Agent at least 3 Business Days’ prior notice in substantially the
form of Exhibit F (a “Notice of Conversion or Continuation”) duly completed. 
The Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.  If
the Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate
Loan.  Each partial conversion or continuation shall be allocated ratably among
the Lenders in the applicable Facility in accordance with their Pro Rata Share.

53


--------------------------------------------------------------------------------





2.11 FEES.  (A) UNUSED COMMITMENT FEE.  THE BORROWER AGREES TO PAY TO EACH
REVOLVING CREDIT LENDER A COMMITMENT FEE ON THE ACTUAL DAILY AMOUNT BY WHICH THE
REVOLVING CREDIT COMMITMENT OF SUCH LENDER EXCEEDS ITS PRO RATA SHARE OF THE SUM
OF (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF REVOLVING LOANS AND (II)
THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS FOR ALL LETTERS OF CREDIT (THE
“UNUSED COMMITMENT FEE”) FROM THE DATE HEREOF THROUGH THE REVOLVING CREDIT
TERMINATION DATE AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN, PAYABLE IN
ARREARS (X) ON THE LAST DAY OF EACH CALENDAR QUARTER AND (Y) ON THE REVOLVING
CREDIT TERMINATION DATE.

(b)           Letter of Credit Fees.  The Borrower agrees to pay, with respect
to all Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer,
certain fees, documentary and processing charges as separately agreed between
the Borrower and such L/C Issuer or otherwise in accordance with such L/C
Issuer’s standard schedule in effect at the time of determination thereof and
(ii) to the Administrative Agent, for the benefit of the Revolving Credit
Lenders according to their Pro Rata Shares, a fee accruing at a rate per annum
equal to the Applicable Margin for Revolving Loans that are Eurodollar Rate
Loans on the maximum undrawn face amount of such Letters of Credit, payable in
arrears (A) on the last day of each calendar quarter, ending after the issuance
of such Letter of Credit and (B) on the Revolving Credit Termination Date;
provided, however, that the fee payable under this clause (ii) shall be
increased by 2% per annum and shall be payable, in addition to be payable on any
date it is otherwise required to be paid hereunder, on demand effective
immediately upon (x) the occurrence of any Event of Default under
Section 9.1(e)(ii) or (y) the delivery of a notice by the Administrative Agent,
at the request or with the consent of the Required Lenders, to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing.

(c)           Additional Fees.  The Borrower shall pay to the Administrative
Agent and its Related Persons its reasonable and customary fees and expenses in
connection with any payments made pursuant to Section 2.16(a) (Breakage Costs)
and has agreed to pay the additional fees described in the Fee Letters.


2.12 APPLICATION OF PAYMENTS.  (A) APPLICATION OF VOLUNTARY PREPAYMENTS.  UNLESS
OTHERWISE PROVIDED IN THIS SECTION 2.12 OR ELSEWHERE IN ANY LOAN DOCUMENT, ALL
PAYMENTS AND ANY OTHER AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT FROM OR FOR
THE BENEFIT OF THE BORROWER SHALL BE APPLIED TO REPAY THE OBLIGATIONS THE
BORROWER DESIGNATES.

(b)           Application of Mandatory Prepayments.  Subject to the provisions
of clause (c) below with respect to the application of payments during the
continuance of an Event of Default, any payment made by the Borrower to the
Administrative Agent pursuant to Section 2.8 or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) shall be
applied first (other than in respect of any payment required pursuant to
Section 2.8(d) or Section 7.11(b)) to repay the outstanding principal balance

54


--------------------------------------------------------------------------------




of the Term B Loans, second, to repay the outstanding principal balance of the
Revolving Loans and the Swing Loans, third, in the case of any payment required
pursuant to Section 2.8(d) or Section 7.11(b), to provide cash collateral to the
extent and in the manner in Section 9.3 and, then, any excess shall be retained
by the Borrower.

(c)           Application of Payments During an Event of Default.  (i) Each of
Holdings and the Borrower hereby irrevocably waives, and agrees to cause each
Loan Party and each other Group Member to waive, the right to direct the
application during the continuance of an Event of Default of any and all
payments in respect of any Obligation and any proceeds of Collateral.

(ii)           During the continuance of an Event of Default, the Administrative
Agent may, and, upon the direction of the Required Lenders shall, apply amounts
collected or received by the Administrative Agent constituting proceeds of
Revolving Credit Facility First Priority Collateral in accordance with clauses
first through seventh below.  Notwithstanding any provision herein to the
contrary, all amounts collected or received by the Administrative Agent after
any or all of the Obligations or the Canadian Facility Obligations have been
accelerated constituting proceeds of Revolving Credit Facility First Priority
Collateral and all proceeds of Revolving Credit Facility First Priority
Collateral received by the Administrative Agent as a result of the exercise of
its remedies under the Loan Documents after the occurrence and during the
continuance of an Event of Default shall be applied as follows:

first, to pay Obligations and Canadian Facility Obligations in respect of any
cost or expense reimbursements, fees or indemnities then due to the
Administrative Agent or the Canadian Facility Agent;

second, to pay Obligations and Canadian Facility Obligations in respect of any
cost or expense reimbursements, fees or indemnities then due to the Lenders, the
Canadian Facility Lenders and the L/C Issuers;

third, to pay interest then due and payable in respect of the Revolving Loans,
Canadian Revolving Loans, Swing Loans and L/C Reimbursement Obligations and in
respect of any amount owing under any Secured Hedging Document (as defined
herein and in the Canadian Facility Credit Agreement);

fourth, to repay the outstanding principal amounts of the Swing Loans, Canadian
Revolving Loans, Revolving Loans and L/C Reimbursement Obligations, to provide
cash collateral for Letters of Credit in the manner and to the extent described
in Section 9.3 and to pay amounts (other than interest) owing under any Secured
Hedging Document (as defined herein and in the Canadian Facility Credit
Agreement);

fifth, to pay interest then due and payable in respect of the Term B Loan;

sixth, to repay the outstanding principal amounts of the Term B Loans;

55


--------------------------------------------------------------------------------




seventh, to the ratable payment of all other Obligations and Canadian Facility
Obligations; and

eighth, to the Loan Parties or to whomever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.

(iii)          During the continuance of an Event of Default, the Administrative
Agent may, and, upon the direction of the Required Lenders shall, apply all
amounts collected or received by the Administrative Agent constituting proceeds
of Term B Loan First Priority Collateral in accordance with clauses first
through seventh below.  Notwithstanding any provision herein to the contrary,
all amounts collected or received by the Administrative Agent after any or all
of the Obligations or the Canadian Facility Obligations have been accelerated
constituting proceeds of Term B Loan First Priority Collateral and all proceeds
of Term B Loan First Priority Collateral received by the Administrative Agent as
a result of the exercise of its remedies under the Loan Documents after the
occurrence and during the continuance of an Event of Default shall be applied as
follows:

first, to pay Obligations and Canadian Facility Obligations in respect of any
cost or expense reimbursements, fees or indemnities then due to the
Administrative Agent or the Canadian Facility Agent;

second, to pay Obligations and Canadian Facility Obligations in respect of any
cost or expense reimbursements, fees or indemnities then due to the Lenders, the
Canadian Facility Lenders and the L/C Issuers;

third, to pay interest then due and payable in respect of the Term B Loans and
in respect of any amount owing under any Secured Hedging Document (as defined
herein and in the Canadian Facility Credit Agreement);

fourth, to repay the outstanding principal amounts of the Term B Loans and to
pay amounts (other than interest) owing under any Secured Hedging Document (as
defined herein and in the Canadian Facility Credit Agreement);

fifth, to pay interest then due and payable in respect of the Revolving Loans,
Canadian Revolving Loans, Swing Loans and L/C Reimbursement Obligations;

sixth, to repay the outstanding principal amounts of the Revolving Loans,
Canadian Revolving Loans, Swing Loans and L/C Reimbursement Obligations, to
provide cash collateral for Letters of Credit in the manner and to the extent
described in Section 9.3;

seventh, to the ratable payment of all other Obligations and Canadian Facility
Obligations; and

56


--------------------------------------------------------------------------------




eighth, to the Loan Parties or to whomever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.

(iv)          If the Stock of any Loan Party is sold or any Loan Party is sold
as a going concern on any date (the “Sale Date”) under the circumstances
described in this Section 2.12(c), the sale proceeds shall be allocated as
follows:  (i) that portion of the sale proceeds equal to the aggregate net book
value of accounts receivable constituting Revolving Credit Facility First
Priority Collateral and reflected on the accounts receivable aging (as reflected
in the aging reports submitted to the Administrative Agent with the most current
Borrowing Base Certificates delivered to the Administrative Agent on or prior to
the Sale Date) shall be allocated to the Revolving Credit Facility First
Priority Collateral of the Loan Parties so sold and shall be deemed to be
proceeds thereof and (z) the balance of sale proceeds shall be allocated to the
Term B Loan First Priority Collateral of the Loan Parties so sold and shall be
deemed to be proceeds thereof.

(d)           Application of Payments Generally.  All payments that would
otherwise be allocated to the Revolving Credit Lenders pursuant to this
Section 2.12 shall instead be allocated first, to repay interest on Swing Loans,
on any portion of the Revolving Loans that the Administrative Agent may have
advanced on behalf of any Lender and on any L/C Reimbursement Obligation, in
each case for which the Administrative Agent or, as the case may be, the L/C
Issuer has not then been reimbursed by such Lender or the Borrower, second to
pay the outstanding principal amount of the foregoing obligations and third, to
repay the Revolving Loans.  All repayments of any Revolving Loans or Term B
Loans shall be applied first, to repay such Loans outstanding as Base Rate Loans
and then, to repay such Loans outstanding as Eurodollar Rate Loans, with those
Eurodollar Rate Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods.  All repayments of Term B
Loans shall be applied to reduce ratably the remaining installments of such
outstanding principal amounts of the Term B Loans.  If sufficient amounts are
not available to repay all outstanding Obligations described in any priority
level set forth in this Section 2.12, the available amounts shall be applied,
unless otherwise expressly specified herein, to such Obligations ratably based
on the proportion of the Secured Parties’ interest in such Obligations.  Any
priority level set forth in this Section 2.12 that includes interest shall
include all such interest, whether or not accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
similar proceeding, and whether or not a claim for post-filing or post-petition
interest is allowed in any such proceeding.

57


--------------------------------------------------------------------------------





2.13 PAYMENTS AND COMPUTATIONS.  (A) PROCEDURE.  THE BORROWER SHALL MAKE EACH
PAYMENT UNDER ANY LOAN DOCUMENT NOT LATER THAN 1:00 P.M. ON THE DAY WHEN DUE TO
THE ADMINISTRATIVE AGENT BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT (OR AT SUCH
OTHER ACCOUNT OR BY SUCH OTHER MEANS TO SUCH OTHER ADDRESS AS THE ADMINISTRATIVE
AGENT SHALL HAVE NOTIFIED THE BORROWER IN WRITING WITHIN A REASONABLE TIME PRIOR
TO SUCH PAYMENT) IN IMMEDIATELY AVAILABLE DOLLARS AND WITHOUT SETOFF OR
COUNTERCLAIM:

ABA No. 021-001-033

Account Number 50279791

Deutsche Bank N.A.

New York, New York

Account Name:  GECC Depository Account

Reference:  GE Capital Re Beacon Sales Acquisition, Inc.

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim.  Each
Revolving Credit Lender shall make each payment for the account of any L/C
Issuer or Swingline Lender required pursuant to Section 2.3 or 2.4 (A) if the
notice or demand therefor was received by such Lender prior to 11:00 a.m. on any
Business Day, on such Business Day and (B) otherwise, on the Business Day
following such receipt.  Payments received by the Administrative Agent after
1:00 p.m. shall be deemed to be received on the next Business Day.

(b)           Computations of Interests and Fees.  All computations of interest
and of fees shall be made by the Administrative Agent on the basis of a year of
360 days (or, in the case of Base Rate Loans whose interest rate is calculated
based on the rate set forth in clause (a) of the definition of “Base Rate”,
365/366 days), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
and fees are payable.  Each determination of an interest rate or the amount of a
fee hereunder shall be made by the Administrative Agent (including
determinations of a Eurodollar Rate or Base Rate in accordance with the
definitions of “Eurodollar Rate” and “Base Rate”, respectively) or, if
applicable in the case of the Eurodollar Rate used to determine interest on
Secured Hedging Reimbursement Obligations, the applicable Secured Hedging
Counterparty and shall be conclusive, binding and final for all purposes, absent
manifest error.

(c)           Payment Dates.  Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees; provided, however, that such
interest and fees shall continue accruing as a result of such extension of time.

(d)           Advancing Payments.  Unless the Administrative Agent shall have
received notice from the Borrower to the Lenders prior to the date on which any
payment

58


--------------------------------------------------------------------------------




is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.


2.14 EVIDENCE OF DEBT.  (A) RECORDS OF LENDERS.  EACH LENDER SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS EVIDENCING INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.  IN ADDITION, EACH LENDER HAVING
SOLD A PARTICIPATION IN ANY OF ITS OBLIGATIONS OR HAVING IDENTIFIED AN SPV AS
SUCH TO THE ADMINISTRATIVE AGENT, ACTING AS AGENT OF THE BORROWER SOLELY FOR
THIS PURPOSE AND SOLELY FOR TAX PURPOSES, SHALL ESTABLISH AND MAINTAIN AT ITS
ADDRESS REFERRED TO IN SECTION 11.11 (OR AT SUCH OTHER ADDRESS AS SUCH LENDER
SHALL NOTIFY THE BORROWER) A RECORD OF OWNERSHIP, IN WHICH SUCH LENDER SHALL
REGISTER BY BOOK ENTRY (A) THE NAME AND ADDRESS OF EACH SUCH PARTICIPANT AND SPV
(AND EACH CHANGE THERETO, WHETHER BY ASSIGNMENT OR OTHERWISE) AND (B) THE
RIGHTS, INTEREST OR OBLIGATION OF EACH SUCH PARTICIPANT AND SPV IN ANY
OBLIGATION, IN ANY COMMITMENT AND IN ANY RIGHT TO RECEIVE ANY PAYMENT HEREUNDER.

(b)           Records of Administrative Agent.  The Administrative Agent, acting
as agent of the Borrower solely for tax purposes and solely with respect to the
actions described in this Section 2.14, shall establish and maintain at its
address referred to in Section 11.11 (or at such other address as the
Administrative Agent may notify the Borrower) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Lender and each L/C Issuer in the Term B Loans and
the Revolving Credit Outstandings, each of their obligations under this
Agreement to participate in each Loan, Letter of Credit and L/C Reimbursement
Obligation, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders and the L/C Issuers (and
each change thereto pursuant to Section 2.18 (Substitution of Lenders) and
Section 11.2 (Assignments and Participations; Binding Effect)), (2) the
Commitments of each Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, for Eurodollar Rate Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due
and payable or paid and (6) any other payment received by the Administrative
Agent from the Borrower and its application to the Obligations.

59


--------------------------------------------------------------------------------




(c)           Registered Obligations.  Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans and, in the case of Revolving Loans, the corresponding obligations to
participate in L/C Obligations and Swing Loans) and the L/C Reimbursement
Obligations are registered obligations, the right, title and interest of the
Lenders and the L/C Issuers and their assignees in and to such Loans or
L/C Reimbursement Obligations, as the case may be, shall be transferable only
upon notation of such transfer in the Register and no assignment thereof shall
be effective until recorded therein.  This Section 2.14 and Section 11.2 shall
be construed so that the Loans and L/C Reimbursement Obligations are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions).

(d)           Prima Facie Evidence.  The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that no error in such account and no failure of any Lender or the Administrative
Agent to maintain any such account shall affect the obligations of any Loan
Party to repay the Loans in accordance with their terms.  In addition, the Loan
Parties, the Administrative Agent, the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement.  Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, the Administrative Agent, such Lender or such L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice.  No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the
Administrative Agent.

(e)           Notes.  Upon any Lender’s request, the Borrower shall promptly
execute and deliver Notes to such Lender evidencing the Loans of such Lender in
a Facility and substantially in the form of Exhibit B; provided, however, that
only one Note for each Facility shall be issued to each Lender, except (i) to an
existing Lender exchanging existing Notes to reflect changes in the Register
relating to such Lender, in which case the new Notes delivered to such Lender
shall be dated the date of the original Notes and (ii) in the case of loss,
destruction or mutilation of existing Notes and similar circumstances.  Each
Note, if issued, shall only be issued as means to evidence the right, title or
interest of a Lender or a registered assignee in and to the related Loan, as set
forth in the Register, and in no event shall any Note be considered a bearer
instrument or obligation.

60


--------------------------------------------------------------------------------



2.15        SUSPENSION OF EURODOLLAR RATE OPTION.  NOTWITHSTANDING ANY PROVISION
TO THE CONTRARY IN THIS ARTICLE II, THE FOLLOWING SHALL APPLY:


2.15.1     INTEREST RATE UNASCERTAINABLE, INADEQUATE OR UNFAIR.  IN THE EVENT
THAT (A) THE ADMINISTRATIVE AGENT DETERMINES THAT ADEQUATE AND FAIR MEANS DO NOT
EXIST FOR ASCERTAINING THE APPLICABLE INTEREST RATES BY REFERENCE TO WHICH THE
EURODOLLAR RATE IS DETERMINED OR (B) THE REQUIRED LENDERS NOTIFY THE
ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR ANY INTEREST PERIOD WILL NOT
ADEQUATELY REFLECT THE COST TO THE LENDERS OF MAKING OR MAINTAINING SUCH LOANS
FOR SUCH INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY SO NOTIFY THE
BORROWER AND THE LENDERS, WHEREUPON THE OBLIGATION OF EACH LENDER TO MAKE OR TO
CONTINUE EURODOLLAR RATE LOANS SHALL BE SUSPENDED AS PROVIDED IN CLAUSE (C)
BELOW UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER THAT THE REQUIRED
LENDERS HAVE DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER
EXIST.


2.15.2     ILLEGALITY.  IF ANY LENDER DETERMINES THAT THE INTRODUCTION OF, OR
ANY CHANGE IN OR IN THE INTERPRETATION OF, ANY REQUIREMENT OF LAW AFTER THE DATE
OF THIS AGREEMENT SHALL MAKE IT UNLAWFUL, OR ANY GOVERNMENTAL AUTHORITY SHALL
ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO
MAKE EURODOLLAR RATE LOANS OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE
LOANS, THEN, ON NOTICE THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO THE
BORROWER THROUGH THE ADMINISTRATIVE AGENT, THE OBLIGATION OF SUCH LENDER TO MAKE
OR TO CONTINUE EURODOLLAR RATE LOANS SHALL BE SUSPENDED AS PROVIDED IN CLAUSE
(C) BELOW UNTIL SUCH LENDER SHALL, THROUGH THE ADMINISTRATIVE AGENT, NOTIFY THE
BORROWER THAT IT HAS DETERMINED THAT IT MAY LAWFULLY MAKE EURODOLLAR RATE LOANS.


2.15.3     EFFECT OF SUSPENSION.  IF THE OBLIGATION OF ANY LENDER TO MAKE OR TO
CONTINUE EURODOLLAR RATE LOANS IS SUSPENDED, (A) THE OBLIGATION OF SUCH LENDER
TO CONVERT BASE RATE LOANS INTO EURODOLLAR RATE LOANS SHALL BE SUSPENDED, (B)
SUCH LENDER SHALL MAKE A BASE RATE LOAN AT ANY TIME SUCH LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE A EURODOLLAR RATE LOAN, (C) THE BORROWER MAY REVOKE ANY
PENDING NOTICE OF BORROWING OR NOTICE OF CONVERSION OR CONTINUATION TO MAKE OR
CONTINUE ANY EURODOLLAR RATE LOAN OR TO CONVERT ANY BASE RATE LOAN INTO A
EURODOLLAR RATE LOAN AND (D) EACH EURODOLLAR RATE LOAN OF SUCH LENDER SHALL
AUTOMATICALLY AND IMMEDIATELY (OR, IN THE CASE OF ANY SUSPENSION PURSUANT TO
CLAUSE (A) ABOVE, ON THE LAST DAY OF THE CURRENT INTEREST PERIOD THEREOF) BE
CONVERTED INTO A BASE RATE LOAN.


2.16        BREAKAGE COSTS; INCREASED COSTS; CAPITAL REQUIREMENTS.  (A) BREAKAGE
COSTS.  THE BORROWER SHALL COMPENSATE EACH LENDER, UPON DEMAND FROM SUCH LENDER
TO SUCH BORROWER (WITH COPY TO THE ADMINISTRATIVE AGENT), FOR ALL LIABILITIES
(INCLUDING, IN EACH CASE, THOSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO PREPARE TO
FUND, TO FUND OR TO MAINTAIN THE EURODOLLAR RATE LOANS OF SUCH LENDER TO THE
BORROWER BUT EXCLUDING ANY LOSS OF THE APPLICABLE MARGIN ON THE RELEVANT LOANS)
THAT SUCH LENDER MAY INCUR (A) TO THE EXTENT, FOR ANY REASON OTHER THAN SOLELY
BY REASON OF SUCH LENDER BEING A NON-FUNDING LENDER, A PROPOSED BORROWING,
CONVERSION INTO OR CONTINUATION OF EURODOLLAR RATE LOANS DOES NOT OCCUR ON A
DATE SPECIFIED THEREFOR IN A NOTICE OF BORROWING OR A NOTICE OF CONVERSION OR
CONTINUATION OR IN A SIMILAR REQUEST MADE BY TELEPHONE BY THE BORROWER, (B) TO
THE EXTENT ANY EURODOLLAR RATE LOAN IS PAID (WHETHER THROUGH A SCHEDULED,
OPTIONAL OR MANDATORY PREPAYMENT) OR CONVERTED TO A BASE RATE LOAN (INCLUDING
BECAUSE OF SECTION 2.15) ON A

61


--------------------------------------------------------------------------------





DATE THAT IS NOT THE LAST DAY OF THE APPLICABLE INTEREST PERIOD OR (C) AS A
CONSEQUENCE OF ANY FAILURE BY THE BORROWER TO REPAY EURODOLLAR RATE LOANS WHEN
REQUIRED BY THE TERMS HEREOF.  FOR PURPOSES OF THIS CLAUSE (A), EACH LENDER
SHALL BE DEEMED TO HAVE FUNDED EACH EURODOLLAR RATE LOAN MADE BY IT USING A
MATCHING DEPOSIT OR OTHER BORROWING IN THE LONDON INTERBANK MARKET.

(b)           Increased Costs.  If at any time any Lender or L/C Issuer
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of (i)
increasing the cost to such Lender of making, funding or maintaining any
Eurodollar Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit, (ii) increasing the cost to such L/C
Issuer of Issuing or maintaining any Letter of Credit or of agreeing to do so or
(iii) imposing any other cost to such Lender or L/C Issuer with respect to
compliance with its obligations under any Loan Document, then, upon demand by
such Lender or L/C Issuer (with copy to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender or L/C
Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
increased cost.

(c)           Increased Capital Requirements.  If at any time any Lender or L/C
Issuer determines that, after the date hereof, the adoption of, or any change in
or in the interpretation, application or administration of, or compliance with,
any Requirement of Law (other than any imposition or increase of Eurodollar
Reserve Requirements) from any Governmental Authority regarding capital
adequacy, reserves, special deposits, compulsory loans, insurance charges
against property of, deposits with or for the account of, Obligations owing to,
or other credit extended or participated in by, any Lender or L/C Issuer or any
similar requirement (in each case other than any imposition or increase of
Eurodollar Reserve Requirements) shall have the effect of reducing the rate of
return on the capital of such Lender’s or L/C Issuer (or any corporation
controlling such Lender or L/C Issuer) as a consequence of its obligations under
or with respect to any Loan Document or Letter of Credit to a level below that
which, taking into account the capital adequacy policies of such Lender, L/C
Issuer or corporation, such Lender, L/C Issuer or corporation could have
achieved but for such adoption or change, then, upon demand from time to time by
such Lender or L/C Issuer (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender amounts sufficient to compensate such Lender for such reduction.

(d)           Compensation Certificate.  Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth the amounts to be paid hereunder,
which certificate shall be conclusive, binding and final for all purposes,
absent demonstrable error.  In determining such amount, such Lender or L/C
Issuer may use any reasonable averaging and attribution methods.

62


--------------------------------------------------------------------------------





2.17        TAXES.  (A) PAYMENTS FREE AND CLEAR OF TAXES.  EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION 2.17, EACH PAYMENT BY ANY LOAN PARTY TO A SECURED PARTY
UNDER ANY LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF ALL PRESENT OR FUTURE
TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS AND ALL LIABILITIES
WITH RESPECT THERETO (AND WITHOUT DEDUCTION FOR ANY OF THEM) (COLLECTIVELY, BUT
EXCLUDING THE TAXES SET FORTH IN CLAUSES (I) AND (II) BELOW, THE “TAXES”) OTHER
THAN FOR (I) TAXES MEASURED BY NET INCOME (INCLUDING BRANCH PROFITS TAXES) AND
FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME TAXES, IN EACH CASE IMPOSED ON ANY
SECURED PARTY AS A RESULT OF A PRESENT OR FORMER CONNECTION BETWEEN SUCH SECURED
PARTY AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR
ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN
SUCH CONNECTION ARISING SOLELY FROM ANY SECURED PARTY HAVING EXECUTED, DELIVERED
OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED, ANY LOAN
DOCUMENT) OR (II) TAXES THAT ARE DIRECTLY ATTRIBUTABLE TO THE FAILURE (OTHER
THAN AS A RESULT OF A CHANGE IN ANY REQUIREMENT OF LAW) BY ANY SECURED PARTY TO
DELIVER THE DOCUMENTATION REQUIRED TO BE DELIVERED PURSUANT TO CLAUSE (F) BELOW.

(b)           Gross-Up.  If any Taxes shall be required by law to be deducted
from or in respect of any amount payable under any Loan Document (other than any
Secured Hedging Document) to any Secured Party (i) such amount shall be
increased as necessary to ensure that, after all required deductions for Taxes
are made (including deductions applicable to any increases to any amount under
this Section 2.17), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the relevant Loan Party shall
make such deductions, (iii) the relevant Loan Party shall timely pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Loan Party shall deliver to the
Administrative Agent an original or certified copy of a receipt evidencing such
payment; provided, however, that no such increase shall be made with respect to,
and no Loan Party shall be required to indemnify any such Secured Party pursuant
to clause (d) below for, withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Secured Party became a “Secured
Party” under this Agreement in the capacity under which such Secured Party makes
a claim under this clause (b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.18
(Substitution of Lenders)) of any other Secured Party that was entitled, at the
time the assignment of such other Secured Party became effective, to receive
additional amounts under this clause (b).

(c)           Other Taxes.  In addition, the Borrower agrees to pay, and
authorizes the Administrative Agent to pay in its name, any stamp, documentary,
excise or property tax, charges or similar levies imposed by any applicable
Requirement of Law or Governmental Authority and all Liabilities with respect
thereto (including by reason of any delay in payment thereof), in each case
arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”).  The Swingline Lender may, without any need for
notice, demand or consent from the Borrower, by making funds available to

63


--------------------------------------------------------------------------------




the Administrative Agent in the amount equal to any such payment, make a Swing
Loan to the Borrower in such amount, the proceeds of which shall be used by the
Administrative Agent in whole to make such payment.  Within 30 days after the
date of any payment of Taxes or Other Taxes by any Loan Party, the Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 11.11, the original or a certified copy of a receipt evidencing payment
thereof.

(d)           Indemnification.  The Borrower shall reimburse and indemnify,
within 30 days after receipt of demand therefor (with copy to the Administrative
Agent), each Secured Party for all Taxes and Other Taxes (including any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.17) paid by such Secured Party and any Liabilities arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted.  A certificate of the Secured Party (or of the
Administrative Agent on behalf of such Secured Party) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to the Borrower with copy to the Administrative Agent, shall be
conclusive, binding and final for all purposes, absent demonstrable error.  In
determining such amount, the Administrative Agent and such Secured Party may use
any reasonable averaging and attribution methods.

(e)           Mitigation.  Any Lender claiming any additional amounts payable
pursuant to this Section 2.17 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f)            Tax Forms.  (i) Each Non-U.S. Lender Party that, at any of the
following times, is entitled to an exemption from United States withholding tax
or, after a change in any Requirement of Law, is subject to such withholding tax
at a reduced rate under an applicable tax treaty, shall (w) on or prior to the
date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder,
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (i) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable:  (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Administrative Agent that such Non-U.S. Lender
Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the

64


--------------------------------------------------------------------------------




Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents.  Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

65


--------------------------------------------------------------------------------




(I)            EACH U.S. LENDER PARTY SHALL (A) ON OR PRIOR TO THE DATE SUCH
U.S. LENDER PARTY BECOMES A “U.S. LENDER PARTY” HEREUNDER, (B) ON OR PRIOR TO
THE DATE ON WHICH ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE,
(C) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM
OR CERTIFICATION PREVIOUSLY DELIVERED BY IT PURSUANT TO THIS CLAUSE (F) AND (D)
FROM TIME TO TIME IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT (OR,
IN THE CASE OF A PARTICIPANT OR SPV, THE RELEVANT LENDER), PROVIDE THE
ADMINISTRATIVE AGENT AND THE BORROWER (OR, IN THE CASE OF A PARTICIPANT OR SPV,
THE RELEVANT LENDER) WITH TWO COMPLETED ORIGINALS OF FORM W-9 (CERTIFYING THAT
SUCH U.S. LENDER PARTY IS ENTITLED TO AN EXEMPTION FROM U.S. BACKUP WITHHOLDING
TAX) OR ANY SUCCESSOR FORM.

(II)           EACH LENDER HAVING SOLD A PARTICIPATION IN ANY OF ITS OBLIGATIONS
OR IDENTIFIED AN SPV AS SUCH TO THE ADMINISTRATIVE AGENT SHALL COLLECT FROM SUCH
PARTICIPANT OR SPV THE DOCUMENTS DESCRIBED IN THIS CLAUSE (F) AND PROVIDE THEM
TO THE ADMINISTRATIVE AGENT.


2.18        SUBSTITUTION OF LENDERS.  (A) SUBSTITUTION RIGHT.  IN THE EVENT THAT
ANY LENDER IN ANY FACILITY THAT IS NOT AN AFFILIATE OF THE ADMINISTRATIVE AGENT
(AN “AFFECTED LENDER”), (I) MAKES A CLAIM UNDER CLAUSE (B) (INCREASED COSTS) OR
(C) (INCREASED CAPITAL REQUIREMENTS) OF SECTION 2.16, (II) NOTIFIES THE BORROWER
PURSUANT TO SECTION 2.15(B) (ILLEGALITY) THAT IT BECOMES ILLEGAL FOR SUCH LENDER
TO CONTINUE TO FUND OR MAKE ANY EURODOLLAR RATE LOAN IN SUCH FACILITY, (III)
MAKES A CLAIM FOR PAYMENT PURSUANT TO SECTION 2.17(B) (TAXES), (IV) BECOMES A
NON-FUNDING LENDER WITH RESPECT TO SUCH FACILITY OR (V) DOES NOT CONSENT TO ANY
AMENDMENT, WAIVER OR CONSENT TO ANY LOAN DOCUMENT FOR WHICH THE CONSENT OF THE
REQUIRED LENDERS IS OBTAINED BUT THAT REQUIRES THE CONSENT OF OTHER LENDERS IN
SUCH FACILITY, THE BORROWER MAY EITHER PAY IN FULL SUCH AFFECTED LENDER WITH
RESPECT TO AMOUNTS DUE IN SUCH FACILITY WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT OR SUBSTITUTE FOR SUCH AFFECTED LENDER IN SUCH FACILITY ANY LENDER OR ANY
AFFILIATE OR APPROVED FUND OF ANY LENDER OR ANY OTHER PERSON ACCEPTABLE (WHICH
ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) TO THE ADMINISTRATIVE
AGENT (IN EACH CASE, A “SUBSTITUTE LENDER”).

(b)           Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender under such Facility, the Borrower shall
deliver a notice to the Administrative Agent and such Affected Lender.  The
effectiveness of such payment or substitution shall be subject to the delivery
to the Administrative Agent by the Borrower (or, as may be applicable in the
case of a substitution, by the Substitute Lender) of (i) payment for the account
of such Affected Lender, of, to the extent accrued through, and outstanding on,
the effective date for such payment or substitution, all Obligations owing to
such Affected Lender with respect to such Facility (including those that will be
owed because of such payment and all Obligations that would be owed to such
Lender if it was solely a Lender in such Facility), (ii) in the case of a
payment in full of the Obligations owing to such Affected Lender in the
Revolving Credit Facility, payment of any amount that, after giving effect to
the termination of the Commitment of such Affected Lender, is required to be
paid pursuant to Section 2.8(e) (Excess Outstandings) and (iii) in the case of a
substitution, (A) payment of the assignment fee set forth in Section 11.2(c) and
(B) an assumption agreement in form and substance

66


--------------------------------------------------------------------------------




satisfactory to the Administrative Agent whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents and
assume the Commitment of the Affected Lender under such Facility.

(c)           Effectiveness.  Upon satisfaction of the conditions set forth in
clause (b) above, the Administrative Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full in any
Facility, such Affected Lender’s Commitments in such Facility shall be
terminated and (ii) in the case of any substitution in any Facility, (A) the
Affected Lender shall sell and be relieved of, and the Substitute Lender shall
purchase and assume, all rights and claims of such Affected Lender under the
Loan Documents with respect to such Facility, except that the Affected Lender
shall retain such rights expressly providing that they survive the repayment of
the Obligations and the termination of the Commitments, (B) the Substitute
Lender shall become a “Lender” hereunder having a Commitment in such Facility in
the amount of such Affected Lender’s Commitment in such Facility and (C) the
Affected Lender shall execute and deliver to the Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession
with respect to such Facility; provided, however, that the failure of any
Affected Lender to execute any such Assignment or deliver any such Note shall
not render such sale and purchase (or the corresponding assignment) invalid.


3


CONDITIONS TO LOANS AND LETTERS OF CREDIT


3.1          CONDITIONS PRECEDENT TO INITIAL LOANS AND LETTERS OF CREDIT.  THE
OBLIGATION OF EACH LENDER TO MAKE ANY LOAN ON THE CLOSING DATE AND THE
OBLIGATION OF EACH L/C ISSUER TO ISSUE ANY LETTER OF CREDIT ON THE CLOSING DATE
IS SUBJECT TO THE SATISFACTION OR DUE WAIVER OF EACH OF THE FOLLOWING CONDITIONS
PRECEDENT ON OR BEFORE THE CLOSING DATE:


3.1.1       CERTAIN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON
OR PRIOR TO THE CLOSING DATE EACH OF THE FOLLOWING, EACH DATED THE CLOSING DATE
UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH LENDER:

3.1.1.A   THIS AGREEMENT DULY EXECUTED BY HOLDINGS AND THE BORROWER AND, FOR THE
ACCOUNT OF EACH LENDER HAVING REQUESTED THE SAME BY NOTICE TO THE ADMINISTRATIVE
AGENT AND THE BORROWER RECEIVED BY EACH AT LEAST 3 BUSINESS DAYS PRIOR TO THE
CLOSING DATE (OR SUCH LATER DATE AS MAY BE AGREED BY THE BORROWER), NOTES IN
EACH APPLICABLE FACILITY CONFORMING TO THE REQUIREMENTS SET FORTH IN
SECTION 2.14(E);

3.1.1.B   THE GUARANTY AND SECURITY AGREEMENT, DULY EXECUTED BY EACH LOAN PARTY,
TOGETHER WITH (A) COPIES OF UCC, INTELLECTUAL PROPERTY AND OTHER APPROPRIATE
SEARCH REPORTS AND OF ALL EFFECTIVE PRIOR FILINGS LISTED THEREIN, TOGETHER WITH
EVIDENCE OF THE TERMINATION OF SUCH

67


--------------------------------------------------------------------------------




PRIOR FILINGS AND OTHER DOCUMENTS WITH RESPECT TO THE PRIORITY OF THE SECURITY
INTEREST OF THE ADMINISTRATIVE AGENT IN THE COLLATERAL, IN EACH CASE AS MAY BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, (B) ALL DOCUMENTS REPRESENTING
ALL SECURITIES BEING PLEDGED PURSUANT TO SUCH GUARANTY AND SECURITY AGREEMENT
AND RELATED UNDATED POWERS OR ENDORSEMENTS DULY EXECUTED IN BLANK AND (C) ALL
CONTROL AGREEMENTS THAT, IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT,
ARE REQUIRED FOR THE LOAN PARTIES TO COMPLY WITH THE LOAN DOCUMENTS AS OF THE
CLOSING DATE, EACH DULY EXECUTED BY, IN ADDITION TO THE APPLICABLE LOAN PARTY,
THE APPLICABLE FINANCIAL INSTITUTION;

3.1.1.C   DULY EXECUTED FAVORABLE OPINIONS OF COUNSEL TO THE LOAN PARTIES IN
ILLINOIS, ONTARIO, QUEBEC AND NOVA SCOTIA EACH ADDRESSED TO THE ADMINISTRATIVE
AGENT, THE L/C ISSUERS AND THE LENDERS AND ADDRESSING SUCH MATTERS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

3.1.1.D   A COPY OF EACH CONSTITUENT DOCUMENT OF EACH LOAN PARTY THAT IS ON FILE
WITH ANY GOVERNMENTAL AUTHORITY IN ANY JURISDICTION, CERTIFIED AS OF A RECENT
DATE BY SUCH GOVERNMENTAL AUTHORITY, TOGETHER WITH, IF APPLICABLE, CERTIFICATES
ATTESTING TO THE GOOD STANDING OF SUCH LOAN PARTY IN SUCH JURISDICTION AND EACH
OTHER JURISDICTION WHERE SUCH LOAN PARTY IS QUALIFIED TO DO BUSINESS AS A
FOREIGN ENTITY OR WHERE SUCH QUALIFICATION IS NECESSARY (AND, IF APPROPRIATE IN
ANY SUCH JURISDICTION, RELATED TAX CERTIFICATES);

3.1.1.E    A CERTIFICATE OF THE SECRETARY OR OTHER OFFICER OF EACH LOAN PARTY IN
CHARGE OF MAINTAINING BOOKS AND RECORDS OF SUCH LOAN PARTY CERTIFYING AS TO (A)
THE NAMES AND SIGNATURES OF EACH OFFICER OF SUCH LOAN PARTY AUTHORIZED TO
EXECUTE AND DELIVER ANY LOAN DOCUMENT, (B) THE CONSTITUENT DOCUMENTS OF SUCH
LOAN PARTY ATTACHED TO SUCH CERTIFICATE ARE COMPLETE AND CORRECT COPIES OF SUCH
CONSTITUENT DOCUMENTS AS IN EFFECT ON THE DATE OF SUCH CERTIFICATION (OR, FOR
ANY SUCH CONSTITUENT DOCUMENT DELIVERED PURSUANT TO CLAUSE (V) ABOVE, THAT THERE
HAVE BEEN NO CHANGES FROM SUCH CONSTITUENT DOCUMENT SO DELIVERED) AND (C) THE
RESOLUTIONS OF SUCH LOAN PARTY’S BOARD OF DIRECTORS OR OTHER APPROPRIATE
GOVERNING BODY APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF EACH LOAN DOCUMENT TO WHICH SUCH LOAN PARTY IS A PARTY;

3.1.1.F    A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER ON BEHALF OF
THE BORROWER TO THE EFFECT THAT (A) EACH CONDITION SET FORTH IN SECTION 3.2(B)
HAS BEEN SATISFIED AND (B) BOTH THE LOAN PARTIES TAKEN AS A WHOLE AND THE
BORROWER ARE SOLVENT AFTER GIVING EFFECT TO THE INITIAL LOANS AND LETTERS OF
CREDIT, THE CONSUMMATION OF THE RELATED TRANSACTIONS, THE APPLICATION OF THE
PROCEEDS THEREOF IN ACCORDANCE WITH SECTION 7.9 AND THE PAYMENT OF ALL ESTIMATED
LEGAL, ACCOUNTING AND OTHER FEES AND EXPENSES RELATED HERETO AND THERETO AND (C)
ATTACHED THERETO IS A COMPLETE AND CORRECT COPY OF THE CANADIAN FACILITY CREDIT
AGREEMENT;

3.1.1.G   INSURANCE CERTIFICATES IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT DEMONSTRATING THAT THE INSURANCE POLICIES REQUIRED BY
SECTION 7.5 ARE IN FULL FORCE AND EFFECT AND HAVE ALL ENDORSEMENTS REQUIRED BY
SUCH SECTION 7.5; AND

3.1.1.H   SUCH OTHER DOCUMENTS AND INFORMATION AS ANY LENDER THROUGH THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


3.1.2       FEE AND EXPENSES.  THERE SHALL HAVE BEEN PAID TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT, ITS RELATED PERSONS, ANY L/C
ISSUER OR ANY LENDER, AS THE CASE MAY BE, ALL FEES AND ALL REIMBURSEMENTS OF
COSTS OR EXPENSES, IN EACH CASE DUE AND PAYABLE UNDER ANY LOAN DOCUMENT ON OR
BEFORE THE CLOSING DATE.

68


--------------------------------------------------------------------------------





3.1.3       CONSENTS.  EACH GROUP MEMBER SHALL HAVE RECEIVED ALL CONSENTS AND
AUTHORIZATIONS REQUIRED PURSUANT TO ANY MATERIAL CONTRACTUAL OBLIGATION WITH ANY
OTHER PERSON AND SHALL HAVE OBTAINED ALL PERMITS OF, AND EFFECTED ALL NOTICES TO
AND FILINGS WITH, ANY GOVERNMENTAL AUTHORITY, IN EACH CASE, AS MAY BE NECESSARY
IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED IN ANY LOAN
DOCUMENT.


3.1.4       RELATED TRANSACTIONS.  THE ADMINISTRATIVE AGENT SHALL BE SATISFIED
THAT THE RELATED TRANSACTIONS HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE
CANADIAN FACILITY LOAN DOCUMENTS.


3.1.5       LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR
BEFORE THE CLOSING DATE ALL OF THE AGREEMENTS, DOCUMENTS, INSTRUMENTS AND OTHER
ITEMS SET FORTH ON THE CLOSING CHECKLIST ATTACHED HERETO AS EXHIBIT J, EACH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


3.1.6       AVAILABILITY.  NO REVOLVING LOANS SHALL BE ADVANCED ON THE CLOSING
DATE, AND AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER, THE PAYMENT OF ALL COSTS AND EXPENSES IN CONNECTION
THEREWITH, THE FUNDING OF THE INITIAL LOANS AND ISSUANCE OF THE INITIAL LETTERS
OF CREDIT, AVAILABILITY SHALL BE NOT LESS THAN $150,000,000.


3.1.7       CONSOLIDATED EBITDA; CONSOLIDATED LEVERAGE RATIO.  THE BORROWER
SHALL HAVE DELIVERED EVIDENCE TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT
THAT: (I) CONSOLIDATED EBITDA OF HOLDINGS AND ITS SUBSIDIARIES FOR THE FOUR
FISCAL QUARTERS ENDING SEPTEMBER 30, 2006 (ADJUSTED ON A PRO FORMA BASIS FOR
ACQUISITIONS CONSUMMATED BY THE BORROWER DURING SUCH PERIOD AND FOR VERIFIABLE
COST ADDBACKS APPROVED BY THE ADMINISTRATIVE AGENT) (“PRO FORMA CONSOLIDATED
EBITDA”) IS NOT LESS THAN $126,000,000 AND (II) THE CONSOLIDATED LEVERAGE RATIO
OF HOLDINGS AND ITS SUBSIDIARIES AS OF THE CLOSING DATE (AFTER GIVING EFFECT TO
THE FUNDING OF THE INITIAL LOANS AND THE CONSUMMATION OF THE OTHER TRANSACTIONS
CONTEMPLATED HEREUNDER ON THE CLOSING DATE AND BASED UPON THE PRO FORMA
CONSOLIDATED EBITDA OF HOLDINGS AND ITS SUBSIDIARIES) DOES NOT EXCEED 2.40:1.00.


3.1.8       DEBT RATINGS.  THE TERM B LOAN FACILITY SHALL HAVE RECEIVED PRIVATE
RATINGS FROM EACH OF MOODY’S AND S&P.


3.2          CONDITIONS PRECEDENT TO EACH LOAN AND LETTER OF CREDIT.  THE
OBLIGATION OF EACH LENDER ON ANY DATE (INCLUDING THE CLOSING DATE) TO MAKE ANY
LOAN AND OF EACH L/C ISSUER ON ANY DATE (INCLUDING THE CLOSING DATE) TO ISSUE
ANY LETTER OF CREDIT IS SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT:


3.2.1       REQUEST.  THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF ANY
ISSUANCE, THE RELEVANT L/C ISSUER) SHALL HAVE RECEIVED, TO THE EXTENT REQUIRED
BY ARTICLE II, A WRITTEN, TIMELY AND DULY EXECUTED AND COMPLETED NOTICE OF
BORROWING, SWINGLINE REQUEST OR, AS THE CASE MAY BE, L/C REQUEST.


3.2.2       REPRESENTATIONS AND WARRANTIES; NO DEFAULTS.  THE FOLLOWING
STATEMENTS SHALL BE TRUE ON SUCH DATE, BOTH BEFORE AND AFTER GIVING EFFECT TO
SUCH LOAN OR, AS APPLICABLE, SUCH ISSUANCE:  (I) THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN ANY LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH DATE OR, TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, ON AND AS OF SUCH EARLIER
DATE AND (II) NO DEFAULT SHALL BE CONTINUING.

69


--------------------------------------------------------------------------------





3.2.3       ADDITIONAL MATTERS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH ADDITIONAL DOCUMENTS AND INFORMATION AS ANY LENDER, THROUGH THE
ADMINISTRATIVE AGENT, MAY REASONABLY REQUEST.

The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made again on and as of the date of the
relevant Loan or Issuance and the acceptance of the proceeds thereof or of the
delivery of the relevant Letter of Credit.

70


--------------------------------------------------------------------------------





3.3          CONDITIONS PRECEDENT TO EACH FACILITIES INCREASE.  THE
EFFECTIVENESS OF EACH FACILITIES INCREASE SHALL BE SUBJECT TO THE SATISFACTION
OF ALL OF THE FOLLOWING CONDITIONS PRECEDENT:


3.3.1       CERTAIN DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON
OR PRIOR TO THE FACILITIES INCREASE DATE FOR SUCH FACILITIES INCREASE EACH OF
THE FOLLOWING, EACH DATED SUCH FACILITIES INCREASE DATE UNLESS OTHERWISE
INDICATED OR AGREED TO BY THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT:

3.3.1.A   WRITTEN COMMITMENTS DULY EXECUTED BY EXISTING LENDERS OR ELIGIBLE
ASSIGNEES IN AN AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF THE PROPOSED FACILITIES
INCREASE (AS AGREED BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT BUT IN ANY
CASE NOT TO EXCEED, IN THE AGGREGATE FOR ALL SUCH FACILITIES INCREASES, THE
MAXIMUM AMOUNT SET FORTH IN THE FACILITIES INCREASE NOTICE) AND, IN THE CASE OF
EACH SUCH ELIGIBLE ASSIGNEE, AN ASSUMPTION AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND DULY EXECUTED BY THE BORROWER, THE
ADMINISTRATIVE AGENT AND SUCH ELIGIBLE ASSIGNEE;

3.3.1.B   AN AMENDMENT TO THIS AGREEMENT (INCLUDING TO SCHEDULE I), EFFECTIVE AS
OF THE FACILITIES INCREASE DATE AND EXECUTED BY THE BORROWER AND THE
ADMINISTRATIVE AGENT, TO THE EXTENT NECESSARY TO IMPLEMENT TERMS AND CONDITIONS
OF THE FACILITIES INCREASE (INCLUDING INTEREST RATES, FEES AND SCHEDULED
REPAYMENT DATES AND MATURITY), AS AGREED BY THE BORROWER AND THE ADMINISTRATIVE
AGENT BUT, WHICH, IN ANY CASE, EXCEPT FOR INTEREST, FEES, SCHEDULED REPAYMENT
DATES AND MATURITY, SHALL NOT BE APPLIED MATERIALLY DIFFERENTLY TO THE
FACILITIES INCREASE AND THE EXISTING FACILITIES;

3.3.1.C   FOR THE ACCOUNT OF EACH LENDER OR ELIGIBLE ASSIGNEE PARTICIPATING IN
SUCH FACILITIES INCREASE HAVING REQUESTED THE SAME BY NOTICE TO THE
ADMINISTRATIVE AGENT AND THE BORROWER RECEIVED BY EACH AT LEAST THREE BUSINESS
DAYS PRIOR TO THE FACILITIES INCREASE DATE (OR SUCH LATER DATE AS MAY BE AGREED
BY THE BORROWER), NOTES IN EACH APPLICABLE FACILITY CONFORMING TO THE
REQUIREMENTS SET FORTH IN SECTION 2.14(E);

3.3.1.D   FOR EACH LOAN PARTY EXECUTING ANY LOAN DOCUMENT AS PART OF SUCH
FACILITIES INCREASE, A CERTIFICATE OF THE SECRETARY OR OTHER OFFICER OF SUCH
LOAN PARTY IN CHARGE OF MAINTAINING BOOKS AND RECORDS OF SUCH LOAN PARTY
CERTIFYING AS TO THE RESOLUTIONS OF SUCH LOAN PARTY’S BOARD OF DIRECTORS OR
OTHER APPROPRIATE GOVERNING BODY APPROVING AND AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF EACH DOCUMENT EXECUTED AS PART OF SUCH FACILITIES
INCREASE TO WHICH SUCH LOAN PARTY IS A PARTY;

3.3.1.E    A DULY EXECUTED FAVORABLE OPINION OF COUNSEL TO THE LOAN PARTIES, IN
ILLINOIS, ADDRESSED TO THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE LENDERS
AND ADDRESSING SUCH MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;
AND

3.3.1.F    SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST OR AS ANY LENDER PARTICIPATING IN SUCH FACILITIES INCREASE MAY REQUIRE
AS A CONDITION TO ITS COMMITMENT IN SUCH FACILITIES INCREASE.


3.3.2       FEE AND EXPENSES.  THERE SHALL HAVE BEEN PAID TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT, THE ARRANGER, ANY LENDER
(INCLUDING ANY PERSON BECOMING A LENDER AS PART OF SUCH FACILITIES INCREASE ON
SUCH FACILITIES INCREASE DATE) OR ANY L/C ISSUER, AS THE CASE MAY BE, ALL FEES
AND EXPENSES DUE AND PAYABLE ON OR BEFORE THE FACILITIES INCREASE DATE FOR SUCH
FACILITIES INCREASE.

71


--------------------------------------------------------------------------------





3.3.3       CONDITIONS TO EXTENSIONS OF CREDIT.  AS OF THE FACILITIES INCREASE
DATE FOR SUCH FACILITIES INCREASE, (I) THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 3.2 SHALL HAVE BEEN SATISFIED BOTH BEFORE AND AFTER GIVING EFFECT TO
SUCH FACILITIES INCREASE, (II) SUCH FACILITIES INCREASE SHALL BE MADE ON THE
TERMS AND CONDITIONS SET FORTH IN SECTION 2.1(C)(I) AND (III) THE GROUP MEMBERS
SHALL BE IN COMPLIANCE WITH ARTICLE V AS OF THE MOST RECENTLY ENDED FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS WERE DELIVERED HEREUNDER ON A PRO FORMA
BASIS BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH FACILITIES INCREASE.


3.3.4       MAINTENANCE OF APPLICABLE MARGINS.  AS OF THE FACILITIES INCREASE
DATE FOR SUCH FACILITIES INCREASE, (I) IF THE APPLICABLE MARGINS APPLICABLE TO
SUCH FACILITIES INCREASE EXCEED THE APPLICABLE MARGINS APPLICABLE TO THE
EXISTING FACILITY WHICH IS THE SUBJECT OF SUCH FACILITIES INCREASE, THEN THE
APPLICABLE MARGINS APPLICABLE TO SUCH EXISTING FACILITY SHALL BE INCREASED SUCH
THAT THE APPLICABLE MARGINS APPLICABLE TO SUCH EXISTING FACILITY SHALL EQUAL THE
APPLICABLE MARGINS APPLICABLE TO SUCH FACILITIES INCREASE AND (II) THE WEIGHTED
AVERAGE LIFE OF ANY FACILITY MODIFIED AS PART OF SUCH FACILITIES INCREASE SHALL
NOT BE SHORTER THAN THE WEIGHTED AVERAGE LIFE FOR THE CORRESPONDING FACILITY
PRIOR TO GIVING EFFECT TO SUCH MODIFICATION.


3.4          DETERMINATIONS OF INITIAL BORROWING CONDITIONS.  FOR PURPOSES OF
DETERMINING COMPLIANCE WITH THE CONDITIONS SPECIFIED IN SECTIONS 3.1 AND 3.3,
EACH LENDER SHALL BE DEEMED TO BE SATISFIED WITH EACH DOCUMENT AND EACH OTHER
MATTER REQUIRED TO BE SATISFACTORY TO SUCH LENDER UNLESS, PRIOR TO THE CLOSING
DATE (OR, AS THE CASE MAY BE, THE CORRESPONDING FACILITIES INCREASE DATE), THE
ADMINISTRATIVE AGENT RECEIVES NOTICE FROM SUCH LENDER SPECIFYING SUCH LENDER’S
OBJECTIONS AND SUCH LENDER HAS NOT MADE AVAILABLE ITS PRO RATA SHARE OF ANY
BORROWING SCHEDULED TO BE MADE ON THE CLOSING DATE (OR, AS THE CASE MAY BE, THE
CORRESPONDING FACILITIES INCREASE DATE).


4


REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into the Loan Documents, each of Holdings and the Borrower (and, to the extent
set forth in any other Loan Document, each other Loan Party) represents and
warrants to each of them each of the following on and as of each date applicable
pursuant to Section 3.2:


4.1          CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  EACH GROUP MEMBER (A) IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, (B) IS DULY QUALIFIED TO DO BUSINESS AS A
FOREIGN ENTITY AND IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE
SUCH QUALIFICATION IS NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR
IN GOOD STANDING WOULD NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT,
(C) HAS ALL REQUISITE POWER AND AUTHORITY AND THE LEGAL RIGHT TO OWN, PLEDGE,
MORTGAGE AND OPERATE ITS PROPERTY, TO LEASE OR SUBLEASE ANY PROPERTY IT OPERATES
UNDER LEASE OR SUBLEASE AND TO CONDUCT ITS BUSINESS AS NOW OR CURRENTLY PROPOSED
TO BE CONDUCTED, (D) IS IN

72


--------------------------------------------------------------------------------





COMPLIANCE WITH ITS CONSTITUENT DOCUMENTS, (E) IS IN COMPLIANCE WITH ALL
APPLICABLE REQUIREMENTS OF LAW EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT AND (F) HAS ALL NECESSARY PERMITS FROM
OR BY, HAS MADE ALL NECESSARY FILINGS WITH, AND HAS GIVEN ALL NECESSARY NOTICES
TO, EACH GOVERNMENTAL AUTHORITY HAVING JURISDICTION, TO THE EXTENT REQUIRED FOR
SUCH OWNERSHIP, LEASE, SUBLEASE, OPERATION, OCCUPATION OR CONDUCT OF BUSINESS,
EXCEPT WHERE THE FAILURE TO OBTAIN SUCH PERMITS, MAKE SUCH FILINGS OR GIVE SUCH
NOTICES WOULD NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


4.2          LOAN DOCUMENTS.  (A) POWER AND AUTHORITY.  THE EXECUTION, DELIVERY
AND PERFORMANCE BY EACH LOAN PARTY OF THE LOAN DOCUMENTS AND CANADIAN FACILITY
LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE RELATED
TRANSACTIONS AND OTHER TRANSACTIONS CONTEMPLATED THEREIN (I) ARE WITHIN SUCH
LOAN PARTY’S CORPORATE OR SIMILAR POWERS AND, AT THE TIME OF EXECUTION THEREOF,
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND SIMILAR ACTION
(INCLUDING, IF APPLICABLE, CONSENT OF HOLDERS OF ITS SECURITIES), (II) DO NOT
(A) CONTRAVENE SUCH LOAN PARTY’S CONSTITUENT DOCUMENTS, (B) VIOLATE ANY
APPLICABLE REQUIREMENT OF LAW, (C) CONFLICT WITH, CONTRAVENE, CONSTITUTE A
DEFAULT OR BREACH UNDER, OR RESULT IN OR PERMIT THE TERMINATION OR ACCELERATION
OF, ANY MATERIAL CONTRACTUAL OBLIGATION OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES (INCLUDING ANY OTHER CANADIAN FACILITY LOAN DOCUMENTS OR LOAN
DOCUMENTS) OTHER THAN THOSE THAT WOULD NOT, IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT AND ARE NOT CREATED OR CAUSED BY, OR A CONFLICT, BREACH, DEFAULT
OR TERMINATION OR ACCELERATION EVENT UNDER, ANY LOAN DOCUMENT OR (D) RESULT IN
THE IMPOSITION OF ANY LIEN (OTHER THAN A PERMITTED LIEN) UPON ANY PROPERTY OF
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AND (III) DO NOT REQUIRE ANY PERMIT
OF, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY CONSENT OF, OR NOTICE TO,
ANY PERSON, OTHER THAN (A) WITH RESPECT TO THE LOAN DOCUMENTS, THE FILINGS
REQUIRED TO PERFECT THE LIENS CREATED BY THE LOAN DOCUMENTS, AND (B) THOSE
LISTED ON SCHEDULE 4.2 AND THAT HAVE BEEN, OR WILL BE PRIOR TO THE CLOSING DATE,
OBTAINED OR MADE, COPIES OF WHICH HAVE BEEN, OR WILL BE PRIOR TO THE CLOSING
DATE, DELIVERED TO THE ADMINISTRATIVE AGENT, AND EACH OF WHICH ON THE CLOSING
DATE WILL BE IN FULL FORCE AND EFFECT.

(b)           Due Execution and Delivery.  From and after its delivery to the
Administrative Agent, each Loan Document and Related Document has been duly
executed and delivered to the other parties thereto by each Loan Party party
thereto, is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms.


4.3          OWNERSHIP OF GROUP MEMBERS.  SET FORTH ON SCHEDULE 4.3 IS A
COMPLETE AND ACCURATE LIST SHOWING, AS OF THE CLOSING DATE, FOR EACH GROUP
MEMBER AND EACH SUBSIDIARY OF ANY GROUP MEMBER AND EACH JOINT VENTURE OF ANY OF
THEM, ITS JURISDICTION OF ORGANIZATION, THE NUMBER OF SHARES OF EACH CLASS OF
STOCK AUTHORIZED (IF APPLICABLE), THE NUMBER OUTSTANDING ON THE CLOSING DATE AND
THE NUMBER AND PERCENTAGE OF THE OUTSTANDING SHARES OF EACH SUCH CLASS OWNED
(DIRECTLY OR INDIRECTLY) BY THE BORROWER OR HOLDINGS.  ALL OUTSTANDING STOCK OF
EACH OF THEM HAS BEEN VALIDLY ISSUED, IS FULLY PAID AND NON-ASSESSABLE (TO THE
EXTENT APPLICABLE) AND, EXCEPT IN THE CASE OF HOLDINGS, IS

73


--------------------------------------------------------------------------------





OWNED BENEFICIALLY AND OF RECORD BY A GROUP MEMBER (OR, IN THE CASE OF THE
BORROWER, BY HOLDINGS) FREE AND CLEAR OF ALL LIENS OTHER THAN THE SECURITY
INTERESTS CREATED BY THE LOAN DOCUMENTS AND, IN THE CASE OF JOINT VENTURES,
PERMITTED LIENS.  THERE ARE NO STOCK EQUIVALENTS WITH RESPECT TO THE STOCK OF
ANY GROUP MEMBER (OTHER THAN HOLDINGS) OR ANY SUBSIDIARY OF ANY GROUP MEMBER OR
ANY JOINT VENTURE OF ANY OF THEM AND, AS OF THE CLOSING DATE, EXCEPT AS SET
FORTH ON SCHEDULE 4.3, THERE ARE NO STOCK EQUIVALENTS WITH RESPECT TO THE STOCK
OF HOLDINGS.  THERE ARE NO CONTRACTUAL OBLIGATIONS OR OTHER UNDERSTANDINGS TO
WHICH ANY GROUP MEMBER, ANY SUBSIDIARY OF ANY GROUP MEMBER OR ANY JOINT VENTURE
OF ANY OF THEM IS A PARTY WITH RESPECT TO (INCLUDING ANY RESTRICTION ON) THE
ISSUANCE, VOTING, SALE OR PLEDGE OF ANY STOCK OR STOCK EQUIVALENT OF ANY GROUP
MEMBER OR ANY SUCH SUBSIDIARY OR JOINT VENTURE.


4.4          FINANCIAL STATEMENTS.  (A) EACH OF (I) THE AUDITED CONSOLIDATED
BALANCE SHEET OF HOLDINGS AS AT SEPTEMBER 24, 2005 AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF HOLDINGS FOR THE
FISCAL YEAR THEN ENDED, CERTIFIED BY ERNST & YOUNG, AND (II) SUBJECT TO THE
ABSENCE OF FOOTNOTE DISCLOSURE AND NORMAL RECURRING YEAR-END AUDIT ADJUSTMENTS,
THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF HOLDINGS AS AT AUGUST 31, 2006 AND
THE RELATED CONSOLIDATED STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS
OF HOLDINGS FOR THE 11 MONTHS THEN ENDED, COPIES OF EACH OF WHICH HAVE BEEN
FURNISHED TO THE ADMINISTRATIVE AGENT, FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOW OF
HOLDINGS AS AT THE DATES INDICATED AND FOR THE PERIODS INDICATED IN ACCORDANCE
WITH GAAP.

(b)           On the Closing Date, (i) none of Holding or its Subsidiaries has
any material liability or other obligation (including Indebtedness, Guaranty
Obligations, contingent liabilities and liabilities for taxes, long-term leases
and unusual forward or long-term commitments) that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto and
not otherwise permitted by this Agreement and (ii) since the date of the
unaudited Financial Statements referenced in clause (a)(ii) above, there has
been no Sale of any material property of Holdings and its Subsidiaries and no
purchase or other acquisition of any material property.

(c)           The Initial Projections have been prepared by the Borrower in
light of the past operations of the business of Holdings and its Subsidiaries
and reflect projections for the 7 year period beginning on October 1, 2006 on a
quarterly basis for the first year and on a year by year basis thereafter.  As
of the Closing Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Borrower believes to be reasonable
and fair in light of conditions and facts known to the Borrower as of the
Closing Date and reflect the good faith, reasonable and fair estimates by the
Borrower of the future Consolidated financial performance of Holdings and the
other information projected therein for the periods set forth therein.

(d)           The unaudited Consolidated balance sheet of Holdings (the “Pro
Forma Balance Sheet”) delivered to the Administrative Agent prior to the date
hereof, has

74


--------------------------------------------------------------------------------




been prepared as of September 30, 2006 and reflects as of such date, on a Pro
Forma Basis for the transactions contemplated herein to occur on the Closing
Date, the Consolidated financial condition of Holdings, and the assumptions
expressed therein are reasonable based on the information available to Holdings
and the Borrower at such date and on the Closing Date.


4.5          MATERIAL ADVERSE EFFECT.  SINCE SEPTEMBER 24, 2005, THERE HAVE BEEN
NO EVENTS, CIRCUMSTANCES, DEVELOPMENTS OR OTHER CHANGES IN FACTS THAT WOULD, IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


4.6          SOLVENCY.  BOTH BEFORE AND AFTER GIVING EFFECT TO (A) THE LOANS AND
LETTERS OF CREDIT MADE OR ISSUED ON OR PRIOR TO THE DATE THIS REPRESENTATION AND
WARRANTY IS MADE, (B) THE DISBURSEMENT OF THE PROCEEDS OF SUCH LOANS, (C) THE
CONSUMMATION OF THE RELATED TRANSACTIONS AND (D) THE PAYMENT AND ACCRUAL OF ALL
TRANSACTION COSTS IN CONNECTION WITH THE FOREGOING, BOTH THE LOAN PARTIES TAKEN
AS A WHOLE AND THE BORROWER ARE SOLVENT.


4.7          LITIGATION.  THERE ARE NO PENDING (OR, TO THE KNOWLEDGE OF ANY
GROUP MEMBER, THREATENED) ACTIONS, INVESTIGATIONS, SUITS, PROCEEDINGS, AUDITS,
CLAIMS, DEMANDS, ORDERS OR DISPUTES AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES WITH, BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OTHER THAN THOSE THAT
CANNOT REASONABLY BE EXPECTED TO AFFECT THE OBLIGATIONS, THE LOAN DOCUMENTS, THE
LETTERS OF CREDIT, THE RELATED DOCUMENTS, THE RELATED TRANSACTIONS AND THE OTHER
TRANSACTIONS CONTEMPLATED THEREIN AND WOULD NOT, IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


4.8          TAXES.  ALL FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND FRANCHISE
AND OTHER MATERIAL TAX RETURNS, REPORTS AND STATEMENTS (COLLECTIVELY, THE “TAX
RETURNS”) REQUIRED TO BE FILED BY ANY TAX AFFILIATE HAVE BEEN FILED WITH THE
APPROPRIATE GOVERNMENTAL AUTHORITIES IN ALL JURISDICTIONS IN WHICH SUCH TAX
RETURNS ARE REQUIRED TO BE FILED, ALL SUCH TAX RETURNS ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS, AND ALL TAXES, CHARGES AND OTHER IMPOSITIONS REFLECTED
THEREIN OR OTHERWISE DUE AND PAYABLE HAVE BEEN PAID PRIOR TO THE DATE ON WHICH
ANY LIABILITY MAY BE ADDED THERETO FOR NON-PAYMENT THEREOF EXCEPT FOR THOSE
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR
WHICH ADEQUATE RESERVES ARE MAINTAINED ON THE BOOKS OF THE APPROPRIATE TAX
AFFILIATE IN ACCORDANCE WITH GAAP.  EXCEPT AS DISCLOSED ON SCHEDULE 4.8, AS OF
THE CLOSING DATE, NO TAX RETURN IS UNDER AUDIT OR EXAMINATION BY ANY
GOVERNMENTAL AUTHORITY AND NO NOTICE OF SUCH AN AUDIT OR EXAMINATION OR ANY
ASSERTION OF ANY CLAIM FOR TAXES HAS BEEN GIVEN OR MADE BY ANY GOVERNMENTAL
AUTHORITY.  PROPER AND ACCURATE AMOUNTS HAVE BEEN WITHHELD BY EACH TAX AFFILIATE
FROM THEIR RESPECTIVE EMPLOYEES FOR ALL PERIODS IN FULL AND COMPLETE COMPLIANCE
WITH THE TAX, SOCIAL SECURITY AND UNEMPLOYMENT WITHHOLDING PROVISIONS OF
APPLICABLE REQUIREMENTS OF LAW AND SUCH WITHHOLDINGS HAVE BEEN TIMELY PAID TO
THE RESPECTIVE GOVERNMENTAL AUTHORITIES.  NO TAX AFFILIATE HAS PARTICIPATED IN A
“REPORTABLE TRANSACTION” WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6011-4(B) OR HAS BEEN

75


--------------------------------------------------------------------------------





A MEMBER OF AN AFFILIATED, COMBINED OR UNITARY GROUP OTHER THAN THE GROUP OF
WHICH A TAX AFFILIATE IS THE COMMON PARENT.


4.9          MARGIN REGULATIONS.  THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF, AND NO PROCEEDS OF ANY LOAN OR OTHER
EXTENSIONS OF CREDIT HEREUNDER WILL BE USED FOR THE PURPOSE OF, BUYING OR
CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U OF THE FEDERAL RESERVE
BOARD) OR EXTENDING CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING
ANY SUCH MARGIN STOCK, IN EACH CASE IN CONTRAVENTION OF REGULATION T, U OR X OF
THE FEDERAL RESERVE BOARD.


4.10        NO BURDENSOME OBLIGATIONS; NO DEFAULTS.  NO GROUP MEMBER IS A PARTY
TO ANY CONTRACTUAL OBLIGATION, NO GROUP MEMBER HAS CONSTITUENT DOCUMENTS
CONTAINING OBLIGATIONS, AND, TO THE KNOWLEDGE OF ANY GROUP MEMBER, THERE ARE NO
APPLICABLE REQUIREMENTS OF LAW, IN EACH CASE THE COMPLIANCE WITH WHICH WOULD
HAVE, IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO GROUP MEMBER (AND, TO THE
KNOWLEDGE OF EACH GROUP MEMBER, NO OTHER PARTY THERETO) IS IN DEFAULT UNDER OR
WITH RESPECT TO ANY CONTRACTUAL OBLIGATION OF ANY GROUP MEMBER, OTHER THAN THOSE
THAT WOULD NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


4.11        INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT.  NO
GROUP MEMBER IS (A) AN “INVESTMENT COMPANY” OR AN “AFFILIATED PERSON” OF, OR
“PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY”, AS SUCH
TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940 OR (B) A “HOLDING
COMPANY” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY”, AS EACH SUCH TERM IS DEFINED AND USED IN THE PUBLIC UTILITY
HOLDING COMPANY ACT OF 1935.


4.12        LABOR MATTERS.  THERE ARE NO STRIKES, WORK STOPPAGES, SLOWDOWNS OR
LOCKOUTS EXISTING, PENDING (OR, TO THE KNOWLEDGE OF ANY GROUP MEMBER,
THREATENED) AGAINST OR INVOLVING ANY GROUP MEMBER, EXCEPT, FOR THOSE THAT WOULD
NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON
SCHEDULE 4.12, AS OF THE CLOSING DATE, (A) THERE IS NO COLLECTIVE BARGAINING OR
SIMILAR AGREEMENT WITH ANY UNION, LABOR ORGANIZATION, WORKS COUNCIL OR SIMILAR
REPRESENTATIVE COVERING ANY EMPLOYEE OF ANY GROUP MEMBER, (B) NO PETITION FOR
CERTIFICATION OR ELECTION OF ANY SUCH REPRESENTATIVE IS EXISTING OR PENDING WITH
RESPECT TO ANY EMPLOYEE OF ANY GROUP MEMBER AND (C) NO SUCH REPRESENTATIVE HAS
SOUGHT CERTIFICATION OR RECOGNITION WITH RESPECT TO ANY EMPLOYEE OF ANY GROUP
MEMBER.


4.13        ERISA.  SCHEDULE 4.13 SETS FORTH, AS OF THE CLOSING DATE, A COMPLETE
AND CORRECT LIST OF, AND THAT SEPARATELY IDENTIFIES, (A) ALL TITLE IV PLANS, (B)
ALL MULTIEMPLOYER PLANS AND (C) ALL MATERIAL BENEFIT PLANS.  EACH BENEFIT PLAN,
AND EACH TRUST THEREUNDER, INTENDED TO QUALIFY FOR TAX EXEMPT STATUS UNDER
SECTION 401 OR 501 OF THE CODE OR OTHER

76


--------------------------------------------------------------------------------





REQUIREMENTS OF LAW SO QUALIFIES.  EXCEPT FOR THOSE THAT WOULD NOT, IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, (X) EACH BENEFIT PLAN IS IN
COMPLIANCE WITH APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER REQUIREMENTS
OF LAW, (Y) THERE ARE NO EXISTING OR PENDING (OR TO THE KNOWLEDGE OF ANY GROUP
MEMBER, THREATENED) CLAIMS (OTHER THAN ROUTINE CLAIMS FOR BENEFITS IN THE NORMAL
COURSE), SANCTIONS, ACTIONS, LAWSUITS OR OTHER PROCEEDINGS OR INVESTIGATION
INVOLVING ANY BENEFIT PLAN TO WHICH ANY GROUP MEMBER INCURS OR OTHERWISE HAS OR
COULD HAVE AN OBLIGATION OR ANY LIABILITY AND (Z) NO ERISA EVENT IS REASONABLY
EXPECTED TO OCCUR.  ON THE CLOSING DATE, NO ERISA EVENT HAS OCCURRED IN
CONNECTION WITH WHICH OBLIGATIONS AND LIABILITIES (CONTINGENT OR OTHERWISE)
REMAIN OUTSTANDING.  NO ERISA AFFILIATE WOULD HAVE ANY MATERIAL WITHDRAWAL
LIABILITY AS A RESULT OF A COMPLETE WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN ON
THE DATE THIS REPRESENTATION IS MADE.


4.14        ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 4.14, (A)
THE OPERATIONS OF EACH GROUP MEMBER ARE AND HAVE BEEN IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, INCLUDING OBTAINING, MAINTAINING AND COMPLYING
WITH ALL PERMITS REQUIRED BY ANY APPLICABLE ENVIRONMENTAL LAW, OTHER THAN
NON-COMPLIANCES THAT, IN THE AGGREGATE, WOULD NOT HAVE A REASONABLE LIKELIHOOD
OF RESULTING IN MATERIAL ENVIRONMENTAL LIABILITIES, (B) NO GROUP MEMBER IS PARTY
TO, AND NO GROUP MEMBER AND NO REAL PROPERTY CURRENTLY (OR TO THE KNOWLEDGE OF
ANY GROUP MEMBER PREVIOUSLY) OWNED, LEASED, SUBLEASED, OPERATED OR OTHERWISE
OCCUPIED BY OR FOR ANY GROUP MEMBER IS SUBJECT TO OR THE SUBJECT OF, ANY
CONTRACTUAL OBLIGATION OR ANY PENDING (OR, TO THE KNOWLEDGE OF ANY GROUP MEMBER,
THREATENED) ORDER, ACTION, INVESTIGATION, SUIT, PROCEEDING, AUDIT, CLAIM,
DEMAND, DISPUTE OR NOTICE OF VIOLATION OR OF POTENTIAL LIABILITY OR SIMILAR
NOTICE UNDER OR PURSUANT TO ANY ENVIRONMENTAL LAW OTHER THAN THOSE THAT, IN THE
AGGREGATE, ARE NOT REASONABLY LIKELY TO RESULT IN MATERIAL ENVIRONMENTAL
LIABILITIES, (C) NO LIEN IN FAVOR OF ANY GOVERNMENTAL AUTHORITY SECURING, IN
WHOLE OR IN PART, ENVIRONMENTAL LIABILITIES HAS ATTACHED TO ANY PROPERTY OF ANY
GROUP MEMBER AND, TO THE KNOWLEDGE OF ANY GROUP MEMBER, NO FACTS, CIRCUMSTANCES
OR CONDITIONS EXIST THAT COULD REASONABLY BE EXPECTED TO RESULT IN ANY SUCH LIEN
ATTACHING TO ANY SUCH PROPERTY, (D) NO GROUP MEMBER HAS CAUSED OR SUFFERED TO
OCCUR A RELEASE OF HAZARDOUS MATERIALS AT, TO OR FROM ANY REAL PROPERTY OF ANY
GROUP MEMBER AND EACH SUCH REAL PROPERTY IS FREE OF CONTAMINATION BY ANY
HAZARDOUS MATERIALS EXCEPT FOR SUCH RELEASE OR CONTAMINATION THAT COULD NOT
REASONABLY BE EXPECTED TO RESULT, IN THE AGGREGATE, IN MATERIAL ENVIRONMENTAL
LIABILITIES, (E) NO GROUP MEMBER (I) IS OR HAS BEEN ENGAGED IN, OR HAS PERMITTED
ANY CURRENT OR FORMER TENANT TO ENGAGE IN, OPERATIONS, OR (II) KNOWS OF ANY
FACTS, CIRCUMSTANCES OR CONDITIONS, INCLUDING RECEIPT OF ANY INFORMATION REQUEST
OR NOTICE OF POTENTIAL RESPONSIBILITY UNDER CERCLA OR SIMILAR ENVIRONMENTAL
LAWS, THAT, IN THE AGGREGATE, WOULD HAVE A REASONABLE LIKELIHOOD OF RESULTING IN
MATERIAL ENVIRONMENTAL LIABILITIES AND (F) EACH GROUP MEMBER HAS MADE AVAILABLE
TO THE ADMINISTRATIVE AGENT COPIES OF ALL MATERIAL ENVIRONMENTAL REPORTS,
REVIEWS AND AUDITS AND ALL MATERIAL DOCUMENTS PERTAINING TO ACTUAL OR POTENTIAL
ENVIRONMENTAL LIABILITIES, IN EACH CASE TO THE EXTENT SUCH REPORTS, REVIEWS,
AUDITS AND DOCUMENTS ARE IN THEIR POSSESSION, CUSTODY OR CONTROL.

77


--------------------------------------------------------------------------------





4.15        INTELLECTUAL PROPERTY.  EACH GROUP MEMBER OWNS OR LICENSES ALL
INTELLECTUAL PROPERTY THAT IS NECESSARY FOR THE OPERATIONS OF ITS BUSINESSES. 
TO THE KNOWLEDGE OF EACH GROUP MEMBER, (A) THE CONDUCT AND OPERATIONS OF THE
BUSINESSES OF EACH GROUP MEMBER DOES NOT INFRINGE, MISAPPROPRIATE, DILUTE,
VIOLATE OR OTHERWISE IMPAIR ANY INTELLECTUAL PROPERTY OWNED BY ANY OTHER PERSON
AND (B) NO OTHER PERSON HAS CONTESTED ANY RIGHT, TITLE OR INTEREST OF ANY GROUP
MEMBER IN, OR RELATING TO, ANY INTELLECTUAL PROPERTY, OTHER THAN, IN EACH CASE,
AS CANNOT REASONABLY BE EXPECTED TO AFFECT THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREIN AND WOULD NOT, IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.  IN ADDITION, (X) THERE ARE NO PENDING (OR, TO THE
KNOWLEDGE OF ANY GROUP MEMBER, THREATENED) ACTIONS, INVESTIGATIONS, SUITS,
PROCEEDINGS, AUDITS, CLAIMS, DEMANDS, ORDERS OR DISPUTES AFFECTING ANY GROUP
MEMBER WITH RESPECT TO, (Y) NO JUDGMENT OR ORDER REGARDING ANY SUCH CLAIM HAS
BEEN RENDERED BY ANY COMPETENT GOVERNMENTAL AUTHORITY, NO SETTLEMENT AGREEMENT
OR SIMILAR CONTRACTUAL OBLIGATION HAS BEEN ENTERED INTO BY ANY GROUP MEMBER,
WITH RESPECT TO AND (Z) NO GROUP MEMBER KNOWS OR HAS ANY REASON TO KNOW OF ANY
VALID BASIS FOR ANY CLAIM BASED ON, ANY SUCH INFRINGEMENT, MISAPPROPRIATION,
DILUTION, VIOLATION OR IMPAIRMENT OR CONTEST, OTHER THAN, IN EACH CASE, AS
CANNOT REASONABLY BE EXPECTED TO AFFECT THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREIN AND WOULD NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.


4.16        TITLE; REAL PROPERTY.


4.16.1     EACH GROUP MEMBER HAS GOOD AND MARKETABLE FEE SIMPLE TITLE TO ALL
OWNED REAL PROPERTY AND VALID LEASEHOLD INTERESTS IN ALL LEASED REAL PROPERTY,
AND OWNS ALL PERSONAL PROPERTY, IN EACH CASE THAT IS PURPORTED TO BE OWNED OR
LEASED BY IT, INCLUDING THOSE REFLECTED ON THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED BY THE BORROWER, AND NONE OF SUCH PROPERTY IS SUBJECT TO ANY LIEN
EXCEPT PERMITTED LIENS.


4.16.2     SET FORTH ON SCHEDULE 4.16 IS, AS OF THE CLOSING DATE, (I) A COMPLETE
AND ACCURATE LIST OF ALL REAL PROPERTY OWNED IN FEE SIMPLE BY ANY GROUP MEMBER
OR IN WHICH ANY GROUP MEMBER OWNS A LEASEHOLD INTEREST SETTING FORTH, FOR EACH
SUCH REAL PROPERTY, THE CURRENT STREET ADDRESS (INCLUDING, WHERE APPLICABLE,
COUNTY, STATE AND OTHER RELEVANT JURISDICTIONS), THE RECORD OWNER THEREOF (FOR
OWNED PROPERTY), AND, WHERE APPLICABLE, EACH LESSEE AND SUBLESSEE THEREOF, (II)
ANY LEASE, SUBLEASE, LICENSE OR SUBLICENSE OF SUCH REAL PROPERTY BY ANY GROUP
MEMBER AND (III) FOR EACH SUCH REAL PROPERTY THAT THE ADMINISTRATIVE AGENT HAS
REQUESTED BE SUBJECT TO A MORTGAGE OR THAT IS OTHERWISE MATERIAL TO THE BUSINESS
OF ANY GROUP MEMBER, EACH CONTRACTUAL OBLIGATION BY ANY GROUP MEMBER, WHETHER
CONTINGENT OR OTHERWISE, TO SELL SUCH REAL PROPERTY.


4.17        INACTIVE SUBSIDIARY.  BEACON SALES COMPANY, INCORPORATED (A) DOES
NOT OWN ANY ASSETS, (B) HAS NOT INCURRED ANY LIABILITIES (OTHER THAN PURCHASE
MONEY INDEBTEDNESS UNDER THE THREE NOTE AND SECURITY AGREEMENTS WITH BANC OF
AMERICA LEASING AND CAPITAL, LLC DATED MAY 27, 2005, DECEMBER 21, 2005 AND JUNE
10, 2006 (THE “BOFA LEASING AGREEMENTS”)) OR (C) DOES NOT ENGAGE IN ANY BUSINESS
ACTIVITIES.  NOTWITHSTANDING THE FOREGOING, IT IS HEREBY ACKNOWLEDGED THAT THE
BORROWER RATHER THAN BEACON SALES COMPANY, INCORPORATED IS THE INTENDED OBLIGOR
TO THE BOFA LEASING AGREEMENTS AND IT IS HEREBY AGREED THAT FOR THE PURPOSES OF
THIS AGREEMENT THE BORROWER RATHER THAN BEACON SALES COMPANY, INCORPORATED SHALL
BE DEEMED TO BE THE OBLIGOR TO THE BOFA LEASING

78


--------------------------------------------------------------------------------





AGREEMENTS.


4.18        FULL DISCLOSURE.  THE INFORMATION PREPARED OR FURNISHED BY OR ON
BEHALF OF ANY GROUP MEMBER IN CONNECTION WITH ANY LOAN DOCUMENT OR RELATED
DOCUMENT (INCLUDING THE INFORMATION CONTAINED IN ANY FINANCIAL STATEMENT OR
DISCLOSURE DOCUMENT) OR THE CONSUMMATION OF ANY RELATED TRANSACTION OR ANY OTHER
TRANSACTION CONTEMPLATED THEREIN, DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
CONTAINED THEREIN, IN LIGHT OF THE CIRCUMSTANCES WHEN MADE, NOT MISLEADING;
PROVIDED, HOWEVER, THAT PROJECTIONS CONTAINED THEREIN ARE NOT TO BE VIEWED AS
FACTUAL AND THAT ACTUAL RESULTS DURING THE PERIODS COVERED THEREBY MAY DIFFER
FROM THE RESULTS SET FORTH IN SUCH PROJECTIONS BY A MATERIAL AMOUNT.  ALL
PROJECTIONS THAT ARE PART OF SUCH INFORMATION (INCLUDING THOSE SET FORTH IN ANY
PROJECTIONS DELIVERED SUBSEQUENT TO THE CLOSING DATE) ARE BASED UPON GOOD FAITH
ESTIMATES AND STATED ASSUMPTIONS BELIEVED TO BE REASONABLE AND FAIR AS OF THE
DATE MADE IN LIGHT OF CONDITIONS AND FACTS THEN KNOWN AND, AS OF SUCH DATE,
REFLECT GOOD FAITH, REASONABLE AND FAIR ESTIMATES OF THE INFORMATION PROJECTED
FOR THE PERIODS SET FORTH THEREIN.  ALL FACTS KNOWN TO ANY GROUP MEMBER AND
MATERIAL TO AN UNDERSTANDING OF THE FINANCIAL CONDITION, BUSINESS, PROPERTY OR
PROSPECTS OF THE GROUP MEMBER TAKEN AS ONE ENTERPRISE HAVE BEEN DISCLOSED TO THE
LENDERS.


5


FINANCIAL COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders, the L/C Issuers
and the Administrative Agent to each of the following, as long as any Obligation
to the Term B Lenders remains outstanding:


5.1          MAXIMUM CONSOLIDATED LEVERAGE RATIO.  HOLDINGS SHALL NOT HAVE, ON
THE LAST DAY OF EACH FISCAL QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING
DECEMBER 31, 2006, A CONSOLIDATED LEVERAGE RATIO GREATER THAN 4.00:1.0.


5.2          CAPITAL EXPENDITURES.  GROUP MEMBERS SHALL NOT INCUR, NOR PERMIT TO
BE INCURRED, CAPITAL EXPENDITURES (EXCLUDING TRADE-INS AND CAPITAL EXPENDITURES
FUNDED WITH NET CASH PROCEEDS FROM PROPERTY LOSS EVENTS) IN THE AGGREGATE DURING
ANY FISCAL YEAR IN EXCESS OF THREE PERCENT (3.00%) OF CONSOLIDATED GROSS
REVENUES OF HOLDINGS AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR.

79


--------------------------------------------------------------------------------



6


REPORTING COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders, the L/C Issuers
and the Administrative Agent to each of the following, as long as any Obligation
or any Commitment remains outstanding:


6.1                               FINANCIAL STATEMENTS.  THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT (FOR DELIVERY BY THE ADMINISTRATIVE AGENT TO
THE LENDERS) EACH OF THE FOLLOWING:


6.1.1                     QUARTERLY REPORTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR, THE UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF
HOLDINGS AS OF THE CLOSE OF SUCH FISCAL QUARTER AND RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOW FOR SUCH FISCAL QUARTER AND THAT PORTION OF
THE FISCAL YEAR ENDING AS OF THE CLOSE OF SUCH FISCAL QUARTER, SETTING FORTH IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD IN THE PRIOR FISCAL
YEAR AND THE FIGURES CONTAINED IN THE LATEST PROJECTIONS, IN EACH CASE CERTIFIED
BY A RESPONSIBLE OFFICER OF THE BORROWER AS FAIRLY PRESENTING IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH
FLOW OF HOLDINGS AS AT THE DATES INDICATED AND FOR THE PERIODS INDICATED IN
ACCORDANCE WITH GAAP (SUBJECT TO THE ABSENCE OF FOOTNOTE DISCLOSURE AND NORMAL
YEAR-END AUDIT ADJUSTMENTS), TOGETHER WITH A CALCULATION OF CONSOLIDATED EBITDA
FOR SUCH FISCAL QUARTER.


6.1.2                     ANNUAL REPORTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, THE CONSOLIDATED AND
CONSOLIDATING BALANCE SHEETS OF HOLDINGS AS OF THE END OF SUCH YEAR AND RELATED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND
CASH FLOW FOR SUCH FISCAL YEAR, EACH PREPARED IN ACCORDANCE WITH GAAP, TOGETHER
WITH (I) A CERTIFICATION BY THE GROUP MEMBERS’ ACCOUNTANTS THAT (1) SUCH
CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOW OF HOLDINGS
AS AT THE DATES INDICATED AND FOR THE PERIODS INDICATED THEREIN IN ACCORDANCE
WITH GAAP WITHOUT QUALIFICATION AS TO THE SCOPE OF THE AUDIT OR AS TO GOING
CONCERN AND WITHOUT ANY OTHER SIMILAR QUALIFICATION AND (2) IN THE COURSE OF THE
REGULAR AUDIT OF THE BUSINESSES OF THE GROUP MEMBERS, WHICH AUDIT WAS CONDUCTED
IN ACCORDANCE WITH THE STANDARDS OF THE UNITED STATES’ PUBLIC COMPANY ACCOUNTING
OVERSIGHT BOARD (OR ANY SUCCESSOR ENTITY), SUCH GROUP MEMBERS’ ACCOUNTANTS HAVE
OBTAINED NO KNOWLEDGE THAT A DEFAULT IN RESPECT OF ANY FINANCIAL COVENANT
CONTAINED IN ARTICLE V IS CONTINUING OR, IF IN THE OPINION OF THE GROUP MEMBERS’
ACCOUNTANTS SUCH A DEFAULT IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF
AND (II) A CALCULATION OF CONSOLIDATED EBITDA FOR SUCH FISCAL YEAR.


6.1.3                     COMPLIANCE CERTIFICATE.  TOGETHER WITH EACH DELIVERY
OF ANY FINANCIAL STATEMENT PURSUANT TO CLAUSE (A) OR (B) ABOVE, A COMPLIANCE
CERTIFICATE DULY EXECUTED ON BEHALF OF THE BORROWER BY A RESPONSIBLE OFFICER OF
THE BORROWER THAT, AMONG OTHER THINGS, (I) IF DELIVERED TOGETHER WITH ANY
FINANCIAL STATEMENT PURSUANT TO CLAUSE (B) ABOVE, THE CALCULATIONS USED IN
DETERMINING EXCESS CASH FLOW, (II) DEMONSTRATES COMPLIANCE WITH EACH FINANCIAL
COVENANT CONTAINED IN ARTICLE V THAT IS TESTED AT LEAST ON A QUARTERLY BASIS AND
(III) STATES THAT NO DEFAULT IS CONTINUING AS OF THE DATE OF DELIVERY OF SUCH
COMPLIANCE CERTIFICATE OR, IF A DEFAULT IS CONTINUING, STATES THE NATURE THEREOF
AND THE ACTION THAT THE BORROWER PROPOSES TO

80


--------------------------------------------------------------------------------





TAKE WITH RESPECT THERETO.


6.1.4                     CORPORATE CHART AND OTHER COLLATERAL UPDATES.  AS PART
OF THE COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE (C) ABOVE, EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, A CERTIFICATE
EXECUTED ON BEHALF OF THE BORROWER BY A RESPONSIBLE OFFICER OF THE BORROWER THAT
(I) THE CORPORATE CHART ATTACHED THERETO (OR THE LAST CORPORATE CHART DELIVERED
PURSUANT TO THIS CLAUSE (D)) IS CORRECT AND COMPLETE AS OF THE DATE OF SUCH
COMPLIANCE CERTIFICATE, (II) THE LOAN PARTIES HAVE DELIVERED ALL DOCUMENTS
(INCLUDING UPDATED SCHEDULES AS TO LOCATIONS OF COLLATERAL AND ACQUISITION OF
INTELLECTUAL PROPERTY OR REAL PROPERTY) THEY ARE REQUIRED TO DELIVER PURSUANT TO
ANY LOAN DOCUMENT ON OR PRIOR TO THE DATE OF DELIVERY OF SUCH COMPLIANCE
CERTIFICATE AND (III) COMPLETE AND CORRECT COPIES OF ALL DOCUMENTS MODIFYING ANY
TERM OF ANY CONSTITUENT DOCUMENT OF ANY GROUP MEMBER OR ANY SUBSIDIARY OR JOINT
VENTURE THEREOF ON OR PRIOR TO THE DATE OF DELIVERY OF SUCH COMPLIANCE
CERTIFICATE HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT OR ARE ATTACHED TO
SUCH CERTIFICATE.


6.1.5                     ADDITIONAL PROJECTIONS.  AS SOON AS AVAILABLE AND IN
ANY EVENT NOT LATER THAN 45 DAYS AFTER THE END OF EACH FISCAL YEAR, ANY
SIGNIFICANT REVISIONS TO, (I) THE ANNUAL BUSINESS PLAN OF THE GROUP MEMBERS FOR
THE FISCAL YEAR NEXT SUCCEEDING SUCH FISCAL YEAR AND (II) FORECASTS PREPARED BY
MANAGEMENT OF THE BORROWER (A) FOR EACH FISCAL QUARTER IN SUCH NEXT SUCCEEDING
FISCAL YEAR AND (B) FOR EACH OF THE SECOND AND THIRD SUCCEEDING FISCAL YEARS, IN
EACH CASE INCLUDING IN SUCH FORECASTS (X) A PROJECTED YEAR-END CONSOLIDATED
BALANCE SHEET, INCOME STATEMENT AND STATEMENT OF CASH FLOWS, (Y) A STATEMENT OF
ALL OF THE MATERIAL ASSUMPTIONS ON WHICH SUCH FORECASTS ARE BASED AND
(Z) SUBSTANTIALLY THE SAME TYPE OF FINANCIAL INFORMATION AS THAT CONTAINED IN
THE INITIAL PROJECTIONS.


6.1.6                     MANAGEMENT DISCUSSION AND ANALYSIS.  TOGETHER WITH
EACH DELIVERY OF ANY COMPLIANCE CERTIFICATE PURSUANT TO CLAUSE (C) ABOVE, A
DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE GROUP MEMBERS FOR THE PORTION OF THE FISCAL YEAR THEN ELAPSED AND DISCUSSING
THE REASONS FOR ANY SIGNIFICANT VARIATIONS FROM THE PROJECTIONS FOR SUCH PERIOD
AND THE FIGURES FOR THE CORRESPONDING PERIOD IN THE PREVIOUS FISCAL YEAR.


6.1.7                     INTERCOMPANY LOAN BALANCES.  TOGETHER WITH EACH
DELIVERY OF ANY COMPLIANCE CERTIFICATE PURSUANT TO CLAUSE (C) ABOVE, A SUMMARY
OF THE OUTSTANDING BALANCES OF ALL INTERCOMPANY INDEBTEDNESS AS OF THE LAST DAY
OF THE FISCAL QUARTER COVERED BY SUCH FINANCIAL STATEMENT, CERTIFIED AS COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS BY A RESPONSIBLE OFFICER OF THE BORROWER ON
BEHALF OF THE BORROWER AS PART OF THE COMPLIANCE CERTIFICATE DELIVERED IN
CONNECTION WITH SUCH FINANCIAL STATEMENTS.


6.1.8                     AUDIT REPORTS, MANAGEMENT LETTERS, ETC.  TOGETHER WITH
EACH DELIVERY OF ANY FINANCIAL STATEMENT FOR ANY FISCAL YEAR PURSUANT TO CLAUSE
(B) ABOVE, COPIES OF EACH MANAGEMENT LETTER, AUDIT REPORT OR SIMILAR LETTER OR
REPORT RECEIVED BY ANY GROUP MEMBER FROM ANY INDEPENDENT REGISTERED CERTIFIED
PUBLIC ACCOUNTANT (INCLUDING THE GROUP MEMBERS’ ACCOUNTANTS) IN CONNECTION WITH
SUCH FINANCIAL STATEMENTS OR ANY AUDIT THEREOF, EACH CERTIFIED ON BEHALF OF THE
BORROWER TO BE COMPLETE AND CORRECT COPIES BY A RESPONSIBLE OFFICER OF THE
BORROWER AS PART OF THE COMPLIANCE CERTIFICATE DELIVERED IN CONNECTION WITH SUCH
FINANCIAL STATEMENTS.


6.1.9                     INSURANCE.  TOGETHER WITH EACH DELIVERY OF ANY
FINANCIAL STATEMENT FOR ANY FISCAL YEAR PURSUANT TO CLAUSE (B) ABOVE, EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE

81


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND CERTIFIED ON BEHALF OF THE BORROWER AS COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS BY A RESPONSIBLE OFFICER OF THE BORROWER AS
PART OF THE COMPLIANCE CERTIFICATE DELIVERED IN CONNECTION WITH SUCH FINANCIAL
STATEMENTS, A SUMMARY OF ALL MATERIAL INSURANCE COVERAGE MAINTAINED AS OF THE
DATE THEREOF BY ANY GROUP MEMBER, TOGETHER WITH SUCH OTHER RELATED DOCUMENTS AND
INFORMATION AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.


6.1.10              CONSOLIDATING AND CONSOLIDATED BORROWING BASE CERTIFICATES,
REGISTERS AND JOURNALS.  ON THE CLOSING DATE AND THEREAFTER, WITHIN FIVE (5)
BUSINESS DAYS AFTER THE LAST DAY OF EACH MONTH (PROVIDED THAT (A) AT ANY TIME
DURING THE MONTHS OF JANUARY, FEBRUARY, MARCH AND APRIL WHEN THE SUM OF THE
REVOLVING CREDIT OUTSTANDINGS PLUS THE CANADIAN FACILITY REVOLVING CREDIT
OUTSTANDINGS (CONVERTED FROM CANADIAN DOLLARS TO AN EQUIVALENT AMOUNT OF US
DOLLARS) EXCEEDS THE CONSOLIDATED BORROWING BASE (CALCULATED WITHOUT GIVING
EFFECT TO THE SEASONAL INCREASE IN THE ADVANCE RATE PERCENTAGE) AND (B) AT ALL
TIMES WHEN AVAILABILITY IS LESS THAN $10,000,000, SUCH DELIVERY SHALL ALSO BE
MADE ON EACH MONDAY FOLLOWING THE END OF THE PRIOR WEEK), THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT FOR THE LAST BUSINESS DAY OF SUCH PERIOD:
(1) A CONSOLIDATING BORROWING BASE CERTIFICATE FOR EACH BORROWER AND EACH
DOMESTIC SUBSIDIARY GUARANTOR UPDATED TO REFLECT THE MOST RECENT SALES AND
COLLECTIONS OF EACH SUCH PERSON AND SETTING FORTH THE CONSOLIDATING BORROWING
BASE OF EACH SUCH PERSON TOGETHER WITH A CONSOLIDATED BORROWING BASE CERTIFICATE
SETTING FORTH THE CONSOLIDATED BORROWING BASE; (2) AN INVOICE REGISTER OR SALES
JOURNAL (OR A SIMILAR SUMMARY REPORT SATISFACTORY TO THE ADMINISTRATIVE AGENT)
DESCRIBING ALL SALES OF THE BORROWER AND EACH DOMESTIC SUBSIDIARY GUARANTOR, IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND, IF THE
ADMINISTRATIVE AGENT SO REQUESTS, COPIES OF INVOICES EVIDENCING SUCH SALES AND
PROOFS OF DELIVERY RELATING THERETO; (3) A CASH RECEIPTS JOURNAL (OR A SIMILAR
SUMMARY REPORT SATISFACTORY TO THE ADMINISTRATIVE AGENT); (4) A CREDIT MEMO
JOURNAL (OR A SIMILAR SUMMARY REPORT SATISFACTORY TO THE ADMINISTRATIVE AGENT);
AND (5) AN ADJUSTMENT JOURNAL (OR A SIMILAR SUMMARY REPORT SATISFACTORY TO THE
ADMINISTRATIVE AGENT), SETTING FORTH ALL ADJUSTMENTS TO THE BORROWER’S AND THE
DOMESTIC SUBSIDIARY GUARANTOR’S ACCOUNTS RECEIVABLE.  THE BORROWER SHALL CAUSE
BEACON CANADA TO DELIVER TO THE ADMINISTRATIVE AGENT COPIES OF ALL DELIVERIES
REQUIRED IN SECTION 6.1(J) OF THE CANADIAN FACILITY CREDIT AGREEMENT (INCLUDING
WITHOUT LIMITATION, A COPY OF THE BEACON CANADA BORROWING BASE CERTIFICATE
EXPRESSED IN U.S. DOLLARS), CONTEMPORANEOUSLY WITH PROVIDING SUCH DELIVERIES TO
THE CANADIAN FACILITY AGENT.


6.2                               OTHER EVENTS.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE OF EACH OF THE FOLLOWING (WHICH MAY BE MADE BY
TELEPHONE IF PROMPTLY CONFIRMED IN WRITING), PROMPTLY AFTER ANY RESPONSIBLE
OFFICER OF ANY GROUP MEMBER KNOWS OF IT:  (A)(I) ANY DEFAULT AND (II) ANY EVENT
THAT WOULD HAVE A MATERIAL ADVERSE EFFECT, SPECIFYING, IN EACH CASE, THE NATURE
AND ANTICIPATED EFFECT THEREOF AND ANY ACTION PROPOSED TO BE TAKEN IN CONNECTION
THEREWITH, (B) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENTS IN, ANY ACTION,
INVESTIGATION, SUIT, PROCEEDING, AUDIT, CLAIM, DEMAND, ORDER OR DISPUTE WITH, BY
OR BEFORE ANY GOVERNMENTAL AUTHORITY AFFECTING ANY GROUP MEMBER OR ANY PROPERTY
OF ANY GROUP MEMBER THAT (I) SEEKS INJUNCTIVE OR SIMILAR RELIEF, (II) IN THE
REASONABLE JUDGMENT OF THE BORROWER, EXPOSES ANY GROUP MEMBER TO LIABILITY IN AN
AGGREGATE AMOUNT IN EXCESS OF $5,000,000 OR (III) IF ADVERSELY DETERMINED WOULD
HAVE A MATERIAL ADVERSE EFFECT AND (D) THE ACQUISITION OF ANY MATERIAL REAL
PROPERTY.

82


--------------------------------------------------------------------------------





6.3                               COPIES OF NOTICES AND REPORTS.  THE BORROWER
SHALL PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT COPIES OF EACH OF THE
FOLLOWING:  (A) ALL REPORTS THAT HOLDINGS TRANSMITS TO ITS SECURITY HOLDERS
GENERALLY, (B) ALL DOCUMENTS THAT ANY GROUP MEMBER FILES WITH THE SECURITIES AND
EXCHANGE COMMISSION, THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., ANY
SECURITIES EXCHANGE OR ANY GOVERNMENTAL AUTHORITY EXERCISING SIMILAR FUNCTIONS,
AND (C) ALL PRESS RELEASES NOT MADE AVAILABLE DIRECTLY TO THE GENERAL PUBLIC.


6.4                               TAXES.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE OF EACH OF THE FOLLOWING (WHICH MAY BE MADE BY
TELEPHONE IF PROMPTLY CONFIRMED IN WRITING) PROMPTLY AFTER ANY RESPONSIBLE
OFFICER OF ANY GROUP MEMBER KNOWS OF IT:  (A) THE CREATION, OR FILING WITH THE
IRS OR ANY OTHER GOVERNMENTAL AUTHORITY, OF ANY CONTRACTUAL OBLIGATION OR OTHER
DOCUMENT EXTENDING, OR HAVING THE EFFECT OF EXTENDING, THE PERIOD FOR ASSESSMENT
OR COLLECTION OF ANY TAXES WITH RESPECT TO ANY TAX AFFILIATE AND (B) THE
CREATION OF ANY CONTRACTUAL OBLIGATION OF ANY TAX AFFILIATE, OR THE RECEIPT OF
ANY REQUEST DIRECTED TO ANY TAX AFFILIATE, TO MAKE ANY ADJUSTMENT UNDER SECTION
481(A) OF THE CODE, BY REASON OF A CHANGE IN ACCOUNTING METHOD OR OTHERWISE,
WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


6.5                               LABOR MATTERS.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE OF EACH OF THE FOLLOWING (WHICH MAY BE MADE BY
TELEPHONE IF PROMPTLY CONFIRMED IN WRITING), PROMPTLY AFTER, AND IN ANY EVENT
WITHIN 30 DAYS AFTER ANY RESPONSIBLE OFFICER OF ANY GROUP MEMBER KNOWS OF IT: 
(A) THE COMMENCEMENT OF ANY MATERIAL LABOR DISPUTE TO WHICH ANY GROUP MEMBER IS
OR MAY BECOME A PARTY, INCLUDING ANY STRIKES, LOCKOUTS OR OTHER DISPUTES
RELATING TO ANY OF SUCH PERSON’S PLANTS AND OTHER FACILITIES AND (B) THE
INCURRENCE BY ANY GROUP MEMBER OF ANY WORKER ADJUSTMENT AND RETRAINING
NOTIFICATION ACT OR RELATED OR SIMILAR LIABILITY INCURRED WITH RESPECT TO THE
CLOSING OF ANY PLANT OR OTHER FACILITY OF ANY SUCH PERSON (OTHER THAN, IN THE
CASE OF THIS CLAUSE (B), THOSE THAT WOULD NOT, IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT).


6.6                               ERISA MATTERS.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT (A) ON OR PRIOR TO ANY FILING BY ANY ERISA AFFILIATE OF ANY
NOTICE OF INTENT TO TERMINATE ANY TITLE IV PLAN, A COPY OF SUCH NOTICE AND (B)
PROMPTLY, AND IN ANY EVENT WITHIN 10 DAYS, AFTER ANY RESPONSIBLE OFFICER OF ANY
ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW THAT A REQUEST FOR A MINIMUM FUNDING
WAIVER UNDER SECTION 412 OF THE CODE HAS BEEN FILED WITH RESPECT TO ANY TITLE IV
PLAN OR MULTIEMPLOYER PLAN, A NOTICE (WHICH MAY BE MADE BY TELEPHONE IF PROMPTLY
CONFIRMED IN WRITING) DESCRIBING SUCH WAIVER REQUEST AND ANY ACTION THAT ANY
ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO, TOGETHER WITH A COPY OF
ANY NOTICE FILED WITH THE PBGC OR THE IRS PERTAINING THERETO.


6.7                               ENVIRONMENTAL MATTERS.  (A) THE BORROWER SHALL
PROVIDE THE ADMINISTRATIVE AGENT NOTICE OF EACH OF THE FOLLOWING (WHICH MAY BE
MADE BY TELEPHONE IF PROMPTLY CONFIRMED BY THE ADMINISTRATIVE AGENT IN WRITING)
PROMPTLY AFTER ANY RESPONSIBLE OFFICER OF ANY GROUP MEMBER KNOWS OR HAS REASON
TO KNOW OF IT (AND, UPON REASONABLE

83


--------------------------------------------------------------------------------





REQUEST OF THE ADMINISTRATIVE AGENT, DOCUMENTS AND INFORMATION IN CONNECTION
THEREWITH):  (I)(A) UNPERMITTED RELEASES, (B) THE RECEIPT BY ANY GROUP MEMBER OF
ANY MATERIAL NOTICE OF VIOLATION OF OR POTENTIAL LIABILITY OR SIMILAR NOTICE
UNDER ANY ENVIRONMENTAL LAW OR (C) THE COMMENCEMENT OF, OR ANY MATERIAL CHANGE
TO, ANY ACTION, INVESTIGATION, SUIT, PROCEEDING, AUDIT, CLAIM, DEMAND, DISPUTE
ALLEGING A VIOLATION OF OR LIABILITY UNDER ANY ENVIRONMENTAL LAW, THAT, FOR EACH
OF CLAUSES (A), (B) AND (C) ABOVE (AND, IN THE CASE OF CLAUSE (C), IF ADVERSELY
DETERMINED), IN THE AGGREGATE FOR EACH SUCH CLAUSE, COULD REASONABLY BE EXPECTED
TO RESULT IN ENVIRONMENTAL LIABILITIES IN EXCESS OF $2,000,000, (II) THE RECEIPT
BY ANY GROUP MEMBER OF NOTIFICATION THAT ANY PROPERTY OF ANY GROUP MEMBER IS
SUBJECT TO ANY LIEN IN FAVOR OF ANY GOVERNMENTAL AUTHORITY SECURING, IN WHOLE OR
IN PART, ENVIRONMENTAL LIABILITIES IN EXCESS OF $2,000,000 AND (III) ANY
PROPOSED ACQUISITION OR LEASE OF REAL PROPERTY (EXCEPT AS PART OF ANY PERMITTED
ACQUISITION) IF SUCH ACQUISITION OR LEASE WOULD HAVE A REASONABLE LIKELIHOOD OF
RESULTING IN AGGREGATE ENVIRONMENTAL LIABILITIES IN EXCESS OF $2,000,000.

(b)                                 Upon request of the Administrative Agent,
the Borrower shall provide the Administrative Agent a report containing an
update as to the status of any environmental, health or safety compliance,
hazard or liability issue identified in any document delivered to any Secured
Party pursuant to any Loan Document that the Administrative Agent reasonably
believes is likely to result in Material Environmental Liabilities.


6.8                               OTHER INFORMATION.  THE BORROWER SHALL PROVIDE
THE ADMINISTRATIVE AGENT WITH SUCH OTHER DOCUMENTS AND INFORMATION WITH RESPECT
TO THE BUSINESS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE), LEGAL, FINANCIAL
OR CORPORATE OR SIMILAR AFFAIRS OR OPERATIONS OF ANY GROUP MEMBER AS THE
ADMINISTRATIVE AGENT OR SUCH LENDER THROUGH THE ADMINISTRATIVE AGENT MAY FROM
TIME TO TIME REASONABLY REQUEST.


7


AFFIRMATIVE COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders, the L/C Issuers
and the Administrative Agent to each of the following, as long as any Obligation
or any Commitment remains outstanding:

84


--------------------------------------------------------------------------------





7.1                               MAINTENANCE OF CORPORATE EXISTENCE.  EACH
GROUP MEMBER SHALL (A) PRESERVE AND MAINTAIN ITS LEGAL EXISTENCE, EXCEPT IN THE
CONSUMMATION OF TRANSACTIONS EXPRESSLY PERMITTED BY SECTIONS 8.4 AND 8.7, AND
(B) PRESERVE AND MAINTAIN IT RIGHTS (CHARTER AND STATUTORY), PRIVILEGES
FRANCHISES AND PERMITS NECESSARY OR DESIRABLE IN THE CONDUCT OF ITS BUSINESS,
EXCEPT, IN THE CASE OF THIS CLAUSE (B), WHERE THE FAILURE TO DO SO WOULD NOT, IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


7.2                               COMPLIANCE WITH LAWS, ETC.  EACH GROUP MEMBER
SHALL COMPLY WITH ALL APPLICABLE REQUIREMENTS OF LAW, CONTRACTUAL OBLIGATIONS
AND PERMITS, EXCEPT FOR SUCH FAILURES TO COMPLY THAT WOULD NOT, IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


7.3                               PAYMENT OF OBLIGATIONS.  EACH GROUP MEMBER
SHALL PAY OR DISCHARGE BEFORE THEY BECOME DELINQUENT (A) ALL MATERIAL CLAIMS,
TAXES, ASSESSMENTS, CHARGES AND LEVIES IMPOSED BY ANY GOVERNMENTAL AUTHORITY AND
(B) ALL OTHER LAWFUL CLAIMS THAT IF UNPAID WOULD, BY THE OPERATION OF APPLICABLE
REQUIREMENTS OF LAW, BECOME A LIEN UPON ANY PROPERTY OF ANY GROUP MEMBER,
EXCEPT, IN EACH CASE, FOR THOSE WHOSE AMOUNT OR VALIDITY IS BEING CONTESTED IN
GOOD FAITH BY PROPER PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE
RESERVES ARE MAINTAINED ON THE BOOKS OF THE APPROPRIATE GROUP MEMBER IN
ACCORDANCE WITH GAAP.


7.4                               MAINTENANCE OF PROPERTY.  EACH GROUP MEMBER
SHALL MAINTAIN AND PRESERVE (A) IN GOOD WORKING ORDER AND CONDITION ALL OF ITS
PROPERTY NECESSARY IN THE CONDUCT OF ITS BUSINESS AND (B) ALL RIGHTS, PERMITS,
LICENSES, APPROVALS AND PRIVILEGES (INCLUDING ALL PERMITS) NECESSARY, USED OR
USEFUL, WHETHER BECAUSE OF ITS OWNERSHIP, LEASE, SUBLEASE OR OTHER OPERATION OR
OCCUPATION OF PROPERTY OR OTHER CONDUCT OF ITS BUSINESS, AND SHALL MAKE ALL
NECESSARY OR APPROPRIATE FILINGS WITH, AND GIVE ALL REQUIRED NOTICES TO,
GOVERNMENT AUTHORITIES, EXCEPT FOR SUCH FAILURES TO MAINTAIN AND PRESERVE THE
ITEMS SET FORTH IN CLAUSES (A) AND (B) ABOVE THAT WOULD NOT, IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT.


7.5                               MAINTENANCE OF INSURANCE.  EACH GROUP MEMBER
SHALL (A) MAINTAIN OR CAUSE TO BE MAINTAINED IN FULL FORCE AND EFFECT ALL
POLICIES OF INSURANCE OF ANY KIND WITH RESPECT TO THE PROPERTY AND BUSINESSES OF
THE GROUP MEMBERS (INCLUDING POLICIES OF LIFE, FIRE, THEFT, PRODUCT LIABILITY,
PUBLIC LIABILITY, PROPERTY DAMAGE, OTHER CASUALTY, EMPLOYEE FIDELITY, WORKERS’
COMPENSATION, BUSINESS INTERRUPTION AND EMPLOYEE HEALTH AND WELFARE INSURANCE)
WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES OR ASSOCIATIONS (IN
EACH CASE THAT ARE NOT AFFILIATES OF THE BORROWER) OF A NATURE AND PROVIDING
SUCH COVERAGE AS IS SUFFICIENT AND AS IS CUSTOMARILY CARRIED BY BUSINESSES OF
THE SIZE AND CHARACTER OF THE BUSINESS OF THE GROUP MEMBERS AND (B) CAUSE ALL
SUCH INSURANCE RELATING TO ANY PROPERTY OR BUSINESS OF ANY LOAN PARTY TO NAME
THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES AS ADDITIONAL INSURED
OR LOSS PAYEE, AS APPROPRIATE, AND TO PROVIDE THAT NO CANCELLATION, MATERIAL
ADDITION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE SHALL BE

85


--------------------------------------------------------------------------------





EFFECTIVE UNTIL AFTER 30 DAYS’ NOTICE THEREOF TO THE ADMINISTRATIVE AGENT.


7.6                               KEEPING OF BOOKS.  THE GROUP MEMBERS SHALL
KEEP PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES
SHALL BE MADE IN ACCORDANCE WITH GAAP AND ALL OTHER APPLICABLE REQUIREMENTS OF
LAW OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF EACH GROUP
MEMBER.


7.7                               ACCESS TO BOOKS AND PROPERTY; FIELD EXAMS. 
EACH GROUP MEMBER SHALL PERMIT THE ADMINISTRATIVE AGENT, AS OFTEN AS REASONABLY
REQUESTED, AT ANY REASONABLE TIME DURING NORMAL BUSINESS HOURS AND WITH
REASONABLE ADVANCE NOTICE (EXCEPT THAT, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, NO SUCH NOTICE SHALL BE REQUIRED) TO (A) VISIT AND INSPECT THE PROPERTY
OF EACH GROUP MEMBER AND EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM, THE
CORPORATE (AND SIMILAR), FINANCIAL, OPERATING AND OTHER BOOKS AND RECORDS OF
EACH GROUP MEMBER, (B) DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF EACH GROUP
MEMBER WITH ANY OFFICER OR DIRECTOR OF ANY GROUP MEMBER AND (C) COMMUNICATE
DIRECTLY WITH ANY REGISTERED CERTIFIED PUBLIC ACCOUNTANTS (INCLUDING THE GROUP
MEMBERS’ ACCOUNTANTS) OF ANY GROUP MEMBER.  EACH GROUP MEMBER SHALL AUTHORIZE
THEIR RESPECTIVE REGISTERED CERTIFIED PUBLIC ACCOUNTANTS (INCLUDING THE GROUP
MEMBERS’ ACCOUNTANTS) TO COMMUNICATE DIRECTLY WITH THE ADMINISTRATIVE AGENT AND
TO DISCLOSE TO THE ADMINISTRATIVE AGENT, THE LENDERS AND THEIR RELATED PERSONS
ALL FINANCIAL STATEMENTS AND OTHER DOCUMENTS AND INFORMATION AS THEY MIGHT HAVE
AND THE ADMINISTRATIVE AGENT REASONABLY REQUESTS WITH RESPECT TO ANY GROUP
MEMBER.  EACH LENDER MAY, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT, WHICH
WILL NOT BE UNREASONABLY DENIED, ACCOMPANY THE ADMINISTRATIVE AGENT ON ANY SUCH
VISIT OR INSPECTION (AT SUCH LENDER’S EXPENSE).  EACH GROUP MEMBER SHALL PERMIT
THE ADMINISTRATIVE AGENT AND ANY AUTHORIZED REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT TO CONDUCT FIELD EXAMINATIONS WITH RESPECT TO ANY OF THE
PROPERTIES OF SUCH GROUP MEMBER, FROM TIME TO TIME, UPON PRIOR NOTICE (IN THE
ABSENCE OF AN EVENT OF DEFAULT) AND AT SUCH REASONABLE TIMES DURING NORMAL
BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY REQUESTED; PROVIDED, HOWEVER,
SO LONG AS NO DEFAULT IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL NOT CONDUCT
FIELD EXAMINATIONS SO LONG AS AVAILABILITY EXCEEDS $25,000,000.


7.8                               ENVIRONMENTAL.  EACH GROUP MEMBER SHALL COMPLY
WITH, AND MAINTAIN ITS REAL PROPERTY, WHETHER OWNED, LEASED, SUBLEASED OR
OTHERWISE OPERATED OR OCCUPIED, IN COMPLIANCE WITH, ALL APPLICABLE ENVIRONMENTAL
LAWS (INCLUDING BY IMPLEMENTING ANY REMEDIAL ACTION THAT IS REQUIRED BY ORDERS
AND DIRECTIVES OF ANY GOVERNMENTAL AUTHORITY) EXCEPT FOR FAILURES TO COMPLY THAT
WOULD NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  WITHOUT LIMITING
THE FOREGOING, IF AN EVENT OF DEFAULT IS CONTINUING OR IF THE ADMINISTRATIVE
AGENT AT ANY TIME HAS A REASONABLE BASIS TO BELIEVE THAT THERE EXIST VIOLATIONS
OF ENVIRONMENTAL LAWS BY ANY GROUP MEMBER OR THAT THERE EXIST ANY ENVIRONMENTAL
LIABILITIES, IN EACH CASE, THAT WOULD HAVE, IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT, THEN EACH GROUP MEMBER SHALL, PROMPTLY UPON RECEIPT OF REQUEST FROM THE
ADMINISTRATIVE AGENT, CAUSE THE PERFORMANCE OF SUCH ENVIRONMENTAL AUDITS AND

86


--------------------------------------------------------------------------------





ASSESSMENTS, INCLUDING SUBSURFACE SAMPLING OF SOIL AND GROUNDWATER, AND CAUSE
THE PREPARATION OF SUCH REPORTS, IN EACH CASE AS THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST.  SUCH AUDITS, ASSESSMENTS AND REPORTS
SHALL BE CONDUCTED AND PREPARED BY REPUTABLE ENVIRONMENTAL CONSULTING FIRMS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND SHALL BE IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.  IF A GROUP MEMBER
FAILS TO CAUSE ANY SUCH ENVIRONMENTAL AUDIT OR ASSESSMENT TO BE PERFORMED WITHIN
30 DAYS FOLLOWING THE ADMINISTRATIVE AGENT’S REQUEST, SUCH GROUP MEMBER SHALL
ALLOW THE ADMINISTRATIVE AGENT TO PERFORM (OR CAUSE TO BE PERFORMED) SUCH
ENVIRONMENTAL AUDIT OR ASSESSMENT AT ANY REASONABLE TIME AND WITH REASONABLE
ADVANCE NOTICE.


7.9                               USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS
SHALL BE USED BY THE BORROWER (AND, TO THE EXTENT DISTRIBUTED TO THEM BY THE
BORROWER, EACH OTHER GROUP MEMBER) SOLELY (A) TO REFINANCE AND/OR RESTATE THE
INDEBTEDNESS UNDER THE EXISTING LOAN AGREEMENT, (B) FOR THE PAYMENT OF
TRANSACTION COSTS, FEES AND EXPENSES INCURRED IN CONNECTION WITH THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREIN AND (C) FOR WORKING CAPITAL
AND GENERAL CORPORATE AND SIMILAR PURPOSES, INCLUDING TO FUND PERMITTED
ACQUISITIONS.


7.10                        ADDITIONAL COLLATERAL AND GUARANTIES.  TO THE EXTENT
NOT DELIVERED TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE CLOSING DATE
(INCLUDING IN RESPECT OF AFTER-ACQUIRED PROPERTY AND PERSONS THAT BECOME
SUBSIDIARIES OF ANY LOAN PARTY AFTER THE CLOSING DATE), EACH GROUP MEMBER SHALL,
PROMPTLY, DO EACH OF THE FOLLOWING, UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT:


7.10.1              DELIVER TO THE ADMINISTRATIVE AGENT SUCH MODIFICATIONS TO
THE TERMS OF THE LOAN DOCUMENTS (OR, TO THE EXTENT APPLICABLE AS DETERMINED BY
THE ADMINISTRATIVE AGENT, SUCH OTHER DOCUMENTS), IN EACH CASE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND AS THE
ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE IN ORDER TO ENSURE THE
FOLLOWING:

(1)          (A) EACH SUBSIDIARY OF ANY LOAN PARTY THAT HAS ENTERED INTO
GUARANTY OBLIGATIONS WITH RESPECT TO ANY INDEBTEDNESS OF THE BORROWER AND (B)
EACH WHOLLY OWNED SUBSIDIARY OF ANY LOAN PARTY SHALL GUARANTY, AS PRIMARY
OBLIGOR AND NOT AS SURETY, THE PAYMENT OF THE OBLIGATIONS OF THE BORROWER; AND

(2)          EACH LOAN PARTY (INCLUDING ANY PERSON REQUIRED TO BECOME A
GUARANTOR PURSUANT TO CLAUSE (I) ABOVE) SHALL EFFECTIVELY GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A VALID AND
ENFORCEABLE SECURITY INTEREST IN ALL OF ITS PROPERTY, INCLUDING ALL OF ITS STOCK
AND STOCK EQUIVALENTS AND OTHER SECURITIES, AS SECURITY FOR THE OBLIGATIONS OF
SUCH LOAN PARTY;

provided, however, that, unless the Borrower and the Administrative Agent
otherwise agree, in no event shall (x) any Excluded Foreign Subsidiary be
required to guaranty the payment of any Obligation, (y) the Loan Parties,
individually or collectively, be required to pledge in excess of 66% of the
outstanding Voting Stock of any Excluded Foreign

87


--------------------------------------------------------------------------------




Subsidiary or (z) a security interest be required to be granted on any property
of any Excluded Foreign Subsidiary as security for any Obligation;


7.10.2              DELIVER TO THE ADMINISTRATIVE AGENT ALL DOCUMENTS
REPRESENTING ALL STOCK, STOCK EQUIVALENTS AND OTHER SECURITIES PLEDGED PURSUANT
TO THE DOCUMENTS DELIVERED PURSUANT TO CLAUSE (A) ABOVE, TOGETHER WITH UNDATED
POWERS OR ENDORSEMENTS DULY EXECUTED IN BLANK;


7.10.3              WITHIN 60 DAYS FOLLOWING THE CLOSING DATE, DELIVER TO THE
ADMINISTRATIVE AGENT MODIFICATIONS TO THE MORTGAGES FOR EACH REAL PROPERTY OF
THE LOAN PARTIES IDENTIFIED ON SCHEDULE 4.16 (EXCEPT AS MAY BE AGREED TO BY THE
ADMINISTRATIVE AGENT), TOGETHER WITH ALL MORTGAGE SUPPORTING DOCUMENTS RELATING
THERETO AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT;


7.10.4              UPON REQUEST OF THE ADMINISTRATIVE AGENT, DELIVER TO IT A
MORTGAGE ON ANY REAL PROPERTY OWNED BY ANY LOAN PARTY, TOGETHER WITH ALL
MORTGAGE SUPPORTING DOCUMENTS RELATING THERETO (OR, IF SUCH REAL PROPERTY OR THE
REAL PROPERTY SUBJECT TO SUCH LEASE IS LOCATED IN A JURISDICTION OUTSIDE THE
UNITED STATES, SIMILAR DOCUMENTS REASONABLY DEEMED APPROPRIATE BY THE
ADMINISTRATIVE AGENT TO OBTAIN THE EQUIVALENT IN SUCH JURISDICTION OF A
FIRST-PRIORITY MORTGAGE ON SUCH REAL PROPERTY);


7.10.5              TO TAKE ALL OTHER ACTIONS REQUESTED BY THE ADMINISTRATIVE
AGENT AS NECESSARY OR ADVISABLE TO ENSURE THE VALIDITY OR CONTINUING VALIDITY OF
ANY GUARANTY FOR ANY OBLIGATION OR ANY LIEN SECURING ANY OBLIGATION, TO PERFECT,
MAINTAIN, EVIDENCE OR ENFORCE ANY LIEN SECURING ANY OBLIGATION OR TO ENSURE SUCH
LIENS HAVE THE SAME PRIORITY AS THAT OF THE LIENS ON SIMILAR COLLATERAL SET
FORTH IN THE LOAN DOCUMENTS EXECUTED ON THE CLOSING DATE (OR, FOR COLLATERAL
LOCATED OUTSIDE THE UNITED STATES, A SIMILAR PRIORITY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT), INCLUDING THE FILING OF UCC FINANCING STATEMENTS IN SUCH
JURISDICTIONS AS MAY BE REQUIRED BY THE LOAN DOCUMENTS OR APPLICABLE
REQUIREMENTS OF LAW OR AS THE ADMINISTRATIVE AGENT MAY OTHERWISE REASONABLY
REQUEST; AND


7.10.6              DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING
TO THE MATTERS DESCRIBED IN THIS SECTION 7.10, WHICH OPINIONS SHALL BE AS
REASONABLY REQUIRED BY, AND IN FORM AND SUBSTANCE AND FROM COUNSEL REASONABLY
SATISFACTORY TO, THE ADMINISTRATIVE AGENT.


7.11                        DEPOSIT ACCOUNTS; SECURITIES ACCOUNTS AND CASH
COLLATERAL ACCOUNTS.  (A) EACH GROUP MEMBER (OTHER THAN EXCLUDED FOREIGN
SUBSIDIARIES) SHALL (I) DEPOSIT ALL OF ITS CASH IN DEPOSIT ACCOUNTS THAT ARE
CONTROLLED DEPOSIT ACCOUNTS, PROVIDED, HOWEVER, THAT EACH GROUP MEMBER MAY
MAINTAIN ZERO-BALANCE ACCOUNTS FOR THE PURPOSE OF MANAGING LOCAL DISBURSEMENTS
AND MAY MAINTAIN PAYROLL, WITHHOLDING TAX AND OTHER FIDUCIARY ACCOUNTS,
(II) DEPOSIT ALL OF ITS CASH EQUIVALENTS IN SECURITIES ACCOUNTS THAT ARE
CONTROLLED SECURITIES ACCOUNTS, IN EACH CASE EXCEPT FOR CASH AND CASH
EQUIVALENTS THE AGGREGATE VALUE OF WHICH DOES NOT EXCEED $7,500,000 AT ANY TIME.

(b)                                 The Administrative Agent shall not give an
Activation Notice with respect to a Controlled Deposit Account or Controlled
Securities Account unless and until either (i) an Event of Default occurs and is
continuing or (ii) Excess Availability is less than $10,000,000 and, in the case
of this clause (ii), the Required Revolving Credit Lenders have directed that
such Activation Notice be given or have consented thereto.  Subject to the
provisions of Section 2.12(c), all proceeds of Accounts and other sales of

88


--------------------------------------------------------------------------------




Inventory received by the Administrative Agent as a result of delivering an
Activation Notice shall be applied to repay the outstanding Revolving Loans and
Swing Loans and to cash collateralize L/C Liability in accordance with Section
2.12(b).

(c)                                  The Administrative Agent shall not have any
responsibility for, or bear any risk of loss of, any investment or income of any
funds in any Cash Collateral Account.  From time to time after funds are
deposited in any Cash Collateral Account, the Administrative Agent may apply
funds then held in such Cash Collateral Account to the payment of Obligations in
accordance with Section 2.12.  No Group Member and no Person claiming on behalf
of or through any Group Member shall have any right to demand payment of any
funds held in any Cash Collateral Account at any time prior to the termination
of all Commitments and the payment in full of all Obligations and, in the case
of L/C Cash Collateral Accounts, the termination of all outstanding Letters of
Credit.


8


NEGATIVE COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders, the L/C Issuers
and the Administrative Agent to each of the following, as long as any Obligation
or any Commitment remains outstanding:

89


--------------------------------------------------------------------------------





8.1                               INDEBTEDNESS.  NO GROUP MEMBER SHALL, DIRECTLY
OR INDIRECTLY, INCUR OR OTHERWISE REMAIN LIABLE WITH RESPECT TO OR RESPONSIBLE
FOR, ANY INDEBTEDNESS EXCEPT FOR THE FOLLOWING:


8.1.1                     THE OBLIGATIONS;


8.1.2                     INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH
ON SCHEDULE 8.1, TOGETHER WITH ANY PERMITTED REFINANCING OF ANY INDEBTEDNESS
PERMITTED HEREUNDER IN RELIANCE UPON THIS CLAUSE (B);


8.1.3                     INDEBTEDNESS CONSISTING OF CAPITALIZED LEASE
OBLIGATIONS (OTHER THAN WITH RESPECT TO A LEASE ENTERED INTO AS PART OF A SALE
AND LEASEBACK TRANSACTION) AND PURCHASE MONEY INDEBTEDNESS, IN EACH CASE
INCURRED BY ANY GROUP MEMBER (OTHER THAN HOLDINGS) TO FINANCE THE ACQUISITION,
REPAIR, IMPROVEMENT OR CONSTRUCTION OF FIXED OR CAPITAL ASSETS OF SUCH GROUP
MEMBER, TOGETHER WITH ANY PERMITTED REFINANCING OF ANY INDEBTEDNESS PERMITTED
HEREUNDER IN RELIANCE UPON THIS CLAUSE (C); PROVIDED, HOWEVER, THAT (I) THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS DOES NOT EXCEED
$35,000,000 AT ANY TIME AND (II) THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES
NOT EXCEED THE LOWER OF THE COST OR FAIR MARKET VALUE OF THE PROPERTY SO
ACQUIRED OR BUILT OR OF SUCH REPAIRS OR IMPROVEMENTS FINANCED, WHETHER DIRECTLY
OR THROUGH A PERMITTED REFINANCING, WITH SUCH INDEBTEDNESS (EACH MEASURED AT THE
TIME SUCH ACQUISITION, REPAIR, IMPROVEMENT OR CONSTRUCTION IS MADE);


8.1.4                     CAPITALIZED LEASE OBLIGATIONS ARISING UNDER SALE AND
LEASEBACK TRANSACTIONS PERMITTED HEREUNDER IN RELIANCE UPON SECTION 8.4(B)(II);


8.1.5                     INTERCOMPANY LOANS OWING TO ANY GROUP MEMBER AND
CONSTITUTING PERMITTED INVESTMENTS OF SUCH GROUP MEMBER;


8.1.6                     (I) OBLIGATIONS UNDER HEDGING AGREEMENTS AND SECURED
HEDGING DOCUMENTS ENTERED INTO FOR THE SOLE PURPOSE OF HEDGING IN THE NORMAL
COURSE OF BUSINESS AND CONSISTENT WITH INDUSTRY PRACTICES;


8.1.7                     GUARANTY OBLIGATIONS OF ANY GROUP MEMBER WITH RESPECT
TO INDEBTEDNESS OF ANY GROUP MEMBER OTHER THAN HOLDINGS (OTHER THAN INDEBTEDNESS
PERMITTED HEREUNDER IN RELIANCE UPON CLAUSE (B) OR (C) ABOVE, FOR WHICH GUARANTY
OBLIGATIONS MAY BE PERMITTED TO THE EXTENT SET FORTH IN SUCH CLAUSES);


8.1.8                     INDEBTEDNESS OF BEACON CANADA PURSUANT TO THE CANADIAN
FACILITY LOAN DOCUMENTS;


8.1.9                     ANY UNSECURED INDEBTEDNESS OF ANY GROUP MEMBER;
PROVIDED, HOWEVER, THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH
UNSECURED INDEBTEDNESS SHALL NOT EXCEED $5,000,000 AT ANY TIME;


8.1.10              UNSECURED INDEBTEDNESS NOT TO EXCEED $15,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING WHICH IS SUBORDINATED TO THE OBLIGATIONS IN A
MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS;


8.1.11              UNSECURED INDEBTEDNESS OF HOLDINGS NOT TO EXCEED $25,000,000
IN THE AGGREGATE AT ANY TIME OUTSTANDING INCURRED IN CONNECTION WITH ANY
PERMITTED ACQUISITION; PROVIDED, HOWEVER, THAT ANY SUCH INDEBTEDNESS SHALL (I)
HAVE A MATURITY DATE NO EARLIER THAN NINETY

90


--------------------------------------------------------------------------------





(90) DAYS AFTER THE SCHEDULED MATURITY DATE, (II) SHALL BE FULLY SUBORDINATED TO
THE OBLIGATIONS IN A MANNER REASONABLY SATISFACTORY TO AGENT AND (III) BE
OTHERWISE ISSUED PURSUANT TO TERMS AND CONDITIONS REASONABLY SATISFACTORY TO
AGENT; AND


8.1.12              EARN-OUT AND SIMILAR PAYMENT OBLIGATIONS OF THE LOAN PARTIES
ARISING IN CONNECTION WITH A PERMITTED ACQUISITION AND NOT OTHERWISE PERMITTED
HEREUNDER, TO THE EXTENT APPROVED BY THE ADMINISTRATIVE AGENT.


8.2                               LIENS.  NO GROUP MEMBER SHALL INCUR, MAINTAIN
OR OTHERWISE SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO ANY OF ITS
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ASSIGN ANY RIGHT TO
RECEIVE INCOME OR PROFITS, EXCEPT FOR THE FOLLOWING:


8.2.1                     LIENS CREATED PURSUANT TO ANY LOAN DOCUMENT;


8.2.2                     CUSTOMARY PERMITTED LIENS OF GROUP MEMBERS;


8.2.3                     LIENS EXISTING ON THE DATE HEREOF AND SET FORTH ON
SCHEDULE 8.2;


8.2.4                     LIENS ON THE PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES SECURING INDEBTEDNESS PERMITTED HEREUNDER IN RELIANCE UPON
SECTION 8.1(C); PROVIDED, HOWEVER, THAT (I) SUCH LIENS EXIST PRIOR TO THE
ACQUISITION OF, OR ATTACH SUBSTANTIALLY SIMULTANEOUSLY WITH, OR WITHIN 90 DAYS
AFTER, THE ACQUISITION, REPAIR, IMPROVEMENT OR CONSTRUCTION OF, SUCH PROPERTY
FINANCED, WHETHER DIRECTLY OR THROUGH A PERMITTED REFINANCING, BY SUCH
INDEBTEDNESS AND (II) SUCH LIENS DO NOT EXTEND TO ANY PROPERTY OF ANY GROUP
MEMBER OTHER THAN THE PROPERTY (AND PROCEEDS THEREOF) ACQUIRED OR BUILT, OR THE
IMPROVEMENTS OR REPAIRS, FINANCED, WHETHER DIRECTLY OR THROUGH A PERMITTED
REFINANCING, BY SUCH INDEBTEDNESS;


8.2.5                     LIENS ON THE PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES SECURING THE PERMITTED REFINANCING OF ANY INDEBTEDNESS SECURED BY
ANY LIEN ON SUCH PROPERTY PERMITTED HEREUNDER IN RELIANCE UPON CLAUSE (C) OR (D)
ABOVE OR THIS CLAUSE (E) WITHOUT ANY CHANGE IN THE PROPERTY SUBJECT TO SUCH
LIENS;


8.2.6                     LIENS CREATED PURSUANT TO THE CANADIAN FACILITY LOAN
DOCUMENTS; AND


8.2.7                     LIENS ON ANY PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES SECURING ANY OF THEIR INDEBTEDNESS OR THEIR OTHER LIABILITIES;
PROVIDED, HOWEVER, THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH
INDEBTEDNESS AND OTHER LIABILITIES SHALL NOT EXCEED $1,000,000 AT ANY TIME.


8.3                               INVESTMENTS.  NO GROUP MEMBER SHALL MAKE OR
MAINTAIN, DIRECTLY OR INDIRECTLY, ANY INVESTMENT EXCEPT FOR THE FOLLOWING:


8.3.1                     INVESTMENTS EXISTING ON THE DATE HEREOF AND SET FORTH
ON SCHEDULE 8.3;


8.3.2                     INVESTMENTS IN CASH AND CASH EQUIVALENTS AND, IN THE
CASE OF BEACON CANADA, “CASH EQUIVALENTS” (AS DEFINED IN THE CANADIAN FACILITY
CREDIT AGREEMENT);


8.3.3                     (I) ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, (II) EXTENSIONS OF
TRADE CREDIT (OTHER THAN TO AFFILIATES OF THE BORROWER) ARISING OR ACQUIRED IN
THE ORDINARY COURSE OF BUSINESS AND (III) INVESTMENTS RECEIVED IN

91


--------------------------------------------------------------------------------





SETTLEMENTS IN THE ORDINARY COURSE OF BUSINESS OF SUCH EXTENSIONS OF TRADE
CREDIT;


8.3.4                     INVESTMENTS MADE AS PART OF A PERMITTED ACQUISITION;


8.3.5                     INVESTMENTS BY (I) HOLDINGS IN THE BORROWER, (II) ANY
LOAN PARTY (OTHER THAN HOLDINGS) IN ANY OTHER LOAN PARTY (OTHER THAN HOLDINGS),
(III) ANY GROUP MEMBER THAT IS NOT A LOAN PARTY IN ANY GROUP MEMBER (OTHER THAN
HOLDINGS) OR IN ANY JOINT VENTURE OR (IV) ANY LOAN PARTY (OTHER THAN HOLDINGS)
IN ANY GROUP MEMBER THAT IS NOT A LOAN PARTY OR IN ANY JOINT VENTURE; PROVIDED,
HOWEVER, THAT THE AGGREGATE OUTSTANDING AMOUNT OF ALL INVESTMENTS PERMITTED
PURSUANT TO THIS CLAUSE (IV) SHALL NOT EXCEED $1,000,000 AT ANY TIME; AND
PROVIDED, FURTHER, THAT ANY INVESTMENT CONSISTING OF LOANS OR ADVANCES TO ANY
LOAN PARTY PURSUANT TO CLAUSE (III) ABOVE SHALL BE SUBORDINATED IN FULL TO THE
PAYMENT OF THE OBLIGATIONS OF SUCH LOAN PARTY ON TERMS AND CONDITIONS
SATISFACTORY TO THE ADMINISTRATIVE AGENT;


8.3.6                     (I) LOANS OR ADVANCES TO EMPLOYEES OF ANY GROUP MEMBER
TO FINANCE TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES AND OTHER ORDINARY
BUSINESS PURPOSES IN THE ORDINARY COURSE OF BUSINESS AS PRESENTLY CONDUCTED;
PROVIDED, HOWEVER, THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS
AND ADVANCES PERMITTED PURSUANT TO THIS CLAUSE (F) SHALL NOT EXCEED $1,000,000
AT ANY TIME AND (II) PROMISSORY NOTES OF EMPLOYEES ISSUED TO HOLDINGS IN
CONSIDERATION FOR SHARES OF STOCK ISSUED BY HOLDINGS TO SUCH EMPLOYEES IN AN
AGGREGATE OUTSTANDING AMOUNT NOT EXCEEDING $1,000,000 AT ANY TIME; AND


8.3.7                     ANY INVESTMENT BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES; PROVIDED, HOWEVER, THAT THE AGGREGATE OUTSTANDING AMOUNT OF ALL
SUCH INVESTMENTS SHALL NOT EXCEED $5,000,000 AT ANY TIME.


8.4                               ASSET SALES.  NO GROUP MEMBER SHALL SELL ANY
OF ITS PROPERTY (OTHER THAN CASH) OR ISSUE SHARES OF ITS OWN STOCK, EXCEPT FOR
THE FOLLOWING:


8.4.1                     IN EACH CASE TO THE EXTENT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS AND MADE TO A PERSON THAT IS NOT AN AFFILIATE OF THE
BORROWER, (I) SALES OF CASH EQUIVALENTS, INVENTORY OR PROPERTY THAT HAS BECOME
OBSOLETE OR WORN OUT AND (II) NON-EXCLUSIVE LICENSES OF INTELLECTUAL PROPERTY;


8.4.2                     (I) A TRUE LEASE OR SUBLEASE OF REAL PROPERTY NOT
CONSTITUTING INDEBTEDNESS AND NOT ENTERED INTO AS PART OF A SALE AND LEASEBACK
TRANSACTION AND (II) A SALE OF PROPERTY PURSUANT TO A SALE AND LEASEBACK
TRANSACTION; PROVIDED, HOWEVER, THAT THE AGGREGATE FAIR MARKET VALUE (MEASURED
AT THE TIME OF THE APPLICABLE SALE) OF ALL PROPERTY COVERED BY ANY OUTSTANDING
SALE AND LEASEBACK TRANSACTION AT ANY TIME SHALL NOT EXCEED $5,000,000;


8.4.3                     (I) ANY SALE OF ANY PROPERTY (OTHER THAN THEIR OWN
STOCK OR STOCK EQUIVALENTS) BY ANY GROUP MEMBER (OTHER THAN HOLDINGS) TO ANY
OTHER GROUP MEMBER (OTHER THAN HOLDINGS) TO THE EXTENT ANY RESULTING INVESTMENT
CONSTITUTES A PERMITTED INVESTMENT, (II) ANY RESTRICTED PAYMENT BY ANY GROUP
MEMBER (OTHER THAN HOLDINGS) PERMITTED PURSUANT TO SECTION 8.5 AND (III) ANY
DISTRIBUTION BY HOLDINGS OF THE PROCEEDS OF RESTRICTED PAYMENTS FROM ANY OTHER
GROUP MEMBER TO THE EXTENT PERMITTED IN SECTION 8.5;


8.4.4                     (I) ANY SALE OR ISSUANCE BY HOLDINGS OF ITS OWN STOCK,
(II) ANY SALE OR ISSUANCE BY THE BORROWER OF ITS OWN STOCK TO HOLDINGS, (III)
ANY SALE OR ISSUANCE BY ANY SUBSIDIARY OF THE BORROWER OF ITS OWN STOCK TO ANY
GROUP MEMBER (OTHER THAN HOLDINGS), PROVIDED, HOWEVER,

92


--------------------------------------------------------------------------------





THAT THE PROPORTION OF SUCH STOCK AND OF EACH CLASS OF SUCH STOCK (BOTH ON AN
OUTSTANDING AND FULLY-DILUTED BASIS) HELD BY THE LOAN PARTIES (OTHER THAN
HOLDINGS), TAKEN AS A WHOLE, DOES NOT CHANGE AS A RESULT OF SUCH SALE OR
ISSUANCE AND (IV) TO THE EXTENT NECESSARY TO SATISFY ANY REQUIREMENT OF LAW IN
THE JURISDICTION OF INCORPORATION OF ANY SUBSIDIARY OF THE BORROWER, ANY SALE OR
ISSUANCE BY SUCH SUBSIDIARY OF ITS OWN STOCK CONSTITUTING DIRECTORS’ QUALIFYING
SHARES OR NOMINAL HOLDINGS; AND


8.4.5                     AS LONG AS NO DEFAULT IS CONTINUING OR WOULD RESULT
THEREFROM, ANY SALE OF PROPERTY (OTHER THAN AS PART OF A SALE AND LEASEBACK
TRANSACTION) OF, OR SALE OR ISSUANCE OF ITS OWN STOCK BY, ANY GROUP MEMBER
(OTHER THAN HOLDINGS) FOR FAIR MARKET VALUE PAYABLE IN CASH UPON SUCH SALE;
PROVIDED, HOWEVER, THAT THE AGGREGATE CONSIDERATION RECEIVED DURING ANY FISCAL
YEAR FOR ALL SUCH SALES SHALL NOT EXCEED $5,000,000.


8.5                               RESTRICTED PAYMENTS.  NO GROUP MEMBER (OTHER
THAN HOLDINGS) SHALL DIRECTLY OR INDIRECTLY, DECLARE, ORDER, PAY, MAKE OR SET
APART ANY SUM FOR ANY RESTRICTED PAYMENT EXCEPT FOR THE FOLLOWING (AND HOLDINGS
SHALL NOT USE THE PROCEEDS OF ANY RESTRICTED PAYMENT MADE IN RELIANCE UNDER
CLAUSE (C) BELOW OTHER THAN AS SET FORTH IN SUCH CLAUSE (C)):


8.5.1                     (I) RESTRICTED PAYMENTS (A) BY ANY GROUP MEMBER (OTHER
THAN HOLDINGS) THAT IS A LOAN PARTY TO ANY LOAN PARTY OTHER THAN HOLDINGS AND
(B) BY ANY GROUP MEMBER THAT IS NOT A LOAN PARTY TO ANY GROUP MEMBER OTHER THAN
HOLDINGS AND (II) DIVIDENDS AND DISTRIBUTIONS BY ANY SUBSIDIARY OF THE BORROWER
THAT IS NOT A LOAN PARTY TO ANY HOLDER OF ITS STOCK, TO THE EXTENT MADE TO ALL
SUCH HOLDERS RATABLY ACCORDING TO THEIR OWNERSHIP INTERESTS IN SUCH STOCK;


8.5.2                     DIVIDENDS AND DISTRIBUTIONS DECLARED AND PAID ON THE
COMMON STOCK OF ANY GROUP MEMBER (OTHER THAN HOLDINGS) RATABLY TO THE HOLDERS OF
SUCH COMMON STOCK AND PAYABLE ONLY IN COMMON STOCK OF SUCH GROUP MEMBER; AND


8.5.3                     CASH DIVIDENDS ON THE STOCK OF THE BORROWER TO
HOLDINGS PAID AND DECLARED SOLELY FOR THE PURPOSE OF FUNDING THE FOLLOWING:

(I)                                    PAYMENTS BY HOLDINGS IN RESPECT OF TAXES
OWING BY HOLDINGS IN RESPECT OF THE OTHER GROUP MEMBERS;

(II)                                ORDINARY OPERATING EXPENSES OF HOLDINGS;
PROVIDED, HOWEVER, THAT THE AMOUNT OF SUCH CASH DIVIDENDS PAID IN ANY FISCAL
YEAR SHALL NOT EXCEED $1,000,000 IN THE AGGREGATE; AND

(III)                            THE REDEMPTION, PURCHASE OR OTHER ACQUISITION
OR RETIREMENT FOR VALUE BY HOLDINGS OF ITS COMMON STOCK (OR STOCK EQUIVALENTS
WITH RESPECT TO ITS COMMON STOCK) FROM ANY PRESENT OR FORMER EMPLOYEE, DIRECTOR
OR OFFICER (OR THE ASSIGNS, ESTATE, HEIRS OR CURRENT OR FORMER SPOUSES THEREOF)
OF ANY GROUP MEMBER UPON THE DEATH, DISABILITY OR TERMINATION OF EMPLOYMENT OF
SUCH EMPLOYEE, DIRECTOR OR OFFICER; PROVIDED, HOWEVER, THAT THE AMOUNT OF SUCH
CASH DIVIDENDS PAID IN ANY FISCAL YEAR SHALL NOT EXCEED $1,000,000 IN THE
AGGREGATE OR (B) FROM ANY OTHER PERSON; PROVIDED, HOWEVER, THAT THE AMOUNT OF
SUCH CASH DIVIDENDS PAID IN ANY FISCAL YEAR IN RELIANCE UPON THIS CLAUSE
(B)SHALL NOT EXCEED $1,000,000 IN THE AGGREGATE;

93


--------------------------------------------------------------------------------




provided, however, that no action that would otherwise be permitted hereunder in
reliance upon this clause (c) (other than clause (i) or (ii) above) shall be
permitted if (A) a Default is then continuing or would result therefrom or
(B) such action is otherwise prohibited under any Loan Document or under the
terms of any Indebtedness (other than the Obligations) of any Group Member.


SECTION 1.2                                      PREPAYMENT OF INDEBTEDNESS.  NO
GROUP MEMBER SHALL (X) PREPAY, REDEEM, PURCHASE, DEFEASE OR OTHERWISE SATISFY
PRIOR TO THE SCHEDULED MATURITY THEREOF ANY INDEBTEDNESS, (Y) SET APART ANY
PROPERTY FOR SUCH PURPOSE, WHETHER DIRECTLY OR INDIRECTLY AND WHETHER TO A
SINKING FUND, A SIMILAR FUND OR OTHERWISE, OR (Z) MAKE ANY PAYMENT IN VIOLATION
OF ANY SUBORDINATION TERMS OF ANY INDEBTEDNESS; PROVIDED, HOWEVER, THAT EACH
GROUP MEMBER MAY, TO THE EXTENT OTHERWISE PERMITTED BY THE LOAN DOCUMENTS, DO
EACH OF THE FOLLOWING:


8.5.4                     PREPAY THE OBLIGATIONS AND THE CANADIAN FACILITY
REVOLVING LOANS;


8.5.5                     PREPAY, REDEEM, PURCHASE, DEFEASE OR OTHERWISE SATISFY
PRIOR TO THE SCHEDULED MATURITY THEREOF (OR SET APART ANY PROPERTY FOR SUCH
PURPOSE) (A) IN THE CASE OF ANY GROUP MEMBER THAT IS NOT A LOAN PARTY, ANY
INDEBTEDNESS OWING BY SUCH GROUP MEMBER TO ANY OTHER GROUP MEMBER (OTHER THAN
HOLDINGS) AND (B) OTHERWISE, ANY INDEBTEDNESS OWING TO ANY LOAN PARTY (OTHER
THAN HOLDINGS); AND


8.5.6                     MAKE REGULARLY SCHEDULED OR OTHERWISE REQUIRED
REPAYMENTS OR REDEMPTIONS OF INDEBTEDNESS (OTHER THAN INDEBTEDNESS OWING TO ANY
AFFILIATE OF THE BORROWER) BUT ONLY, IN THE CASE OF SUBORDINATED DEBT, TO THE
EXTENT PERMITTED BY THE SUBORDINATION PROVISIONS THEREOF.


SECTION 1.3                                      FUNDAMENTAL CHANGES.  NO GROUP
MEMBER SHALL (A) MERGE, CONSOLIDATE OR AMALGAMATE WITH ANY PERSON, (B) ACQUIRE
ALL OR SUBSTANTIALLY ALL OF THE STOCK OR STOCK EQUIVALENTS OF ANY PERSON OR (C)
ACQUIRE ANY BRAND OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON OR ALL
OR SUBSTANTIALLY ALL OF THE ASSETS CONSTITUTING ANY LINE OF BUSINESS, DIVISION,
BRANCH, OPERATING DIVISION OR OTHER UNIT OPERATION OF ANY PERSON, IN EACH CASE
EXCEPT FOR THE FOLLOWING:  (X) TO CONSUMMATE ANY PERMITTED ACQUISITION, (Y) THE
MERGER, CONSOLIDATION OR AMALGAMATION OF ANY SUBSIDIARY OF THE BORROWER INTO ANY
LOAN PARTY AND (Z) THE MERGER, CONSOLIDATION OR AMALGAMATION OF ANY GROUP MEMBER
(OTHER THAN HOLDINGS) FOR THE SOLE PURPOSE, AND WITH THE SOLE MATERIAL EFFECT,
OF CHANGING ITS STATE OF ORGANIZATION WITHIN THE UNITED STATES; PROVIDED,
HOWEVER, THAT (A) IN THE CASE OF ANY MERGER, CONSOLIDATION OR AMALGAMATION
INVOLVING THE BORROWER, THE BORROWER SHALL BE THE SURVIVING PERSON AND (B) IN
THE CASE OF ANY MERGER, CONSOLIDATION OR AMALGAMATION INVOLVING ANY OTHER LOAN
PARTY, A LOAN PARTY SHALL BE THE SURVIVING CORPORATION AND ALL ACTIONS REQUIRED
TO MAINTAIN THE PERFECTION OF THE LIEN OF THE ADMINISTRATIVE AGENT ON THE STOCK
OR PROPERTY OF SUCH LOAN PARTY SHALL HAVE BEEN MADE.


SECTION 1.4                                      CHANGE IN NATURE OF BUSINESS. 
(A) NO GROUP MEMBER (OTHER THAN HOLDINGS) SHALL CARRY ON ANY BUSINESS,
OPERATIONS OR ACTIVITIES (WHETHER DIRECTLY,

94


--------------------------------------------------------------------------------





THROUGH A JOINT VENTURE, IN CONNECTION WITH A PERMITTED ACQUISITION OR
OTHERWISE) SUBSTANTIALLY DIFFERENT FROM THOSE CARRIED ON BY THE BORROWER AND ITS
SUBSIDIARIES AT THE DATE HEREOF AND BUSINESS, OPERATIONS AND ACTIVITIES
REASONABLY RELATED THERETO.

(b)                                 Holdings shall not engage in any business,
operations or activity, or hold any property, other than (i) holding Stock and
Stock Equivalents of the Borrower, (ii) issuing, selling and redeeming its own
Stock, (ii) paying taxes, (iii) holding directors’ and shareholders’ meetings,
preparing corporate and similar records and other activities required to
maintain its separate corporate or other legal structure, (iv) preparing reports
to, and preparing and making notices to and filings with, Governmental
Authorities and to its holders of Stock and Stock Equivalents, (v) receiving,
and holding proceeds of, Restricted Payments from the Borrower and its
Subsidiaries and distributing the proceeds thereof to the extent permitted in
Section 8.5 and (vi) as necessary to consummate any Permitted Acquisition.

95


--------------------------------------------------------------------------------





SECTION 1.5                                      TRANSACTIONS WITH AFFILIATES. 
NO GROUP MEMBER SHALL, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN, ENTER
INTO ANY OTHER TRANSACTION DIRECTLY OR INDIRECTLY WITH, OR FOR THE BENEFIT OF,
ANY AFFILIATE OF THE BORROWER THAT IS NOT A LOAN PARTY (INCLUDING GUARANTY
OBLIGATIONS WITH RESPECT TO ANY OBLIGATION OF ANY SUCH AFFILIATE), EXCEPT FOR
(A) TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS ON A BASIS NO LESS FAVORABLE
TO SUCH GROUP MEMBER AS WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH A PERSON NOT AN AFFILIATE OF THE BORROWER, (B) RESTRICTED
PAYMENTS, THE PROCEEDS OF WHICH, IF RECEIVED BY HOLDINGS, ARE USED AS REQUIRED
BY SECTION 8.5 AND (C) SALARIES AND OTHER DIRECTOR OR EMPLOYEE COMPENSATION TO
OFFICERS AND DIRECTORS OF ANY GROUP MEMBER IN THE ORDINARY COURSE OF BUSINESS.


SECTION 1.6                                      THIRD-PARTY RESTRICTIONS ON
INDEBTEDNESS, LIENS, INVESTMENTS OR RESTRICTED PAYMENTS.  NO GROUP MEMBER SHALL
INCUR OR OTHERWISE SUFFER TO EXIST OR BECOME EFFECTIVE OR REMAIN LIABLE ON OR
RESPONSIBLE FOR ANY CONTRACTUAL OBLIGATION LIMITING THE ABILITY OF (A) ANY
SUBSIDIARY OF THE BORROWER TO MAKE RESTRICTED PAYMENTS TO, OR INVESTMENTS IN, OR
REPAY INDEBTEDNESS OR OTHERWISE SELL PROPERTY TO, ANY GROUP MEMBER (OTHER THAN
HOLDINGS) OR (B) ANY GROUP MEMBER TO INCUR OR SUFFER TO EXIST ANY LIEN UPON ANY
PROPERTY OF ANY GROUP MEMBER, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, SECURING
ANY OF ITS OBLIGATIONS (INCLUDING ANY “EQUAL AND RATABLE” CLAUSE AND ANY SIMILAR
CONTRACTUAL OBLIGATION REQUIRING, WHEN A LIEN IS GRANTED ON ANY PROPERTY,
ANOTHER LIEN TO BE GRANTED ON SUCH PROPERTY OR ANY OTHER PROPERTY), EXCEPT, FOR
EACH OF CLAUSES (A) AND (B) ABOVE, (X) PURSUANT TO THE LOAN DOCUMENTS AND (Y)
LIMITATIONS ON LIENS (OTHER THAN THOSE SECURING ANY OBLIGATION) ON ANY PROPERTY
WHOSE ACQUISITION, REPAIR, IMPROVEMENT OR CONSTRUCTION IS FINANCED BY PURCHASE
MONEY INDEBTEDNESS, CAPITALIZED LEASE OBLIGATIONS OR PERMITTED REFINANCINGS
PERMITTED HEREUNDER IN RELIANCE UPON SECTION 8.1(B) OR (C) SET FORTH IN THE
CONTRACTUAL OBLIGATIONS GOVERNING SUCH INDEBTEDNESS, CAPITALIZED LEASE
OBLIGATIONS OR PERMITTED REFINANCING OR GUARANTY OBLIGATIONS WITH RESPECT
THERETO.


SECTION 1.7                                      MODIFICATION OF CERTAIN
DOCUMENTS.  NO GROUP MEMBER SHALL DO ANY OF THE FOLLOWING:


8.5.7                     WAIVE OR OTHERWISE MODIFY ANY CONSTITUENT DOCUMENT OF,
OR OTHERWISE CHANGE THE CAPITAL STRUCTURE OF, ANY GROUP MEMBER (INCLUDING THE
TERMS OF ANY OF THEIR OUTSTANDING STOCK OR STOCK EQUIVALENTS), IN EACH CASE
EXCEPT FOR THOSE MODIFICATIONS AND WAIVERS THAT (X) DO NOT ELECT, OR PERMIT THE
ELECTION, TO TREAT THE STOCK OR STOCK EQUIVALENTS OF ANY LIMITED LIABILITY
COMPANY (OR SIMILAR ENTITY) AS CERTIFICATED AND (Y) DO NOT MATERIALLY AFFECT THE
INTERESTS OF ANY SECURED PARTY UNDER THE LOAN DOCUMENTS OR IN THE COLLATERAL;


8.5.8                     WAIVE OR OTHERWISE MODIFY ANY TERM OF ANY SUBORDINATED
DEBT IF THE EFFECT THEREOF ON SUCH SUBORDINATED DEBT IS TO (I) INCREASE THE
INTEREST RATE, (II) CHANGE THE DUE DATES FOR PRINCIPAL OR INTEREST, OTHER THAN
TO EXTEND SUCH DATES, (III) MODIFY ANY DEFAULT OR EVENT OF DEFAULT, OTHER THAN
TO DELETE IT OR MAKE IT LESS RESTRICTIVE, (IV) ADD ANY COVENANT WITH RESPECT
THERETO, (V) MODIFY ANY SUBORDINATION PROVISION, (VI) MODIFY ANY REDEMPTION OR
PREPAYMENT

96


--------------------------------------------------------------------------------





PROVISION, OTHER THAN TO EXTEND THE DATES THEREFOR OR TO REDUCE THE PREMIUMS
PAYABLE IN CONNECTION THEREWITH OR (VII) MATERIALLY INCREASE ANY OBLIGATION OF
ANY GROUP MEMBER OR CONFER ADDITIONAL MATERIAL RIGHTS TO THE HOLDER OF SUCH
SUBORDINATED DEBT IN A MANNER ADVERSE TO ANY GROUP MEMBER OR ANY SECURED PARTY.


SECTION 1.8                                      ACCOUNTING CHANGES; FISCAL
YEAR.  NO GROUP MEMBER SHALL CHANGE ITS (A) ACCOUNTING TREATMENT OR REPORTING
PRACTICES, EXCEPT AS REQUIRED BY GAAP OR ANY REQUIREMENT OF LAW, OR (B) ITS
FISCAL YEAR OR ITS METHOD FOR DETERMINING FISCAL QUARTERS OR FISCAL MONTHS.


SECTION 1.9                                      MARGIN REGULATIONS.  NO GROUP
MEMBER SHALL USE ALL OR ANY PORTION OF THE PROCEEDS OF ANY CREDIT EXTENDED
HEREUNDER TO PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U
OF THE FEDERAL RESERVE BOARD) IN CONTRAVENTION OF REGULATION U OF THE FEDERAL
RESERVE BOARD.


SECTION 1.10                                COMPLIANCE WITH ERISA.  NO ERISA
AFFILIATE SHALL CAUSE OR SUFFER TO EXIST (A) ANY EVENT THAT COULD RESULT IN THE
IMPOSITION OF A LIEN WITH RESPECT TO ANY TITLE IV PLAN OR MULTIEMPLOYER PLAN OR
(B) ANY OTHER ERISA EVENT, THAT WOULD, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.  NO GROUP MEMBER SHALL CAUSE OR SUFFER TO EXIST ANY EVENT THAT COULD
RESULT IN THE IMPOSITION OF A LIEN WITH RESPECT TO ANY BENEFIT PLAN.


SECTION 1.11                                HAZARDOUS MATERIALS.  NO GROUP
MEMBER SHALL CAUSE ANY RELEASE OF ANY HAZARDOUS MATERIAL AT, TO OR FROM ANY REAL
PROPERTY OWNED, LEASED, SUBLEASED OR OTHERWISE OPERATED OR OCCUPIED BY ANY GROUP
MEMBER THAT WOULD VIOLATE ANY ENVIRONMENTAL LAW, FORM THE BASIS FOR ANY
ENVIRONMENTAL LIABILITIES OR OTHERWISE ADVERSELY AFFECT THE VALUE OR
MARKETABILITY OF ANY REAL PROPERTY (WHETHER OR NOT OWNED BY ANY GROUP MEMBER),
OTHER THAN SUCH VIOLATIONS, ENVIRONMENTAL LIABILITIES AND EFFECTS THAT WOULD
NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


SECTION 1.12                                INACTIVE SUBSIDIARY.  BEACON SALES
COMPANY, INCORPORATED SHALL NOT (A) ACQUIRE ANY ASSETS, (B) INCUR ANY
LIABILITIES OTHER THAN FOR DE MINIMUS FRANCHISE TAXES, MAINTENANCE FEES AND
OTHER DE MINIMUS EXPENSES OR (C) ENGAGE IN ANY BUSINESS ACTIVITIES. 
NOTWITHSTANDING THE FOREGOING, BEACON SALES COMPANY, INCORPORATED MAY BE MERGED,
CONSOLIDATED OR AMALGAMATED INTO ANY LOAN PARTY IN ACCORDANCE WITH SECTION 8.7.


ARTICLE II


EVENTS OF DEFAULT


SECTION 2.1                                      DEFINITION.  EACH OF THE
FOLLOWING SHALL BE AN EVENT OF DEFAULT:

97


--------------------------------------------------------------------------------





(A)                                  THE BORROWER SHALL FAIL TO PAY (I) ANY
PRINCIPAL OF ANY LOAN OR ANY L/C REIMBURSEMENT OBLIGATION WHEN THE SAME BECOMES
DUE AND PAYABLE OR (II) ANY INTEREST ON ANY LOAN, ANY FEE UNDER ANY LOAN
DOCUMENT OR ANY OTHER OBLIGATION (OTHER THAN THOSE SET FORTH IN CLAUSE (I)
ABOVE) AND, IN THE CASE OF THIS CLAUSE (II), SUCH NON-PAYMENT CONTINUES FOR A
PERIOD OF 5 BUSINESS DAYS AFTER THE DUE DATE THEREFOR; OR


(B)                                 ANY REPRESENTATION, WARRANTY OR
CERTIFICATION MADE OR DEEMED MADE BY OR ON BEHALF OF ANY LOAN PARTY IN ANY LOAN
DOCUMENT OR BY OR ON BEHALF OF ANY LOAN PARTY (OR ANY RESPONSIBLE OFFICER
THEREOF) IN CONNECTION WITH ANY LOAN DOCUMENT (INCLUDING IN ANY DOCUMENT
DELIVERED IN CONNECTION WITH ANY LOAN DOCUMENT) SHALL PROVE TO HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


(C)                                  ANY LOAN PARTY SHALL FAIL TO COMPLY WITH
(I) ANY PROVISION OF ARTICLE V (FINANCIAL COVENANTS) (PROVIDED, THAT SUCH
FAILURE SHALL ONLY CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT UPON THE DELIVERY
OF WRITTEN NOTICE BY THE REQUIRED TERM B LOAN LENDERS TO THE ADMINISTRATIVE
AGENT DESIGNATING SUCH FAILURE AS AN EVENT OF DEFAULT), SECTION 6.1 (FINANCIAL
STATEMENTS), 6.2(A)(I) (OTHER EVENTS), 7.1 (MAINTENANCE OF CORPORATE EXISTENCE),
7.9 (APPLICATION OF LOAN PROCEEDS) OR ARTICLE VIII (NEGATIVE COVENANTS) OR (II)
ANY OTHER PROVISION OF ANY LOAN DOCUMENT IF, IN THE CASE OF THIS CLAUSE (II),
SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER THE EARLIER OF (A) THE
DATE ON WHICH A RESPONSIBLE OFFICER OF THE BORROWER BECOMES AWARE OF SUCH
FAILURE AND (B) THE DATE ON WHICH NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE
BORROWER BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR


(D)                                 (I) ANY GROUP MEMBER SHALL FAIL TO MAKE ANY
PAYMENT WHEN DUE (WHETHER DUE BECAUSE OF SCHEDULED MATURITY, REQUIRED PREPAYMENT
PROVISIONS, ACCELERATION, DEMAND OR OTHERWISE) ON ANY INDEBTEDNESS OF ANY GROUP
MEMBER (OTHER THAN THE OBLIGATIONS OR ANY HEDGING AGREEMENT) AND, IN EACH CASE,
SUCH FAILURE RELATES TO INDEBTEDNESS HAVING A PRINCIPAL AMOUNT OF $5,000,000 OR
MORE, (II) ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST UNDER ANY
CONTRACTUAL OBLIGATION RELATING TO ANY SUCH INDEBTEDNESS, IF THE EFFECT OF SUCH
EVENT OR CONDITION IS TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE
MATURITY OF SUCH INDEBTEDNESS OR (III) ANY SUCH INDEBTEDNESS SHALL BECOME OR BE
DECLARED TO BE DUE AND PAYABLE, OR BE REQUIRED TO BE PREPAID, REDEEMED, DEFEASED
OR REPURCHASED (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT), PRIOR
TO THE STATED MATURITY THEREOF; OR


(E)                                  (I) ANY GROUP MEMBER SHALL GENERALLY NOT
PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, SHALL ADMIT IN WRITING ITS INABILITY TO
PAY ITS DEBTS GENERALLY OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, (II) ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY GROUP
MEMBER SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT OR SEEKING LIQUIDATION,
WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF,
COMPOSITION OF IT OR ITS DEBTS OR ANY SIMILAR ORDER, IN EACH CASE UNDER ANY
REQUIREMENT OF LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR
RELIEF OF DEBTORS OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT
OF A CUSTODIAN, RECEIVER, TRUSTEE, CONSERVATOR, LIQUIDATING AGENT, LIQUIDATOR,
OTHER SIMILAR OFFICIAL OR OTHER OFFICIAL WITH SIMILAR POWERS, IN EACH CASE FOR
IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE CASE OF ANY SUCH
PROCEEDINGS INSTITUTED AGAINST (BUT NOT BY OR WITH THE CONSENT OF) ANY GROUP
MEMBER, EITHER SUCH PROCEEDINGS SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A
PERIOD OF 60 DAYS OR MORE OR ANY ACTION SOUGHT IN SUCH PROCEEDINGS SHALL OCCUR
OR (III) ANY GROUP MEMBER SHALL TAKE ANY CORPORATE OR SIMILAR ACTION OR ANY
OTHER ACTION TO AUTHORIZE ANY ACTION DESCRIBED IN CLAUSE (I) OR (II) ABOVE; OR

98


--------------------------------------------------------------------------------



(F)            ONE OR MORE JUDGMENTS, ORDERS OR DECREES (OR OTHER SIMILAR
PROCESS) SHALL BE RENDERED AGAINST ANY GROUP MEMBER (I)(A) IN THE CASE OF MONEY
JUDGMENTS, ORDERS AND DECREES, INVOLVING AN AGGREGATE AMOUNT (EXCLUDING AMOUNTS
ADEQUATELY COVERED BY INSURANCE PAYABLE TO ANY GROUP MEMBER, TO THE EXTENT THE
RELEVANT INSURER HAS NOT DENIED COVERAGE THEREFOR) IN EXCESS OF $5,000,000 OR
(B) OTHERWISE, THAT WOULD HAVE, IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND
(II)(A) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON
ANY SUCH JUDGMENT, ORDER OR DECREE OR (B) SUCH JUDGMENT, ORDER OR DECREE SHALL
NOT HAVE BEEN VACATED OR DISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS AND
THERE SHALL NOT BE IN EFFECT (BY REASON OF A PENDING APPEAL OR OTHERWISE) ANY
STAY OF ENFORCEMENT THEREOF; OR


(G)           EXCEPT PURSUANT TO A VALID, BINDING AND ENFORCEABLE TERMINATION OR
RELEASE PERMITTED UNDER THE LOAN DOCUMENTS AND EXECUTED BY THE ADMINISTRATIVE
AGENT OR AS OTHERWISE EXPRESSLY PERMITTED UNDER ANY LOAN DOCUMENT, (I) ANY
PROVISION OF ANY LOAN DOCUMENT SHALL, AT ANY TIME AFTER THE DELIVERY OF SUCH
LOAN DOCUMENT, FAIL TO BE VALID AND BINDING ON, OR ENFORCEABLE AGAINST, ANY LOAN
PARTY PARTY THERETO, (II) ANY LOAN DOCUMENT PURPORTING TO GRANT A LIEN TO SECURE
ANY OBLIGATION SHALL, AT ANY TIME AFTER THE DELIVERY OF SUCH LOAN DOCUMENT, FAIL
TO CREATE A VALID AND ENFORCEABLE LIEN ON ANY COLLATERAL PURPORTED TO BE COVERED
THEREBY OR SUCH LIEN SHALL FAIL OR CEASE TO BE A PERFECTED LIEN WITH THE
PRIORITY REQUIRED IN THE RELEVANT LOAN DOCUMENT OR (III) ANY SUBORDINATION
PROVISION SHALL, IN WHOLE OR IN PART, TERMINATE OR OTHERWISE FAIL OR CEASE TO BE
VALID AND BINDING ON, OR ENFORCEABLE AGAINST, ANY HOLDER OF SUBORDINATED DEBT
(OR ANY SUCH HOLDER SHALL SO STATE IN WRITING), OR ANY GROUP MEMBER SHALL STATE
IN WRITING THAT ANY OF THE EVENTS DESCRIBED IN CLAUSE (I), (II) OR (III) ABOVE
SHALL HAVE OCCURRED; OR


(H)           THERE SHALL OCCUR ANY CHANGE OF CONTROL; OR


(I)            THERE SHALL OCCUR ANY “EVENT OF DEFAULT” (AS DEFINED IN THE
CANADIAN FACILITY CREDIT AGREEMENT) UNDER THE CANADIAN FACILITY CREDIT
AGREEMENT.


SECTION 2.2             REMEDIES.  DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND, AT THE REQUEST OF THE REQUIRED
LENDERS, SHALL, IN EACH CASE BY NOTICE TO THE BORROWER AND IN ADDITION TO ANY
OTHER RIGHT OR REMEDY PROVIDED UNDER ANY LOAN DOCUMENT OR BY ANY APPLICABLE
REQUIREMENT OF LAW, DO EACH OF THE FOLLOWING:  (A) DECLARE ALL OR ANY PORTION OF
THE COMMITMENTS TERMINATED, WHEREUPON THE COMMITMENTS SHALL IMMEDIATELY BE
REDUCED BY SUCH PORTION OR, IN THE CASE OF A TERMINATION IN WHOLE, SHALL
TERMINATE TOGETHER WITH ANY OBLIGATION ANY LENDER MAY HAVE HEREUNDER TO MAKE ANY
LOAN AND ANY L/C ISSUER MAY HAVE HEREUNDER TO ISSUE ANY LETTER OF CREDIT OR (B)
DECLARE IMMEDIATELY DUE AND PAYABLE ALL OR PART OF ANY OBLIGATION (INCLUDING ANY
ACCRUED BUT UNPAID INTEREST THEREON), WHEREUPON THE SAME SHALL BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER
NOTICE OR OTHER REQUIREMENTS OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY HOLDINGS AND THE BORROWER (AND, TO THE EXTENT PROVIDED IN ANY OTHER
LOAN DOCUMENT, OTHER LOAN PARTIES); PROVIDED, HOWEVER, THAT, EFFECTIVE
IMMEDIATELY UPON THE OCCURRENCE OF THE EVENTS OF DEFAULT SPECIFIED IN
SECTION 9.1(E)(II), (X) THE COMMITMENTS OF EACH LENDER TO MAKE LOANS AND THE
COMMITMENT OF EACH L/C ISSUER TO ISSUE LETTERS OF CREDIT SHALL EACH
AUTOMATICALLY BE TERMINATED AND (Y) EACH OBLIGATION (INCLUDING IN EACH CASE ANY
ACCRUED ALL ACCRUED BUT UNPAID INTEREST THEREON) SHALL AUTOMATICALLY BECOME AND
BE DUE AND

99


--------------------------------------------------------------------------------





PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER NOTICE OR OTHER
REQUIREMENT OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY HOLDINGS
AND THE BORROWER (AND, TO THE EXTENT PROVIDED IN ANY OTHER LOAN DOCUMENT, ANY
OTHER LOAN PARTY).


SECTION 2.3             ACTIONS IN RESPECT OF LETTERS OF CREDIT.  AT ANY TIME
(I) UPON THE REVOLVING CREDIT TERMINATION DATE, (II) AFTER THE REVOLVING CREDIT
TERMINATION DATE WHEN THE AGGREGATE FUNDS ON DEPOSIT IN L/C CASH COLLATERAL
ACCOUNTS SHALL BE LESS THAN 105% OF THE L/C OBLIGATIONS FOR ALL LETTERS OF
CREDIT AT SUCH TIME AND (III) AS REQUIRED BY SECTION 2.12, THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE REFERRED TO IN SECTION 11.11, FOR DEPOSIT IN A L/C
CASH COLLATERAL ACCOUNT, THE AMOUNT REQUIRED SO THAT, AFTER SUCH PAYMENT, THE
AGGREGATE FUNDS ON DEPOSIT IN THE L/C CASH COLLATERAL ACCOUNTS EQUALS OR EXCEEDS
105% OF THE L/C OBLIGATIONS FOR ALL LETTERS OF CREDIT AT SUCH TIME (NOT TO
EXCEED, IN THE CASE OF CLAUSE (III) ABOVE, THE PAYMENT TO BE APPLIED PURSUANT TO
SECTION 2.12 TO PROVIDE CASH COLLATERAL FOR LETTERS OF CREDIT).


ARTICLE III


The Administrative Agent

 


SECTION 3.1             APPOINTMENT AND DUTIES.  (A) APPOINTMENT OF
ADMINISTRATIVE AGENT.  EACH LENDER AND EACH L/C ISSUER HEREBY APPOINTS GE
CAPITAL (TOGETHER WITH ANY SUCCESSOR ADMINISTRATIVE AGENT PURSUANT TO
SECTION 10.9) AS THE ADMINISTRATIVE AGENT HEREUNDER AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO (I) EXECUTE AND DELIVER THE LOAN DOCUMENTS AND ACCEPT
DELIVERY THEREOF ON ITS BEHALF FROM ANY GROUP MEMBER, (II) TAKE SUCH ACTION ON
ITS BEHALF AND TO EXERCISE ALL RIGHTS, POWERS AND REMEDIES AND PERFORM THE
DUTIES AS ARE EXPRESSLY DELEGATED TO THE ADMINISTRATIVE AGENT UNDER SUCH LOAN
DOCUMENTS AND (III) EXERCISE SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO. 
FOR THE PURPOSES OF HOLDING ANY SECURITY GRANTED BY THE BORROWER OR ANY OTHER
LOAN PARTY PURSUANT TO THE LAWS OF THE PROVINCE OF QUÉBEC TO SECURE PAYMENT OF
ANY DEBENTURE ISSUED BY THE BORROWER OR ANY LOAN PARTY, THE ADMINISTRATIVE AGENT
IS HEREBY APPOINTED TO ACT AS THE PERSON HOLDING THE POWER OF ATTORNEY (FONDÉ DE
POUVOIR) PURSUANT TO ARTICLE 2692 OF THE CIVIL CODE OF QUÉBEC TO ACT ON BEHALF
OF EACH OF THE DEBENTUREHOLDERS, INITIALLY NAMELY GE CAPITAL IN ITS CAPACITY AS
ADMINISTRATIVE AGENT FOR THE SECURED PARTIES.  EACH PERSON WHO IS OR BECOMES A
LENDER AND EACH ASSIGNEE HOLDER OF ANY DEBENTURE ISSUED BY THE BORROWER OR ANY
LOAN PARTY SHALL BE DEEMED TO RATIFY THE POWER OF ATTORNEY (FONDÉ DE POUVOIR)
GRANTED TO THE ADMINISTRATIVE AGENT HEREUNDER BY ITS EXECUTION OF AN ASSIGNMENT.
THE ADMINISTRATIVE AGENT AGREES TO ACT IN SUCH CAPACITY.  EACH PARTY HERETO
AGREES THAT, NOTWITHSTANDING SECTION 32 OF AN ACT RESPECTING THE SPECIAL POWERS
OF LEGAL PERSONS (QUEBEC), THE ADMINISTRATIVE AGENT, AS FONDÉ DE POUVOIR, SHALL
ALSO BE ENTITLED TO ACT AS A DEBENTUREHOLDER AND TO ACQUIRE AND/OR BE THE
PLEDGEE OF ANY DEBENTURES OR OTHER TITLES OF INDEBTEDNESS TO BE ISSUED UNDER ANY
DEED OF HYPOTHEC EXECUTED BY OR ON BEHALF OF THE BORROWER OR ANY OTHER LOAN
PARTY.

100


--------------------------------------------------------------------------------




(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders and L/C Issuers),
and is hereby authorized, to (i) act as the disbursing and collecting agent for
the Lenders and the L/C Issuers with respect to all payments and collections
arising in connection with the Loan Documents (including in any proceeding
described in Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to the
Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Administrative Agent, and each
Lender and L/C Issuer hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

(c)           Limited Duties.  Under the Loan Documents, the Administrative
Agent (i) is acting solely on behalf of the Lenders and the L/C Issuers (except
to the limited extent provided in Section 2.14(b) with respect to the Register
and in Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the

101


--------------------------------------------------------------------------------




roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.


SECTION 3.2             BINDING EFFECT.  EACH LENDER AND EACH L/C ISSUER AGREES
THAT (I) ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
(OR, IF EXPRESSLY REQUIRED HEREBY, A GREATER PROPORTION OF THE LENDERS) IN
ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS, (II) ANY ACTION TAKEN BY
THE ADMINISTRATIVE AGENT IN RELIANCE UPON THE INSTRUCTIONS OF REQUIRED LENDERS
(OR, WHERE SO REQUIRED, SUCH GREATER PROPORTION) AND (III) THE EXERCISE BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, WHERE SO REQUIRED, SUCH
GREATER PROPORTION) OF THE POWERS SET FORTH HEREIN OR THEREIN, TOGETHER WITH
SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO, SHALL BE AUTHORIZED AND
BINDING UPON ALL OF THE SECURED PARTIES.


SECTION 3.3             USE OF DISCRETION.  (A) NO ACTION WITHOUT INSTRUCTIONS. 
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR
TAKE, OR TO OMIT TO TAKE, ANY ACTION, INCLUDING WITH RESPECT TO ENFORCEMENT OR
COLLECTION, EXCEPT ANY ACTION IT IS REQUIRED TO TAKE OR OMIT TO TAKE (I) UNDER
ANY LOAN DOCUMENT OR (II) PURSUANT TO INSTRUCTIONS FROM THE REQUIRED LENDERS
(OR, WHERE EXPRESSLY REQUIRED BY THE TERMS OF THIS AGREEMENT, A GREATER
PROPORTION OF THE LENDERS).

(b)           Right Not to Follow Certain Instructions.  Notwithstanding clause
(a) above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.


SECTION 3.4             DELEGATION OF RIGHTS AND DUTIES.  THE ADMINISTRATIVE
AGENT MAY, UPON ANY TERM OR CONDITION IT SPECIFIES, DELEGATE OR EXERCISE ANY OF
ITS RIGHTS, POWERS AND REMEDIES UNDER, AND DELEGATE OR PERFORM ANY OF ITS DUTIES
OR ANY OTHER ACTION WITH RESPECT TO, ANY LOAN DOCUMENT BY OR THROUGH ANY
TRUSTEE, CO-AGENT, EMPLOYEE, ATTORNEY-IN-FACT AND ANY OTHER PERSON (INCLUDING
ANY SECURED PARTY).  ANY SUCH PERSON SHALL BENEFIT FROM THIS ARTICLE X TO THE
EXTENT PROVIDED BY THE ADMINISTRATIVE AGENT.


SECTION 3.5             RELIANCE AND LIABILITY.  (A) THE ADMINISTRATIVE AGENT
MAY, WITHOUT INCURRING ANY LIABILITY HEREUNDER, (I) TREAT THE PAYEE OF ANY NOTE
AS ITS HOLDER UNTIL SUCH NOTE HAS BEEN ASSIGNED IN ACCORDANCE WITH
SECTION 11.2(E), (II) RELY ON THE REGISTER TO THE EXTENT SET FORTH IN
SECTION 2.14, (III) CONSULT WITH ANY OF ITS RELATED PERSONS AND, WHETHER OR NOT
SELECTED BY IT, ANY OTHER ADVISORS, ACCOUNTANTS AND OTHER EXPERTS (INCLUDING
ADVISORS TO, AND ACCOUNTANTS AND EXPERTS ENGAGED BY, ANY LOAN PARTY) AND (IV)
RELY AND

102


--------------------------------------------------------------------------------





ACT UPON ANY DOCUMENT AND INFORMATION (INCLUDING THOSE TRANSMITTED BY ELECTRONIC
TRANSMISSION) AND ANY TELEPHONE MESSAGE OR CONVERSATION, IN EACH CASE BELIEVED
BY IT TO BE GENUINE AND TRANSMITTED, SIGNED OR OTHERWISE AUTHENTICATED BY THE
APPROPRIATE PARTIES.

(b)           None of the Administrative Agent and its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender, L/C Issuer, Holdings and the
Borrower hereby waive and shall not assert (and each of Holdings and the
Borrower shall cause each other Loan Party to waive and agree not to assert) any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of the Administrative Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, the Administrative Agent:

(I)            SHALL NOT BE RESPONSIBLE OR OTHERWISE INCUR LIABILITY FOR ANY
ACTION OR OMISSION TAKEN IN RELIANCE UPON THE INSTRUCTIONS OF THE REQUIRED
LENDERS OR FOR THE ACTIONS OR OMISSIONS OF ANY OF ITS RELATED PERSONS SELECTED
WITH REASONABLE CARE (OTHER THAN EMPLOYEES, OFFICERS AND DIRECTORS OF THE
ADMINISTRATIVE AGENT, WHEN ACTING ON BEHALF OF THE ADMINISTRATIVE AGENT);

(II)           SHALL NOT BE RESPONSIBLE TO ANY SECURED PARTY FOR THE DUE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, EFFECTIVENESS, GENUINENESS,
SUFFICIENCY OR VALUE OF, OR THE ATTACHMENT, PERFECTION OR PRIORITY OF ANY LIEN
CREATED OR PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT;

(III)          MAKES NO WARRANTY OR REPRESENTATION, AND SHALL NOT BE
RESPONSIBLE, TO ANY SECURED PARTY FOR ANY STATEMENT, DOCUMENT, INFORMATION,
REPRESENTATION OR WARRANTY MADE OR FURNISHED BY OR ON BEHALF OF ANY RELATED
PERSON OR ANY LOAN PARTY IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY TRANSACTION
CONTEMPLATED THEREIN OR ANY OTHER DOCUMENT OR INFORMATION WITH RESPECT TO ANY
LOAN PARTY, WHETHER OR NOT TRANSMITTED OR (EXCEPT FOR DOCUMENTS EXPRESSLY
REQUIRED UNDER ANY LOAN DOCUMENT TO BE TRANSMITTED TO THE LENDERS) OMITTED TO BE
TRANSMITTED BY THE ADMINISTRATIVE AGENT, INCLUDING AS TO COMPLETENESS, ACCURACY,
SCOPE OR ADEQUACY THEREOF, OR FOR THE SCOPE, NATURE OR RESULTS OF ANY DUE
DILIGENCE PERFORMED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE LOAN
DOCUMENTS; AND

(IV)          SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE
PERFORMANCE OR OBSERVANCE OF ANY PROVISION OF ANY LOAN DOCUMENT, WHETHER ANY
CONDITION SET FORTH IN ANY LOAN DOCUMENT IS SATISFIED OR WAIVED, AS TO THE
FINANCIAL CONDITION OF ANY LOAN PARTY OR AS TO THE EXISTENCE OR CONTINUATION OR
POSSIBLE OCCURRENCE OR CONTINUATION OF ANY DEFAULT AND SHALL NOT BE DEEMED TO
HAVE NOTICE OR KNOWLEDGE OF SUCH OCCURRENCE OR CONTINUATION UNLESS IT HAS
RECEIVED A NOTICE FROM THE BORROWER, ANY LENDER OR L/C ISSUER DESCRIBING SUCH
DEFAULT CLEARLY LABELED “NOTICE OF DEFAULT” (IN WHICH CASE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY GIVE NOTICE OF SUCH RECEIPT TO ALL LENDERS);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and the Borrower hereby waives and agrees not to
assert (and each of Holdings and the Borrower shall cause each other Loan Party
to waive and agree not to

103


--------------------------------------------------------------------------------




assert) any right, claim or cause of action it might have against the
Administrative Agent based thereon.

104


--------------------------------------------------------------------------------





SECTION 3.6             ADMINISTRATIVE AGENT INDIVIDUALLY.  THE ADMINISTRATIVE
AGENT AND ITS AFFILIATES MAY MAKE LOANS AND OTHER EXTENSIONS OF CREDIT TO,
ACQUIRE STOCK AND STOCK EQUIVALENTS OF, ENGAGE IN ANY KIND OF BUSINESS WITH, ANY
LOAN PARTY OR AFFILIATE THEREOF AS THOUGH IT WERE NOT ACTING AS ADMINISTRATIVE
AGENT AND MAY RECEIVE SEPARATE FEES AND OTHER PAYMENTS THEREFOR.  WITHOUT
LIMITING THE FOREGOING, THE ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY RECEIVE
FEES, CHARGES AND EXPENSES IN RESPECT OF SECURED HEDGING SUPPORT DOCUMENTS OR
THE ARRANGEMENT OF INTEREST RATE CONTRACTS AND OTHER TRANSACTIONS SUPPORTED BY
SECURED HEDGING SUPPORT DOCUMENTS; PROVIDED, HOWEVER, THAT GE CAPITAL AND ITS
AFFILIATES SHALL LOOK TO THE BENEFICIARY OF A SECURED HEDGING SUPPORT DOCUMENT
FOR PAYMENT OF SUCH FEES, CHARGES AND EXPENSES, AND SUCH BENEFICIARY MAY FACTOR
SUCH FEES, CHARGES AND EXPENSES INTO THE PRICING OF THE INTEREST RATE CONTRACTS
AND OTHER TRANSACTIONS SUPPORTED BY SUCH SECURED HEDGING SUPPORT DOCUMENT.  TO
THE EXTENT THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES MAKES ANY LOAN OR
OTHERWISE BECOMES A LENDER HEREUNDER, IT SHALL HAVE AND MAY EXERCISE THE SAME
RIGHTS AND POWERS HEREUNDER AND SHALL BE SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS ANY OTHER LENDER AND THE TERMS “LENDER”, “REVOLVING CREDIT
LENDER”, “TERM B LOAN LENDER”, “REQUIRED LENDER”, “REQUIRED REVOLVING CREDIT
LENDER” AND “REQUIRED TERM B LOAN LENDER” AND ANY SIMILAR TERMS SHALL, EXCEPT
WHERE OTHERWISE EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, INCLUDE, WITHOUT
LIMITATION, THE ADMINISTRATIVE AGENT OR SUCH AFFILIATE, AS THE CASE MAY BE, IN
ITS INDIVIDUAL CAPACITY AS LENDER, REVOLVING CREDIT LENDER, TERM B LOAN LENDER
OR AS ONE OF THE REQUIRED LENDERS, REQUIRED REVOLVING CREDIT LENDERS OR REQUIRED
TERM B LOAN LENDERS RESPECTIVELY.


SECTION 3.7             LENDER CREDIT DECISION.  EACH LENDER AND EACH L/C ISSUER
ACKNOWLEDGES THAT IT SHALL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER OR ANY OF THEIR RELATED PERSONS
OR UPON ANY DOCUMENT (INCLUDING THE DISCLOSURE DOCUMENTS) SOLELY OR IN PART
BECAUSE SUCH DOCUMENT WAS TRANSMITTED BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PERSONS, CONDUCT ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL
CONDITION AND AFFAIRS OF EACH LOAN PARTY AND MAKE AND CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN CONNECTION WITH ENTERING INTO, AND TAKING OR NOT TAKING ANY
ACTION UNDER, ANY LOAN DOCUMENT OR WITH RESPECT TO ANY TRANSACTION CONTEMPLATED
IN ANY LOAN DOCUMENT, IN EACH CASE BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE.  EXCEPT FOR DOCUMENTS EXPRESSLY REQUIRED BY ANY LOAN
DOCUMENT TO BE TRANSMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS OR L/C
ISSUERS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO
PROVIDE ANY LENDER OR L/C ISSUER WITH ANY CREDIT OR OTHER INFORMATION CONCERNING
THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION OR
CREDITWORTHINESS OF ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY THAT MAY
COME IN TO THE POSSESSION OF THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PERSONS.


SECTION 3.8             EXPENSES; INDEMNITIES.  (A) EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT AND EACH OF ITS RELATED PERSONS (TO THE
EXTENT NOT REIMBURSED BY ANY LOAN PARTY) PROMPTLY UPON DEMAND FOR SUCH LENDER’S
PRO RATA SHARE WITH RESPECT TO THE FACILITIES OF ANY REASONABLE COSTS AND
EXPENSES (INCLUDING FEES, CHARGES AND

105


--------------------------------------------------------------------------------





DISBURSEMENTS OF FINANCIAL, LEGAL AND OTHER ADVISORS AND OTHER TAXES PAID IN THE
NAME OF, OR ON BEHALF OF, ANY LOAN PARTY) THAT MAY BE INCURRED BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS IN CONNECTION WITH THE
PREPARATION, SYNDICATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION,
CONSENT, WAIVER OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, THROUGH ANY
WORK-OUT, BANKRUPTCY, RESTRUCTURING OR OTHER LEGAL OR OTHER PROCEEDING OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF ITS RIGHTS OR RESPONSIBILITIES
UNDER, ANY LOAN DOCUMENT.

(b)           Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Loan
Party), from and against such Lender’s aggregate Pro Rata Share with respect to
the Facilities of the Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender) that may be imposed on, incurred by or
asserted against the Administrative Agent or any of its Related Persons in any
matter relating to or arising out of, in connection with or as a result of any
Loan Document, any Related Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by the Administrative Agent or any of
its Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.


SECTION 3.9             RESIGNATION OF ADMINISTRATIVE AGENT OR L/C ISSUER.  (A)
THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY DELIVERING NOTICE OF SUCH
RESIGNATION TO THE LENDERS AND THE BORROWER, EFFECTIVE ON THE DATE SET FORTH IN
SUCH NOTICE OR, IF NOT SUCH DATE IS SET FORTH THEREIN, UPON THE DATE SUCH NOTICE
SHALL BE EFFECTIVE.  IF THE ADMINISTRATIVE AGENT DELIVERS ANY SUCH NOTICE, THE
REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE
AGENT.  IF, WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT HAVING GIVEN
NOTICE OF RESIGNATION, NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED BY
THE REQUIRED LENDERS THAT HAS ACCEPTED SUCH APPOINTMENT, THEN THE RETIRING
ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT FROM AMONG THE LENDERS.  EACH APPOINTMENT UNDER THIS CLAUSE
(A) SHALL BE SUBJECT TO THE PRIOR CONSENT OF THE BORROWER, WHICH MAY NOT BE
UNREASONABLY WITHHELD BUT SHALL NOT BE REQUIRED DURING THE CONTINUANCE OF A
DEFAULT.

(b)           Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as

106


--------------------------------------------------------------------------------




Administrative Agent under the Loan Documents and (iv) subject to its rights
under Section 10.3, the retiring Administrative Agent shall take such action as
may be reasonably necessary to assign to the successor Administrative Agent its
rights as Administrative Agent under the Loan Documents.  Effective immediately
upon its acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents.

(c)           Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective.  Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.


SECTION 3.10           RELEASE OF COLLATERAL OR GUARANTORS.  EACH LENDER AND L/C
ISSUER HEREBY CONSENTS TO THE RELEASE AND HEREBY DIRECTS THE ADMINISTRATIVE
AGENT TO RELEASE (OR, IN THE CASE OF CLAUSE (B)(II) BELOW, RELEASE OR
SUBORDINATE) THE FOLLOWING:


(A)           ANY SUBSIDIARY OF THE BORROWER FROM ITS GUARANTY OF ANY OBLIGATION
OF ANY LOAN PARTY IF ALL OF THE SECURITIES OF SUCH SUBSIDIARY OWNED BY ANY GROUP
MEMBER ARE SOLD IN A SALE PERMITTED UNDER THE LOAN DOCUMENTS (INCLUDING PURSUANT
TO A WAIVER OR CONSENT), TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH SALE,
SUCH SUBSIDIARY WOULD NOT BE REQUIRED TO GUARANTY ANY OBLIGATIONS PURSUANT TO
SECTION 7.10; AND


2.                                       ANY LIEN HELD BY THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE SECURED PARTIES AGAINST (I) ANY COLLATERAL THAT IS
SOLD BY A LOAN PARTY IN A SALE PERMITTED BY THE LOAN DOCUMENTS (INCLUDING
PURSUANT TO A VALID WAIVER OR CONSENT), TO THE EXTENT ALL LIENS REQUIRED TO BE
GRANTED IN SUCH COLLATERAL PURSUANT TO SECTION 7.10 AFTER GIVING EFFECT TO SUCH
SALE HAVE BEEN GRANTED, (II) ANY PROPERTY SUBJECT TO A LIEN PERMITTED HEREUNDER
IN RELIANCE UPON SECTION 8.2(D) OR (E) AND (III) ALL OF THE COLLATERAL AND ALL
LOAN PARTIES, UPON (A) TERMINATION OF THE COMMITMENTS AND ALL SECURED HEDGING
SUPPORT DOCUMENTS, (B) PAYMENT AND SATISFACTION IN FULL OF ALL LOANS, ALL L/C
REIMBURSEMENT OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT THE ADMINISTRATIVE
AGENT HAS BEEN NOTIFIED IN WRITING ARE THEN DUE AND PAYABLE, (C) DEPOSIT OF CASH
COLLATERAL WITH RESPECT TO ALL CONTINGENT OBLIGATIONS (OR, IN THE CASE OF ANY
L/C OBLIGATION, A BACK-UP LETTER OF CREDIT HAS BEEN ISSUED), IN AMOUNTS AND ON
TERMS AND CONDITIONS AND WITH PARTIES SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND EACH INDEMNITEE THAT IS OWED SUCH OBLIGATIONS AND (D) TO THE EXTENT
REQUESTED BY THE ADMINISTRATIVE

107


--------------------------------------------------------------------------------





AGENT, RECEIPT BY THE SECURED PARTIES OF LIABILITY RELEASES FROM THE LOAN
PARTIES EACH IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

Each Lender and L/C Issuer hereby directs the Administrative Agent, and the
Administrative Agent hereby agrees, upon receipt of reasonable advance notice
from the Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 10.10.

108


--------------------------------------------------------------------------------





SECTION 3.11           ADDITIONAL SECURED PARTIES.  THE BENEFIT OF THE
PROVISIONS OF THE LOAN DOCUMENTS DIRECTLY RELATING TO THE COLLATERAL OR ANY LIEN
GRANTED THEREUNDER SHALL EXTEND TO AND BE AVAILABLE TO ANY SECURED PARTY THAT IS
NOT A LENDER OR L/C ISSUER AS LONG AS, BY ACCEPTING SUCH BENEFITS, SUCH SECURED
PARTY AGREES, AS AMONG THE ADMINISTRATIVE AGENT AND ALL OTHER SECURED PARTIES,
THAT SUCH SECURED PARTY IS BOUND BY (AND, IF REQUESTED BY THE ADMINISTRATIVE
AGENT, SHALL CONFIRM SUCH AGREEMENT IN A WRITING IN FORM AND SUBSTANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT) THIS ARTICLE X, SECTION 11.8 (RIGHT OF
SETOFF), SECTION 11.9 (SHARING OF PAYMENTS) AND SECTION 11.20 (CONFIDENTIALITY),
THE PROVISIONS OF THE CANADIAN FACILITY INTERCREDITOR AGREEMENT AND THE
DECISIONS AND ACTIONS OF THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS (OR,
WHERE EXPRESSLY REQUIRED BY THE TERMS OF THIS AGREEMENT, A GREATER PROPORTION OF
THE LENDERS) TO THE SAME EXTENT A LENDER IS BOUND; PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING THE FOREGOING, (A) SUCH SECURED PARTY SHALL BE BOUND BY
SECTION 10.8 ONLY TO THE EXTENT OF LIABILITIES, COSTS AND EXPENSES WITH RESPECT
TO OR OTHERWISE RELATING TO THE COLLATERAL HELD FOR THE BENEFIT OF SUCH SECURED
PARTY, IN WHICH CASE THE OBLIGATIONS OF SUCH SECURED PARTY THEREUNDER SHALL NOT
BE LIMITED BY ANY CONCEPT OF PRO RATA SHARE OR SIMILAR CONCEPT, (B) EXCEPT AS
SET FORTH HEREIN SPECIFICALLY FOR SUCH SECURED PARTY, (I) EACH OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUERS SHALL BE ENTITLED TO ACT
AT ITS SOLE DISCRETION, WITHOUT REGARD TO THE INTEREST OF SUCH SECURED PARTY,
REGARDLESS OF WHETHER ANY OBLIGATION TO SUCH SECURED PARTY THEREAFTER REMAINS
OUTSTANDING, IS DEPRIVED OF THE BENEFIT OF THE COLLATERAL, BECOMES UNSECURED OR
IS OTHERWISE AFFECTED OR PUT IN JEOPARDY THEREBY, AND WITHOUT ANY DUTY OR
LIABILITY TO SUCH SECURED PARTY OR ANY SUCH OBLIGATION AND (II) SUCH SECURED
PARTY SHALL NOT HAVE ANY RIGHT TO BE NOTIFIED OF, CONSENT TO, DIRECT, REQUIRE OR
BE HEARD WITH RESPECT TO, ANY ACTION TAKEN OR OMITTED IN RESPECT OF THE
COLLATERAL OR UNDER ANY LOAN DOCUMENT.  THE BORROWER HEREBY AUTHORIZES EACH
SECURED HEDGING COUNTERPARTY PARTY TO A SECURED HEDGING SUPPORT DOCUMENT TO
RECEIVE CONFIDENTIAL AND OTHER INFORMATION FROM THE COUNTERPARTY TO THE HEDGING
AGREEMENT SUPPORTED BY SUCH SECURED HEDGING SUPPORT DOCUMENT IN RESPECT OF SUCH
HEDGING AGREEMENT, SECURED HEDGING SUPPORT DOCUMENT OR OTHERWISE IN RESPECT OF
THE BORROWER AND ITS AFFILIATES.  EACH PARTY HERETO THAT IS A SECURED HEDGING
COUNTERPARTY PARTY TO ANY SECURED HEDGING SUPPORT DOCUMENT OR WHOSE AFFILIATE IS
SUCH A SECURED HEDGING COUNTERPARTY AGREES NOT TO, OR TO CAUSE SUCH AFFILIATE
NOT TO, REVOKE, CANCEL OR OTHERWISE TERMINATE SUCH SECURED HEDGING SUPPORT
DOCUMENT PRIOR TO THE EARLIER OF (X) THE SCHEDULED EXPIRATION OR MATURITY OF
SUCH SECURED HEDGING SUPPORT DOCUMENT, (Y) THE OCCURRENCE OR CONTINUATION OF ANY
EVENT OF DEFAULT AND (Z) THE SCHEDULED MATURITY DATE.


8.6          CANADIAN FACILITY INTERCREDITOR AGREEMENT.  EACH LENDER AND L/C
ISSUER HEREBY (A) AGREES TO BE BOUND BY THE TERMS OF THE CANADIAN FACILITY
INTERCREDITOR AGREEMENT; AND (B) AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT
TO ENTER INTO THE CANADIAN FACILITY INTERCREDITOR AGREEMENT ON BEHALF OF SUCH
PERSON.  UPON REQUEST OF THE ADMINISTRATIVE AGENT, EACH LENDER SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT A SIGNED COUNTERPART TO THE CANADIAN
FACILITY INTERCREDITOR AGREEMENT, BUT SUCH LENDER NEVERTHELESS SHALL BE BOUND BY
THE TERMS OF THE CANADIAN FACILITY INTERCREDITOR AGREEMENT REGARDLESS OF WHETHER
IT EXECUTES AND/OR DELIVERS SUCH COUNTERPART.

109


--------------------------------------------------------------------------------





ARTICLE IV


MISCELLANEOUS


SECTION 4.1             AMENDMENTS, WAIVERS, ETC.  (A) NO AMENDMENT OR WAIVER OF
ANY PROVISION OF ANY LOAN DOCUMENT (OTHER THAN THE FEE LETTERS, THE CONTROL
AGREEMENTS, AND THE L/C REIMBURSEMENT AGREEMENTS) AND NO CONSENT TO ANY
DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL BE EFFECTIVE UNLESS THE SAME SHALL
BE IN WRITING AND SIGNED (1) IN THE CASE OF AN AMENDMENT, CONSENT OR WAIVER TO
CURE ANY AMBIGUITY, OMISSION, DEFECT OR INCONSISTENCY OR GRANTING A NEW LIEN FOR
THE BENEFIT OF THE SECURED PARTIES OR EXTENDING AN EXISTING LIEN OVER ADDITIONAL
PROPERTY, BY THE ADMINISTRATIVE AGENT AND THE BORROWER, (2) IN THE CASE OF ANY
OTHER WAIVER, CONSENT OR AMENDMENT OF ANY SECURED HEDGING SUPPORT PROVISION, BY
THE BORROWER AND THE APPLICABLE SECURED HEDGING COUNTERPARTY, (3) IN THE CASE OF
ANY OTHER WAIVER OR CONSENT, BY THE REQUIRED LENDERS (OR BY THE ADMINISTRATIVE
AGENT WITH THE CONSENT OF THE REQUIRED LENDERS), (4) IN THE CASE OF ANY
AMENDMENT NECESSARY TO IMPLEMENT THE TERMS OF A FACILITIES INCREASE IN
ACCORDANCE WITH THE TERMS HEREOF, BY THE BORROWER AND THE ADMINISTRATIVE AGENT,
AND (5) IN THE CASE OF ANY OTHER AMENDMENT, BY THE REQUIRED LENDERS (OR BY THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS) AND THE BORROWER;
PROVIDED, HOWEVER, THAT NO AMENDMENT, CONSENT OR WAIVER DESCRIBED IN CLAUSE (2),
(3), (4) OR (5) ABOVE SHALL, UNLESS IN WRITING AND SIGNED BY EACH LENDER
DIRECTLY AFFECTED THEREBY (OR BY THE ADMINISTRATIVE AGENT WITH THE CONSENT OF
SUCH LENDER), IN ADDITION TO ANY OTHER PERSON THE SIGNATURE OF WHICH IS
OTHERWISE REQUIRED PURSUANT TO ANY LOAN DOCUMENT, DO ANY OF THE FOLLOWING:

A.                                       WAIVE ANY CONDITION SPECIFIED IN
SECTION 3.1, EXCEPT ANY CONDITION REFERRING TO ANY OTHER PROVISION OF ANY LOAN
DOCUMENT;

B.                                      INCREASE THE COMMITMENT OF SUCH LENDER
OR SUBJECT SUCH LENDER TO ANY ADDITIONAL OBLIGATION;

C.                                       REDUCE (INCLUDING THROUGH RELEASE,
FORGIVENESS, ASSIGNMENT OR OTHERWISE) (A) THE PRINCIPAL AMOUNT OF, THE INTEREST
RATE ON, OR ANY OBLIGATION OF THE BORROWER TO REPAY (WHETHER OR NOT ON A FIXED
DATE), ANY OUTSTANDING LOAN OWING TO SUCH LENDER, (B) ANY FEE OR ACCRUED
INTEREST PAYABLE TO SUCH LENDER OR (C) IF SUCH LENDER IS A REVOLVING CREDIT
LENDER, ANY L/C REIMBURSEMENT OBLIGATION OR ANY OBLIGATION OF THE BORROWER TO
REPAY (WHETHER OR NOT ON A FIXED DATE) ANY L/C REIMBURSEMENT OBLIGATION;
PROVIDED, HOWEVER, THAT THIS CLAUSE (III) DOES NOT APPLY TO (X) ANY CHANGE TO
ANY PROVISION INCREASING ANY INTEREST RATE OR FEE DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT OR TO ANY PAYMENT OF ANY SUCH INCREASE OR (Y) ANY MODIFICATION
TO ANY FINANCIAL COVENANT SET FORTH IN ARTICLE V OR IN ANY DEFINITION SET FORTH
THEREIN OR PRINCIPALLY

110


--------------------------------------------------------------------------------




USED THEREIN;

D.                                      WAIVE OR POSTPONE ANY SCHEDULED MATURITY
DATE OR OTHER SCHEDULED DATE FIXED FOR THE PAYMENT, IN WHOLE OR IN PART, OF
PRINCIPAL OF OR INTEREST ON ANY LOAN OR FEE OWING TO SUCH LENDER OR FOR THE
REDUCTION OF SUCH LENDER’S COMMITMENT; PROVIDED, HOWEVER, THAT THIS CLAUSE (IV)
DOES NOT APPLY TO ANY CHANGE TO MANDATORY PREPAYMENTS, INCLUDING THOSE REQUIRED
UNDER SECTION 2.8, OR TO THE APPLICATION OF ANY PAYMENT, INCLUDING AS SET FORTH
IN SECTION 2.12;

E.                                       EXCEPT AS PROVIDED IN SECTION 10.10,
RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR ANY GUARANTOR FROM ITS
GUARANTY OF ANY OBLIGATION OF THE BORROWER;

F.                                         REDUCE OR INCREASE THE PROPORTION OF
LENDERS REQUIRED FOR THE LENDERS (OR ANY SUBSET THEREOF) TO TAKE ANY ACTION
HEREUNDER OR CHANGE THE DEFINITION OF THE TERMS “REQUIRED LENDERS”, “PRO RATA
SHARE” OR “PRO RATA OUTSTANDINGS”; OR

G.                                      AMEND SECTION 10.10 (RELEASE OF
COLLATERAL OR GUARANTOR), SECTION 11.9 (SHARING OF PAYMENTS) OR THIS
SECTION 11.1;

and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Sections 2.12(b) (Application of Mandatory Prepayments) and 2.12(c) (Application
of Payments During an Event of Default) to, and any modification of the
application of any such payment to, (1) the Term B Loans shall require the
consent of the Required Term B Loan Lenders and (2) the Revolving Loans shall
require the consent of the Required Revolving Credit Lenders, (B) any change to
the definition of the term “Required Term B Loan Lender” shall require the
consent of the Required Term B Loan Lenders and (C) any change to the definition
of the term “Required Revolving Credit Lender” shall require the consent of the
Required Revolving Credit Lenders, (y) (A) any change to the definitions of the
terms “Consolidating Borrowing Base”, “Consolidated Borrowing Base” and “Beacon
Canada Borrowing Base” that increases the amount of credit that may be made
available and (B) any amendment or waiver which amends or waives compliance with
the conditions precedent to the obligations of Revolving Credit Lenders to make
any Revolving Loan (or of any L/C Issuer to issue any Letter of Credit) in
Section 3.2 or waives any Default for the purpose of satisfying the conditions
precedent to the obligations of Revolving Credit Lenders to make any Revolving
Loan (or of any L/C Issuer to issue any Letter of Credit) shall, in each case,
require the consent of the Required Revolving Credit Lenders in addition to the
Required Lenders, (z) no amendment, waiver or consent shall affect the rights or
duties under any Loan Document of, or any payment to, the Administrative Agent
(or otherwise modify any provision of Article X or the application thereof), the
Swingline Lender, any L/C Issuer or any SPV that has been granted an option
pursuant to Section 11.2(f) unless in writing and signed by the Administrative
Agent, the Swingline Lender, such L/C Issuer or, as the case may be, such SPV in
addition to any signature otherwise required and (xx) the consent of the
Borrower shall not be required to change any order of priority set forth in
Section 2.12.

111


--------------------------------------------------------------------------------




(b)           Each waiver or consent under any Loan Document shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on any Loan Party shall entitle any Loan Party to
any notice or demand in the same, similar or other circumstances.  No failure on
the part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.


SECTION 4.2             ASSIGNMENTS AND PARTICIPATIONS; BINDING EFFECT.  (A)
BINDING EFFECT.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY HOLDINGS, THE BORROWER AND THE ADMINISTRATIVE AGENT AND WHEN THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY EACH LENDER AND L/C ISSUER THAT
SUCH LENDER OR L/C ISSUER HAS EXECUTED IT.  THEREAFTER, IT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF, BUT ONLY TO THE BENEFIT OF, HOLDINGS, THE BORROWER
(IN EACH CASE EXCEPT FOR ARTICLE X), THE ADMINISTRATIVE AGENT, EACH LENDER AND
L/C ISSUER AND, TO THE EXTENT PROVIDED IN SECTION 10.11, EACH OTHER INDEMNITEE
AND SECURED PARTY AND, IN EACH CASE, THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS.  EXCEPT AS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT (INCLUDING IN
SECTION 10.9), NONE OF HOLDINGS, THE BORROWER, ANY L/C ISSUER OR THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO ASSIGN ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR ANY INTEREST HEREIN; PROVIDED, HOWEVER, THAT EACH SECURED HEDGING
COUNTERPARTY MAY ASSIGN ITS RIGHTS AND INTERESTS IN, BUT NOT ITS OBLIGATIONS
UNDER, SECURED HEDGING SUPPORT PROVISIONS.

(b)           Right to Assign.  Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to any of the following Persons (each an “Eligible
Assignee”) (i) any existing Lender, (ii) any Affiliate or Approved Fund of any
existing Lender or (iii) any other Person acceptable to the Administrative Agent
(which acceptance shall not be unreasonably withheld or delayed) and, as long as
no Event of Default is continuing, the Borrower (which acceptance shall not be
unreasonably withheld or delayed but which may be withheld pursuant to clause
(z) below); provided, however, that (x) such Sales do not have to be ratable
between the Facilities but must be ratable among the obligations owing to and
owed by such Lender with respect to a Facility, (y) for each Facility, the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans, Commitments and L/C Obligations subject
to any such Sale shall be in a minimum amount of $1,000,000, unless such Sale is
made to an existing Lender or an Affiliate or Approved Fund of any existing
Lender, is of the assignor’s (together with its Affiliates and Approved Funds)
entire interest in such Facility or is made with the prior consent of the
Borrower and the Administrative Agent and (z) the Borrower’s consent shall be
required (and may be withheld in the Borrower’s discretion notwithstanding the
foregoing but subject to the following) with respect to an assignment to a
Person whose principal business is the distribution of roofing products (a
“Competitor”) or to a Person that owns a majority of the equity securities of a
Competitor; provided the Borrower’s consent shall not be unreasonably withheld
or

112


--------------------------------------------------------------------------------




delayed in connection with an assignment by GE Capital to a Competitor or to a
Person that owns a majority of the equity securities of a Competitor, prior to
the earlier of 90 days following the Closing Date or completion of the primary
syndication.

(c)           Procedure.  The parties to each Sale made in reliance on clause
(b) above (other than those described in clause (e) or (f) below) shall execute
and deliver to the Administrative Agent an Assignment via an electronic
settlement system designated by the Administrative Agent (or, if previously
agreed with the Administrative Agent, via a manual execution and delivery of the
Assignment) evidencing such Sale, together with any existing Note subject to
such Sale (or any affidavit of loss therefor acceptable to the Administrative
Agent), any tax forms required to be delivered pursuant to Section 2.17(f) and
payment of an assignment fee in the amount of $3,500, provided that (1) if a
Sale by a Lender is made to an Affiliate or an Approved Fund of such assigning
Lender, then no assignment fee shall be due in connection with such Sale, and
(2) if a Sale by a Lender is made to an assignee that is not an Affiliate or
Approved Fund of such assignor Lender, and concurrently to one or more
Affiliates or Approved Funds of such assignee, then only one assignment fee of
$3,500 shall be due in connection with such Sale.  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such assignment is made in
accordance with Section 11.2(b)(iii), upon the Administrative Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.

(d)           Effectiveness.  Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Beneficiaries of Collateral)).

(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to the Administrative Agent or
(B) any holder of, or trustee for the benefit of the

113


--------------------------------------------------------------------------------




holders of, such Lender’s Securities by notice to the Administrative Agent;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder.

(f)            Participants and SPVs.  In addition to the other rights provided
in this Section 11.2, each Lender may, (x) with notice to the Administrative
Agent, grant to an SPV the option to make all or any part of any Loan that such
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term B Loans, Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements) and 2.17
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.17(f) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral).  No party hereto shall institute (and each of Borrower

114


--------------------------------------------------------------------------------




and Holdings shall cause each other Loan Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

115


--------------------------------------------------------------------------------



SECTION 4.3             COSTS AND EXPENSES.  ANY ACTION TAKEN BY ANY LOAN PARTY
UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT, EVEN IF REQUIRED UNDER ANY LOAN
DOCUMENT OR AT THE REQUEST OF ANY SECURED PARTY, SHALL BE AT THE EXPENSE OF SUCH
LOAN PARTY, AND NO SECURED PARTY SHALL BE REQUIRED UNDER ANY LOAN DOCUMENT TO
REIMBURSE ANY LOAN PARTY OR GROUP MEMBER THEREFOR EXCEPT AS EXPRESSLY PROVIDED
THEREIN.  IN ADDITION, THE BORROWER AGREES TO PAY OR REIMBURSE UPON DEMAND (A)
THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED BY IT OR ANY OF ITS RELATED PERSONS IN CONNECTION WITH THE
INVESTIGATION, DEVELOPMENT, PREPARATION, NEGOTIATION, SYNDICATION, EXECUTION,
INTERPRETATION OR ADMINISTRATION OF, ANY MODIFICATION OF ANY TERM OF OR
TERMINATION OF, ANY LOAN DOCUMENT, ANY COMMITMENT OR PROPOSAL LETTER THEREFOR,
ANY OTHER DOCUMENT PREPARED IN CONNECTION THEREWITH OR THE CONSUMMATION AND
ADMINISTRATION OF ANY TRANSACTION CONTEMPLATED THEREIN (INCLUDING PERIODIC
AUDITS IN CONNECTION THEREWITH AND ENVIRONMENTAL AUDITS AND ASSESSMENTS), IN
EACH CASE INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF LEGAL
COUNSEL TO THE ADMINISTRATIVE AGENT OR SUCH RELATED PERSONS, FEES, COSTS AND
EXPENSES INCURRED IN CONNECTION WITH INTRALINKS® OR ANY OTHER E-SYSTEM AND
ALLOCATED TO THE FACILITIES BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION
AND FEES, CHARGES AND DISBURSEMENTS OF THE AUDITORS, APPRAISERS, PRINTERS AND
OTHER OF THEIR RELATED PERSONS RETAINED BY OR ON BEHALF OF ANY OF THEM OR ANY OF
THEIR RELATED PERSONS, (B) THE ADMINISTRATIVE AGENT FOR ALL REASONABLE COSTS AND
EXPENSES INCURRED BY IT OR ANY OF ITS RELATED PERSONS IN CONNECTION WITH
INTERNAL AUDIT REVIEWS, FIELD EXAMINATIONS AND COLLATERAL EXAMINATIONS (WHICH
SHALL BE REIMBURSED, IN ADDITION TO THE OUT-OF-POCKET COSTS AND EXPENSES OF SUCH
EXAMINERS, AT THE PER DIEM RATE PER INDIVIDUAL CHARGED BY THE ADMINISTRATIVE
AGENT FOR ITS EXAMINERS) AND (C) EACH OF THE ADMINISTRATIVE AGENT, ITS RELATED
PERSONS, AND EACH LENDER AND L/C ISSUER FOR ALL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH (I) ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS
PROVIDED HEREUNDER IN THE NATURE OF A “WORK-OUT”, (II) THE ENFORCEMENT OR
PRESERVATION OF ANY RIGHT OR REMEDY UNDER ANY LOAN DOCUMENT, ANY OBLIGATION,
WITH RESPECT TO THE COLLATERAL OR ANY OTHER RELATED RIGHT OR REMEDY OR (III) THE
COMMENCEMENT, DEFENSE, CONDUCT OF, INTERVENTION IN, OR THE TAKING OF ANY OTHER
ACTION WITH RESPECT TO, ANY PROCEEDING (INCLUDING ANY BANKRUPTCY OR INSOLVENCY
PROCEEDING) RELATED TO ANY GROUP MEMBER, LOAN DOCUMENT, OBLIGATION OR RELATED
TRANSACTION (OR THE RESPONSE TO AND PREPARATION FOR ANY SUBPOENA OR REQUEST FOR
DOCUMENT PRODUCTION RELATING THERETO), INCLUDING FEES AND DISBURSEMENTS OF
COUNSEL (INCLUDING ALLOCATED COSTS OF INTERNAL COUNSEL).


SECTION 4.4             INDEMNITIES.  (A) THE BORROWER AGREES TO INDEMNIFY, HOLD
HARMLESS AND DEFEND THE ADMINISTRATIVE AGENT, EACH LENDER, EACH L/C ISSUER, EACH
PERSON (OTHER THAN THE BORROWER) PARTY TO A SECURED HEDGING DOCUMENT, EACH
PERSON THAT EACH L/C ISSUER CAUSES TO ISSUE LETTERS OF CREDIT HEREUNDER AND EACH
OF THEIR RESPECTIVE RELATED PERSONS (EACH SUCH PERSON BEING AN “INDEMNITEE”)
FROM AND AGAINST ALL LIABILITIES (INCLUDING BROKERAGE COMMISSIONS, FEES AND
OTHER COMPENSATION) THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY
SUCH INDEMNITEE IN ANY MATTER RELATING TO OR ARISING OUT OF, IN CONNECTION WITH
OR AS A RESULT OF (I) ANY LOAN DOCUMENT, ANY DISCLOSURE DOCUMENT, ANY OBLIGATION
(OR THE REPAYMENT THEREOF), ANY LETTER OF CREDIT,

116


--------------------------------------------------------------------------------





THE USE OR INTENDED USE OF THE PROCEEDS OF ANY LOAN OR THE USE OF ANY LETTER OF
CREDIT, ANY RELATED TRANSACTION, OR ANY SECURITIES FILING OF, OR WITH RESPECT
TO, ANY GROUP MEMBER, (II) ANY COMMITMENT LETTER, PROPOSAL LETTER OR TERM SHEET
WITH ANY PERSON OR ANY CONTRACTUAL OBLIGATION, ARRANGEMENT OR UNDERSTANDING WITH
ANY BROKER, FINDER OR CONSULTANT, IN EACH CASE ENTERED INTO BY OR ON BEHALF OF
ANY GROUP MEMBER OR ANY AFFILIATE OF ANY OF THEM IN CONNECTION WITH ANY OF THE
FOREGOING AND ANY CONTRACTUAL OBLIGATION ENTERED INTO IN CONNECTION WITH ANY
E-SYSTEMS OR OTHER ELECTRONIC TRANSMISSIONS, (III) ANY ACTUAL OR PROSPECTIVE
INVESTIGATION, LITIGATION OR OTHER PROCEEDING IN CONNECTION WITH ANY OF THE
FOREGOING OR ANY ACT, EVENT OR TRANSACTION RELATED, CONTEMPLATED IN OR ATTENDANT
TO ANY OF THE FOREGOING, WHETHER OR NOT BROUGHT BY ANY SUCH INDEMNITEE OR ANY OF
ITS RELATED PERSONS, ANY HOLDERS OF SECURITIES OR CREDITORS (AND INCLUDING
ATTORNEYS’ FEES IN ANY CASE), WHETHER OR NOT ANY SUCH INDEMNITEE, RELATED
PERSON, HOLDER OR CREDITOR IS A PARTY THERETO, AND WHETHER OR NOT BASED ON ANY
SECURITIES OR COMMERCIAL LAW OR REGULATION OR ANY OTHER REQUIREMENT OF LAW OR
THEORY THEREOF, INCLUDING COMMON LAW, EQUITY, CONTRACT, TORT OR OTHERWISE, OR
(IV) ANY OTHER ACT, EVENT OR TRANSACTION RELATED, CONTEMPLATED IN OR ATTENDANT
TO ANY OF THE FOREGOING (COLLECTIVELY, THE “INDEMNIFIED MATTERS”); PROVIDED,
HOWEVER, THAT THE BORROWER SHALL NOT HAVE ANY LIABILITY UNDER THIS SECTION 11.4
TO ANY INDEMNITEE WITH RESPECT TO ANY INDEMNIFIED MATTER, AND NO INDEMNITEE
SHALL HAVE ANY LIABILITY WITH RESPECT TO ANY INDEMNIFIED MATTER OTHER THAN (TO
THE EXTENT OTHERWISE LIABLE), TO THE EXTENT SUCH LIABILITY HAS RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT OR ORDER. 
FURTHERMORE, EACH OF HOLDINGS AND THE BORROWER WAIVES AND AGREES NOT TO ASSERT
AGAINST ANY INDEMNITEE, AND SHALL CAUSE EACH OTHER LOAN PARTY TO WAIVE AND NOT
ASSERT AGAINST SUCH INDEMNITEE, ANY RIGHT OF CONTRIBUTION WITH RESPECT TO ANY
LIABILITIES THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY RELATED
PERSON OF SUCH INDEMNITEE TO THE EXTENT THAT SUCH LIABILITIES DID NOT RESULT
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE
JUDGMENT OR ORDER.

(b)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.


SECTION 4.5             SURVIVAL.  ANY INDEMNIFICATION OR OTHER PROTECTION
PROVIDED TO

117


--------------------------------------------------------------------------------





ANY INDEMNITEE PURSUANT TO ANY LOAN DOCUMENT (INCLUDING PURSUANT TO SECTION 2.17
(TAXES), SECTION 2.16 (BREAKAGE COSTS; INCREASED COSTS; CAPITAL REQUIREMENTS),
ARTICLE X (THE ADMINISTRATIVE AGENT), SECTION 11.3 (COSTS AND EXPENSES),
SECTION 11.4 (INDEMNITIES) OR THIS SECTION 11.5) AND ALL REPRESENTATIONS AND
WARRANTIES MADE IN ANY LOAN DOCUMENT SHALL (A) SURVIVE THE TERMINATION OF THE
COMMITMENTS AND THE PAYMENT IN FULL OF OTHER OBLIGATIONS AND (B) INURE TO THE
BENEFIT OF ANY PERSON THAT AT ANY TIME HELD A RIGHT THEREUNDER (AS AN INDEMNITEE
OR OTHERWISE) AND, THEREAFTER, ITS SUCCESSORS AND PERMITTED ASSIGNS.


SECTION 4.6             LIMITATION OF LIABILITY FOR CERTAIN DAMAGES.  IN NO
EVENT SHALL ANY INDEMNITEE BE LIABLE ON ANY THEORY OF LIABILITY FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING ANY LOSS OF PROFITS,
BUSINESS OR ANTICIPATED SAVINGS).  EACH OF HOLDINGS AND THE BORROWER HEREBY
WAIVES, RELEASES AND AGREES (AND SHALL CAUSE EACH OTHER LOAN PARTY TO WAIVE,
RELEASE AND AGREE) NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


SECTION 4.7             LENDER-CREDITOR RELATIONSHIP.  THE RELATIONSHIP BETWEEN
THE LENDERS, THE L/C ISSUERS AND THE ADMINISTRATIVE AGENT, ON THE ONE HAND, AND
THE LOAN PARTIES, ON THE OTHER HAND, IS SOLELY THAT OF LENDER AND CREDITOR.  NO
SECURED PARTY HAS ANY FIDUCIARY RELATIONSHIP OR DUTY TO ANY LOAN PARTY ARISING
OUT OF OR IN CONNECTION WITH, AND THERE IS NO AGENCY, TENANCY OR JOINT VENTURE
RELATIONSHIP BETWEEN THE SECURED PARTIES AND THE LOAN PARTIES BY VIRTUE OF, ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREIN.


SECTION 4.8             RIGHT OF SETOFF.  EACH OF THE ADMINISTRATIVE AGENT, EACH
LENDER, EACH L/C ISSUER AND EACH AFFILIATE (INCLUDING EACH BRANCH OFFICE
THEREOF) OF ANY OF THEM IS HEREBY AUTHORIZED, WITHOUT NOTICE OR DEMAND (EACH OF
WHICH IS HEREBY WAIVED BY HOLDINGS AND THE BORROWER), AT ANY TIME AND FROM TIME
TO TIME DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT AND TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (WHETHER GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT
ANY TIME HELD AND OTHER INDEBTEDNESS, CLAIMS OR OTHER OBLIGATIONS AT ANY TIME
OWING BY THE ADMINISTRATIVE AGENT, SUCH LENDER, SUCH L/C ISSUER OR ANY OF THEIR
RESPECTIVE AFFILIATES TO OR FOR THE CREDIT OR THE ACCOUNT OF HOLDINGS OR THE
BORROWER AGAINST ANY OBLIGATION OF ANY LOAN PARTY NOW OR HEREAFTER EXISTING,
WHETHER OR NOT ANY DEMAND WAS MADE UNDER ANY LOAN DOCUMENT WITH RESPECT TO SUCH
OBLIGATION AND EVEN THOUGH SUCH OBLIGATION MAY BE UNMATURED.  EACH OF THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH L/C ISSUER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY SUCH LENDER OR ITS AFFILIATES; PROVIDED, HOWEVER, THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION. 
THE RIGHTS UNDER THIS SECTION 11.8 ARE IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE L/C ISSUERS AND THEIR AFFILIATES AND OTHER SECURED PARTIES MAY

118


--------------------------------------------------------------------------------





HAVE.


SECTION 4.9             SHARING OF PAYMENTS, ETC.  IF ANY LENDER, DIRECTLY OR
THROUGH AN AFFILIATE OR BRANCH OFFICE THEREOF, OBTAINS ANY PAYMENT OF ANY
OBLIGATION OF ANY LOAN PARTY (WHETHER VOLUNTARY, INVOLUNTARY OR THROUGH THE
EXERCISE OF ANY RIGHT OF SETOFF OR THE RECEIPT OF ANY COLLATERAL OR “PROCEEDS”
(AS DEFINED UNDER THE APPLICABLE UCC) OF COLLATERAL) OTHER THAN PURSUANT TO
SECTIONS 2.16 (BREAKAGE COSTS; INCREASED COSTS; CAPITAL REQUIREMENTS), 2.17
(TAXES) AND 2.18 (SUBSTITUTION OF LENDERS) AND SUCH PAYMENT EXCEEDS THE AMOUNT
SUCH LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IF ALL PAYMENTS HAD GONE TO, AND
BEEN DISTRIBUTED BY, THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS
OF THE LOAN DOCUMENTS, SUCH LENDER SHALL PURCHASE FOR CASH FROM OTHER SECURED
PARTIES SUCH PARTICIPATIONS IN THEIR OBLIGATIONS AS NECESSARY FOR SUCH LENDER TO
SHARE SUCH EXCESS PAYMENT WITH SUCH SECURED PARTIES TO ENSURE SUCH PAYMENT IS
APPLIED AS THOUGH IT HAD BEEN RECEIVED BY THE ADMINISTRATIVE AGENT AND APPLIED
IN ACCORDANCE WITH THIS AGREEMENT (OR, IF SUCH APPLICATION WOULD THEN BE AT THE
DISCRETION OF THE BORROWER, APPLIED TO REPAY THE OBLIGATIONS IN ACCORDANCE
HEREWITH); PROVIDED, HOWEVER, THAT (A) IF SUCH PAYMENT IS RESCINDED OR OTHERWISE
RECOVERED FROM SUCH LENDER OR L/C ISSUER IN WHOLE OR IN PART, SUCH PURCHASE
SHALL BE RESCINDED AND THE PURCHASE PRICE THEREFOR SHALL BE RETURNED TO SUCH
LENDER OR L/C ISSUER WITHOUT INTEREST AND (B) SUCH LENDER SHALL, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, BE ABLE TO EXERCISE ALL ITS
RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SETOFF) WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


SECTION 4.10           MARSHALING; PAYMENTS SET ASIDE.  NO SECURED PARTY SHALL
BE UNDER ANY OBLIGATION TO MARSHAL ANY PROPERTY IN FAVOR OF ANY LOAN PARTY OR
ANY OTHER PARTY OR AGAINST OR IN PAYMENT OF ANY OBLIGATION.  TO THE EXTENT THAT
ANY SECURED PARTY RECEIVES A PAYMENT FROM THE BORROWER, FROM THE PROCEEDS OF THE
COLLATERAL, FROM THE EXERCISE OF ITS RIGHTS OF SETOFF, ANY ENFORCEMENT ACTION OR
OTHERWISE, AND SUCH PAYMENT IS SUBSEQUENTLY, IN WHOLE OR IN PART, INVALIDATED,
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO
A TRUSTEE, RECEIVER OR ANY OTHER PARTY, THEN TO THE EXTENT OF SUCH RECOVERY, THE
OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED, AND ALL LIENS,
RIGHTS AND REMEDIES THEREFOR, SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND
EFFECT AS IF SUCH PAYMENT HAD NOT OCCURRED.


SECTION 4.11           NOTICES.  (A) ADDRESSES.  ALL NOTICES, DEMANDS, REQUESTS,
DIRECTIONS AND OTHER COMMUNICATIONS REQUIRED OR EXPRESSLY AUTHORIZED TO BE MADE
BY THIS AGREEMENT SHALL, WHETHER OR NOT SPECIFIED TO BE IN WRITING BUT UNLESS
OTHERWISE EXPRESSLY SPECIFIED TO BE GIVEN BY ANY OTHER MEANS, BE GIVEN IN
WRITING AND (I) ADDRESSED TO (A) IF TO HOLDINGS OR THE BORROWER, BEACON ROOFING
SUPPLY, INC., ONE LAKELAND PARK DRIVE, PEABODY, MASSACHUSETTS 01960, ATTN: 
ROBERT R. BUCK/DAVID R. GRACE, FAX/TELECOPY NO.:  (978) 535-7358, WITH A COPY TO
BEACON ROOFING SUPPLY, INC., 7508 WISCONSIN AVENUE, THIRD FLOOR, BETHESDA,
MARYLAND 20814, ATTN:  ROSS D. COOPER, FAX/TELECOPY

119


--------------------------------------------------------------------------------





NO.:  (301) 215-7337, (B) IF TO THE ADMINISTRATIVE AGENT OR THE SWINGLINE
LENDER, TO GENERAL ELECTRIC CAPITAL CORPORATION, 299 PARK AVENUE, 5TH FLOOR, NEW
YORK, NY 10171-0002, ATTN:  SALMAN MUKHTAR, FAX:  (646) 428-7299, WITH A COPY TO
GENERAL ELECTRIC CAPITAL CORPORATION, 201 MERRITT 7, P.O. BOX 5201, NORWALK,
CONNECTICUT 06851, ATTN:  GENERAL COUNSEL – GE GLOBAL SPONSOR FINANCE, FAX: 
(203) 956-4216 AND GENERAL ELECTRIC CAPITAL CORPORATION, 500 WEST MONROE STREET
– SUITE 1700, CHICAGO, ILLINOIS 60661, ATTN:  GENERAL COUNSEL – GE GLOBAL
SPONSOR FINANCE, FAX:  (312) 441-6876, AND (C) OTHERWISE TO THE PARTY TO BE
NOTIFIED AT ITS ADDRESS SPECIFIED OPPOSITE ITS NAME ON SCHEDULE II OR ON THE
SIGNATURE PAGE OF ANY APPLICABLE ASSIGNMENT, (II) POSTED TO INTRALINKS® (TO THE
EXTENT SUCH SYSTEM IS AVAILABLE AND SET UP BY OR AT THE DIRECTION OF THE
ADMINISTRATIVE AGENT PRIOR TO POSTING) IN AN APPROPRIATE LOCATION BY UPLOADING
SUCH NOTICE, DEMAND, REQUEST, DIRECTION OR OTHER COMMUNICATION TO
WWW.INTRALINKS.COM, FAXING IT TO 866-545-6600 WITH AN APPROPRIATE BAR-CODED FAX
COVERSHEET OR USING SUCH OTHER MEANS OF POSTING TO INTRALINKS® AS MAY BE
AVAILABLE AND REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT PRIOR TO SUCH
POSTING, (III) POSTED TO ANY OTHER E-SYSTEM SET UP BY OR AT THE DIRECTION OF THE
ADMINISTRATIVE AGENT IN AN APPROPRIATE LOCATION OR (IV) ADDRESSED TO SUCH OTHER
ADDRESS AS SHALL BE NOTIFIED IN WRITING (A) IN THE CASE OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER, TO THE OTHER PARTIES HERETO AND
(B) IN THE CASE OF ALL OTHER PARTIES, TO THE BORROWER AND THE ADMINISTRATIVE
AGENT.  TRANSMISSION BY ELECTRONIC MAIL (INCLUDING E-FAX, EVEN IF TRANSMITTED TO
THE FAX NUMBERS SET FORTH IN CLAUSE (I) ABOVE) SHALL NOT BE SUFFICIENT OR
EFFECTIVE TO TRANSMIT ANY SUCH NOTICE UNDER THIS CLAUSE (A) UNLESS SUCH
TRANSMISSION IS AN AVAILABLE MEANS TO POST TO ANY E-SYSTEM.

(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to the Administrative Agent pursuant to Article II or Article X
shall be effective until received by the Administrative Agent.


SECTION 4.12           ELECTRONIC TRANSMISSIONS.  (A) AUTHORIZATION.  SUBJECT TO
THE PROVISIONS OF SECTION 11.11(A), EACH OF THE ADMINISTRATIVE AGENT, THE
BORROWER, THE LENDERS, THE L/C ISSUERS AND EACH OF THEIR RELATED PERSONS IS
AUTHORIZED (BUT NOT REQUIRED) TO TRANSMIT, POST OR OTHERWISE MAKE OR
COMMUNICATE, IN ITS SOLE DISCRETION, ELECTRONIC TRANSMISSIONS IN CONNECTION WITH
ANY LOAN DOCUMENT AND THE TRANSACTIONS CONTEMPLATED THEREIN.  EACH OF HOLDINGS,
THE BORROWER AND EACH SECURED PARTY HEREBY ACKNOWLEDGES AND AGREES, AND EACH OF
HOLDINGS AND THE BORROWER SHALL CAUSE EACH OTHER

120


--------------------------------------------------------------------------------





GROUP MEMBER TO ACKNOWLEDGE AND AGREE, THAT THE USE OF ELECTRONIC TRANSMISSIONS
IS NOT NECESSARILY SECURE AND THAT THERE ARE RISKS ASSOCIATED WITH SUCH USE,
INCLUDING RISKS OF INTERCEPTION, DISCLOSURE AND ABUSE AND EACH INDICATES IT
ASSUMES AND ACCEPTS SUCH RISKS BY HEREBY AUTHORIZING THE TRANSMISSION OF
ELECTRONIC TRANSMISSIONS.

(b)           Signatures.  Subject to the provisions of Section 11.11(a), (i)(A)
no posting to any E-System shall be denied legal effect merely because it is
made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 11.11 and this Section 11.12, separate
terms and conditions posted or referenced in such E-System and related
Contractual Obligations executed by Secured Parties and Group Members in
connection with the use of such E-System.

(d)           LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION, AND EACH
DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY
KIND IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS IN
CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of
Holdings, the Borrower and each Secured Party agrees (and each of Holdings and
the Borrower shall cause each other Loan Party to agree) that the Administrative
Agent has no responsibility for maintaining or providing

121


--------------------------------------------------------------------------------




any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.


SECTION 4.13           GOVERNING LAW.  THIS AGREEMENT, EACH OTHER LOAN DOCUMENT
THAT DOES NOT EXPRESSLY SET FORTH ITS APPLICABLE LAW, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO AND THERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.


SECTION 4.14           JURISDICTION.  (A) SUBMISSION TO JURISDICTION.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF ILLINOIS LOCATED IN THE CITY OF CHICAGO, ILLINOIS, OR OF
THE UNITED STATES OF AMERICA SITTING IN CHICAGO, ILLINOIS AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  THE PARTIES HERETO (AND, TO THE EXTENT
SET FORTH IN ANY OTHER LOAN DOCUMENT, EACH OTHER LOAN PARTY) HEREBY IRREVOCABLY
WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

(b)           Service of Process.  Each of Holdings and Borrower (and, to the
extent set forth in any other Loan Document, each other Loan Party) hereby
irrevocably waives personal service of any and all legal process, summons,
notices and other documents and other service of process of any kind and
consents to such service in any suit, action or proceeding brought in the United
States of America with respect to or otherwise arising out of or in connection
with any Loan Document by any means permitted by applicable Requirements of Law,
including by the mailing thereof (by registered or certified mail, postage
prepaid) to the address of Borrower specified in Section 11.11 (and shall be
effective when such mailing shall be effective, as provided therein).  Each of
Holdings and the Borrower (and, to the extent set forth in any other Loan
Document, each other Loan Party) agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c)           Non-Exclusive Jurisdiction.  Nothing contained in this
Section 11.14 shall affect the right of the Administrative Agent or any Lender
to serve process in any other manner permitted by applicable Requirements of Law
or commence legal proceedings or otherwise proceed against any Loan Party in any
other jurisdiction.


SECTION 4.15           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO OTHER PARTY AND NO RELATED

122


--------------------------------------------------------------------------------





PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.15.


SECTION 4.16           SEVERABILITY.  ANY PROVISION OF ANY LOAN DOCUMENT BEING
HELD ILLEGAL, INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL NOT AFFECT ANY
PART OF SUCH PROVISION NOT HELD ILLEGAL, INVALID OR UNENFORCEABLE, ANY OTHER
PROVISION OF ANY LOAN DOCUMENT OR ANY PART OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 4.17           EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE COUNTERPARTS AND ATTACHED
TO A SINGLE COUNTERPART.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS
AGREEMENT BY FACSIMILE TRANSMISSION OR ELECTRONIC TRANSMISSION SHALL BE AS
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.


SECTION 4.18           ENTIRE AGREEMENT.  THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST,
COMMITMENT LETTER, FEE LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING
ANY LOAN PARTY AND ANY OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS
OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL
GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).


SECTION 4.19           USE OF NAME.  EACH OF HOLDINGS AND THE BORROWER AGREES,
AND SHALL CAUSE EACH OTHER LOAN PARTY TO AGREE, THAT IT SHALL NOT, AND NONE OF
ITS AFFILIATES SHALL, ISSUE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE (OTHER
THAN ANY DOCUMENT FILED WITH ANY GOVERNMENTAL AUTHORITY RELATING TO A PUBLIC
OFFERING OF THE SECURITIES OF ANY LOAN PARTY) USING THE NAME, LOGO OR OTHERWISE
REFERRING TO GE CAPITAL OR OF ANY OF ITS AFFILIATES, THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED THEREIN TO WHICH THE SECURED PARTIES ARE PARTY WITHOUT
AT LEAST 2 BUSINESS DAYS’ PRIOR NOTICE TO GE CAPITAL AND WITHOUT THE PRIOR
CONSENT OF GE CAPITAL EXCEPT TO THE EXTENT REQUIRED TO DO SO UNDER APPLICABLE
REQUIREMENTS OF LAW AND THEN, ONLY AFTER CONSULTING WITH GE CAPITAL PRIOR
THERETO.


SECTION 4.20           NON-PUBLIC INFORMATION; CONFIDENTIALITY.  (A) EACH LENDER

123


--------------------------------------------------------------------------------





AND L/C ISSUER ACKNOWLEDGES AND AGREES THAT IT MAY RECEIVE MATERIAL NON-PUBLIC
INFORMATION HEREUNDER CONCERNING THE LOAN PARTIES AND THEIR AFFILIATES AND
SECURITIES AND AGREES TO USE SUCH INFORMATION IN COMPLIANCE WITH ALL RELEVANT
POLICIES, PROCEDURES AND CONTRACTUAL OBLIGATIONS AND APPLICABLE REQUIREMENTS OF
LAWS (INCLUDING UNITED STATES FEDERAL AND STATE SECURITY LAWS AND REGULATIONS).

(b)           Each Lender, L/C Issuer and the Administrative Agent agrees to use
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or the Administrative Agent,
as the case may be, or to any Person that any L/C Issuer causes to Issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential, (iii) to
the extent such information presently is or hereafter becomes available to such
Lender, L/C Issuer or the Administrative Agent, as the case may be, on a
non-confidential basis from a source other than any Loan Party, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Loan Parties consent to
the publication of such tombstone or other advertising materials by the
Administrative Agent, any Lender, any L/C Issuer or any of their Related
Persons), (vi) to the National Association of Insurance Commissioners or any
similar organization, any examiner or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify borrowers, (vii) to current or prospective assignees, SPVs grantees
of any option described in Section 11.2(f) or participants, direct or
contractual counterparties to any Secured Hedging Document or any Hedging
Agreement permitted hereunder and to their respective Related Persons, in each
case to the extent such assignees, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.20 and (viii) in connection with the exercise of any remedy
under any Loan Document.  In the event of any conflict between the terms of this
Section 11.20 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 11.20
shall govern.

124


--------------------------------------------------------------------------------





SECTION 4.21           PATRIOT ACT NOTICE.  EACH LENDER SUBJECT TO THE USA
PATRIOT ACT OF 2001 (31 U.S.C. 5318 ET SEQ.) HEREBY NOTIFIES THE BORROWER THAT,
PURSUANT TO SECTION 326 THEREOF, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, INCLUDING THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION ALLOWING SUCH LENDER TO IDENTIFY THE BORROWER IN
ACCORDANCE WITH SUCH ACT.


8.7          RESTATEMENT OF EXISTING LOAN AGREEMENT.  THE PARTIES HERETO AGREE
THAT ON THE CLOSING DATE, THE FOLLOWING TRANSACTIONS SHALL BE DEEMED TO OCCUR
AUTOMATICALLY, WITHOUT FURTHER ACTION BY ANY PARTY HERETO:


8.7.1       THE EXISTING LOAN AGREEMENT SHALL BE DEEMED TO BE AMENDED AND
RESTATED IN ITS ENTIRETY IN THE FORM OF THIS AGREEMENT (PROVIDED, THAT THE
GUARANTIES AND LIENS THEREUNDER IN FAVOR OF THE ADMINISTRATIVE AGENT SHALL BE
DEEMED AMENDED AND RESTATED IN THE FORM OF THE GUARANTY AND SECURITY AGREEMENT);


8.7.2       ALL EXISTING OBLIGATIONS SHALL, TO THE EXTENT NOT PAID ON THE
CLOSING DATE, BE DEEMED TO BE OBLIGATIONS OUTSTANDING HEREUNDER;


8.7.3       THE GUARANTIES AND LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE LENDERS UNDER THE EXISTING LOAN AGREEMENT SECURING PAYMENT OF
THE EXISTING OBLIGATIONS SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL BE
CONTINUING WITH RESPECT TO THE OBLIGATIONS; AND


8.7.4       ALL REFERENCES IN THE OTHER LOAN DOCUMENTS TO THE EXISTING LOAN
AGREEMENT SHALL BE DEEMED TO REFER WITHOUT FURTHER AMENDMENT TO THIS AGREEMENT.

The parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations are in all
respects continued and outstanding as Obligations under this Agreement and the
Notes with only the terms being modified from and after the effective date of
this Agreement as provided in this Agreement, the Notes and the other Loan
Documents.

[SIGNATURE PAGES FOLLOW]

125


--------------------------------------------------------------------------------


EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BEACON SALES ACQUISITION, INC.

 

as Borrower

 

 

 

By:

/s/ David R. Grace

 

 

Name:

David R. Grace

 

 

Title:

Chief Financial Officer

 

 

 

 

BEACON ROOFING SUPPLY, INC.

 

as Holdings

 

 

 

By:

/s/ David R. Grace

 

 

Name:

David R. Grace

 

 

Title:

Chief Financial Officer

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

as Administrative Agent, L/C Issuer, Swingline
Lender and Lender

 

 

 

By:

/s/ Ken A. Brown

 

 

Name:

Its Duly Authorized Signatory

 

 

Title:

General Electric Capital Corporation

 

 

 

 

OTHER LENDERS:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Jeffrey P. Kinney

 

 

Name:

Jeffrey P. Kinney

 

 

Title:

Senior Vice President

 

 

 

 

JP MORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Stephen  Christ

 

 

Name:

Stephen  Christ

 

 

Title:

Account Executive

 

 

 

 

CIT

 

 

 

By:

/s/ John Eckhouse

 

 

Name:

John Eckhouse

 

 

Title:

Vice Presixdent

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

/s/ Christine Davis

 

 

Name:

Christine Davis

 

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Jason Riley

 

 

Name:

Jason Riley

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------